OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response: 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-05371 Russell Investment Funds (Exact name of registrant as specified in charter) 1301 2nd Avenue, 18 th Floor, Seattle, Washington 98101 (Address of principal executive offices) (Zip code) Mary Beth R. Albaneze, Secretary and Chief Legal Officer 1301 2nd Avenue 18 th Floor Seattle, Washington 98101 206-505-4846 (Name and address of agent for service) Registrant's telephone number, including area code: 206-505-7877 Date of fiscal year end: December 31 Date of reporting period: Jan 1, 2014 – March 31, 2014 Item 1. Schedule of Investments 2 Russell Investment Funds MARCH 31, 2014 FUND Multi-Style Equity Fund Aggressive Equity Fund Non-U.S. Fund Core Bond Fund Global Real Estate Securities Fund Russell Investment Funds Russell Investment Funds is a series investment company with nine different investment portfolios referred to as Funds. This Quarterly Report reports on five of these Funds. Russell Investment Funds Quarterly Report March 31, 2014 (Unaudited) Table of Contents Page Multi-Style Equity Fund 3 Aggressive Equity Fund 8 Non-U.S. Fund 15 Core Bond Fund 23 Global Real Estate Securities Fund 49 Notes to Schedules of Investments 55 Notes to Quarterly Report 56 Shareholder Requests for Additional Information 71 Russell Investment Funds Copyright © Russell Investments 2014. All rights reserved. Russell Investments is a Washington, USA corporation, which operates through subsidiaries worldwide and is a subsidiary of The Northwestern Mutual Life Insurance Company. Fund objectives, risks, charges and expenses should be carefully considered before investing. A prospectus containing this and other important information must precede or accompany this material. Please read the prospectus carefully before investing. Securities distributed through Russell Financial Services, Inc., member FINRA and part of Russell Investments. Russell Investment Funds Multi-Style Equity Fund Schedule of Investments  March 31, 2014 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Common Stocks - 95.6% Archer-Daniels-Midland Co. Bunge, Ltd. Consumer Discretionary - 14.1% Coca-Cola Co. (The) Abercrombie & Fitch Co. Class A(Ñ) Colgate-Palmolive Co. Amazon.com, Inc.(Æ) Constellation Brands, Inc. Class A(Æ) American Eagle Outfitters, Inc. CVS Caremark Corp. Ascena Retail Group, Inc.(Æ) Energizer Holdings, Inc. Brinker International, Inc. General Mills, Inc. 98 CBS Corp. Class B Ingredion, Inc. Children's Place Retail Stores, Inc. (The)(Æ) Kellogg Co.(Ñ) Choice Hotels International, Inc. Kimberly-Clark Corp. Coach, Inc. Molson Coors Brewing Co. Class B Comcast Corp. Class A(Æ) Mondelez International, Inc. Class A Costco Wholesale Corp. Monster Beverage Corp.(Æ) CST Brands, Inc. 69 PepsiCo, Inc. DIRECTV(Æ) 71 Philip Morris International, Inc. eBay, Inc.(Æ) Procter & Gamble Co. (The) Estee Lauder Cos., Inc. (The) Class A Reynolds American, Inc. Finish Line, Inc. (The) Class A 65 Safeway, Inc. Ford Motor Co. Sysco Corp. 62 General Motors Co. Walgreen Co. 94 Guess?, Inc. Whole Foods Market, Inc. Hanesbrands, Inc. Harman International Industries, Inc. Home Depot, Inc. Johnson Controls, Inc. Energy - 10.3% Kohl's Corp. Baker Hughes, Inc. Las Vegas Sands Corp. Chesapeake Energy Corp. Liberty Global PLC(Æ) Chevron Corp. Lowe's Cos., Inc. Cimarex Energy Co. Macy's, Inc. ConocoPhillips McDonald's Corp. EOG Resources, Inc. Meredith Corp. EQT Corp. Michael Kors Holdings, Ltd.(Æ) Exxon Mobil Corp. Nike, Inc. Class B Halliburton Co. Norwegian Cruise Line Holdings, Ltd.(Æ) Kinder Morgan, Inc. Omnicom Group, Inc. Marathon Oil Corp. priceline.com, Inc.(Æ) Marathon Petroleum Corp. Ralph Lauren Corp. Class A Murphy Oil Corp. Regal Entertainment Group Class A(Ñ) Nabors Industries, Ltd. Royal Caribbean Cruises, Ltd. National Oilwell Varco, Inc. 11 Starbucks Corp. Newfield Exploration Co.(Æ) Starwood Hotels & Resorts Worldwide, Inc. Occidental Petroleum Corp. Starz(Æ) 26 Patterson-UTI Energy, Inc. Target Corp. Pioneer Natural Resources Co. Time Warner, Inc. Precision Drilling Corp.(Æ) TJX Cos., Inc. Rowan Companies PLC(Æ) Ulta Salon Cosmetics & Fragrance, Inc.(Æ) Schlumberger, Ltd. Viacom, Inc. Class B Southwestern Energy Co.(Æ) Vodafone Group PLC(Æ) Spectra Energy Corp. 71 Wal-Mart Stores, Inc. Statoil ASA - ADR Walt Disney Co. (The) Transocean, Ltd.(Ñ) Whirlpool Corp. Valero Energy Corp. Yum! Brands, Inc. Whiting Petroleum Corp.(Æ) Consumer Staples - 5.0% Financial Services - 17.7% Altria Group, Inc. ACE, Ltd. Andersons, Inc. (The) Aflac, Inc. Anheuser-Busch InBev NV - ADR Allstate Corp. (The) American Express Co. See accompanying notes which are an integral part of this quarterly report. Multi-Style Equity Fund 3 Russell Investment Funds Multi-Style Equity Fund Schedule of Investments, continued  March 31, 2014 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ American Tower Corp. Class A(ö) Prosperity Bancshares, Inc. Ameriprise Financial, Inc. Protective Life Corp. Aon PLC Prudential Financial, Inc. Artisan Partners Asset Management, Inc. Public Storage(ö) 69 Class A Raymond James Financial, Inc. Aspen Insurance Holdings, Ltd. Regions Financial Corp. Assurant, Inc. Selective Insurance Group, Inc. Axis Capital Holdings, Ltd. Signature Bank(Æ) Bank of America Corp. Simon Property Group, Inc.(ö) Bank of New York Mellon Corp. (The) State Street Corp. BB&T Corp. SunTrust Banks, Inc. Berkshire Hathaway, Inc. Class B(Æ) SVB Financial Group(Æ) BlackRock, Inc. Class A Taubman Centers, Inc.(ö) BOK Financial Corp. TCF Financial Corp. Brandywine Realty Trust(ö) TD Ameritrade Holding Corp. Brown & Brown, Inc. Thomson Reuters Corp. 33 Capital One Financial Corp. Travelers Cos., Inc. (The) Cathay General Bancorp US Bancorp Chubb Corp. (The) 67 Valley National Bancorp(Ñ) CIT Group, Inc. Visa, Inc. Class A Citigroup, Inc. Webster Financial Corp. 71 CME Group, Inc. Class A Wells Fargo & Co. Comerica, Inc. Western Alliance Bancorp(Æ) 39 Cullen/Frost Bankers, Inc.(Ñ) XL Group PLC Class A DCT Industrial Trust, Inc.(ö) Zions Bancorporation 96 Discover Financial Services Douglas Emmett, Inc.(ö) Fifth Third Bancorp Health Care - 14.3% First Financial Holdings, Inc. Abbott Laboratories FleetCor Technologies, Inc.(Æ) AbbVie, Inc. Fotex Holding SE(Æ) Actavis PLC(Æ) Franklin Resources, Inc. 60 Aetna, Inc. Fulton Financial Corp. 81 Allergan, Inc. General Growth Properties, Inc.(ö) Amgen, Inc. Glimcher Realty Trust(ö) 40 Baxter International, Inc. Goldman Sachs Group, Inc. (The) Becton Dickinson and Co. 65 Hanover Insurance Group, Inc. (The) Biogen Idec, Inc.(Æ) Hartford Financial Services Group, Inc. Boston Scientific Corp.(Æ) Huntington Bancshares, Inc. Bristol-Myers Squibb Co. IntercontinentalExchange Group, Inc. Celgene Corp.(Æ) JPMorgan Chase & Co. Cerner Corp.(Æ) Lincoln National Corp. Cigna Corp.(Æ) Loews Corp. 29 Clovis Oncology, Inc.(Æ) LPL Financial Holdings, Inc. Covidien PLC M&T Bank Corp.(Ñ) Eli Lilly & Co. Markel Corp.(Æ) Forest Laboratories, Inc.(Æ) Marsh & McLennan Cos., Inc. 78 Gilead Sciences, Inc.(Æ) MasterCard, Inc. Class A HCA Holdings, Inc.(Æ) MBIA, Inc.(Æ) 46 Health Net, Inc.(Æ) Mercury General Corp. Humana, Inc. MetLife, Inc. IDEXX Laboratories, Inc.(Æ) Morgan Stanley Intercept Pharmaceuticals, Inc.(Æ) Northern Trust Corp. Intuitive Surgical, Inc.(Æ) 36 16 PartnerRe, Ltd. - ADR Johnson & Johnson People's United Financial, Inc. McKesson Corp. Plum Creek Timber Co., Inc.(ö) Medtronic, Inc. PNC Financial Services Group, Inc. (The) Merck & Co., Inc. Principal Financial Group, Inc. Mylan, Inc.(Æ) PrivateBancorp, Inc. Class A 82 Novartis AG - ADR(Æ) Progressive Corp. (The) Perrigo Co. PLC See accompanying notes which are an integral part of this quarterly report. 4 Multi-Style Equity Fund Russell Investment Funds Multi-Style Equity Fund Schedule of Investments, continued — March 31, 2014 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Pfizer, Inc. 241,008 7,742 Canadian Pacific Railway, Ltd. 5,907 889 Pharmacyclics, Inc.(Æ) 4,527 454 Caterpillar, Inc. 24,400 2,425 Quintiles Transnational Holdings, Inc.(Æ) 1,800 91 CH Robinson Worldwide, Inc. 12,800 671 Regeneron Pharmaceuticals, Inc.(Æ) 5,722 1,718 Con-way, Inc. 1,200 49 Roche Holding AG - ADR(Æ) 20,000 754 CSX Corp. 24,565 711 Sanofi - ADR 29,537 1,544 Cummins, Inc. 800 119 St. Jude Medical, Inc. 42,145 2,755 Danaher Corp. 1,733 130 Stryker Corp. 954 78 Deere & Co. 7,700 699 Teva Pharmaceutical Industries, Ltd. - ADR 10,050 531 Delta Air Lines, Inc. 56,920 1,972 Thermo Fisher Scientific, Inc. 7,142 858 Eaton Corp. PLC 9,423 708 UnitedHealth Group, Inc. 41,204 3,378 EMCOR Group, Inc. 7,800 365 Valeant Pharmaceuticals International, Inc. Emerson Electric Co. 11,077 740 (Æ) 10,741 1,416 FedEx Corp. 11,090 1,470 Vertex Pharmaceuticals, Inc.(Æ) 10,110 715 Fluor Corp. 2,700 210 WellPoint, Inc. 13,000 1,294 General Electric Co. 294,900 7,634 Zimmer Holdings, Inc. 3,700 350 Harsco Corp. 25,200 590 67,173 Honeywell International, Inc. 55,266 5,126 IDEX Corp. 10,000 729 Materials and Processing - 5.3% Illinois Tool Works, Inc. 1,064 87 Air Products & Chemicals, Inc. 599 71 Itron, Inc.(Æ) 3,400 121 Alcoa, Inc. 46,600 600 Jacobs Engineering Group, Inc.(Æ) 7,200 457 Ashland, Inc. 1,500 149 L-3 Communications Holdings, Inc. 7,200 851 Bemis Co., Inc. 13,300 522 Lexmark International, Inc. Class A 19,910 922 Commercial Metals Co. 4,500 85 Lockheed Martin Corp. 751 123 Crown Holdings, Inc.(Æ) 5,100 228 Manpowergroup, Inc. 6,200 489 Domtar Corp. 530 59 Mettler-Toledo International, Inc.(Æ) 5,419 1,277 Dow Chemical Co. (The) 10,700 520 Norfolk Southern Corp. 6,530 635 Ecolab, Inc. 30,116 3,252 Northrop Grumman Corp. 640 79 EI du Pont de Nemours & Co. 8,400 564 Orbital Sciences Corp.(Æ) 5,297 148 Fastenal Co.(Ñ) 32,020 1,579 Raytheon Co. 2,238 221 Freeport-McMoRan Copper & Gold, Inc. 32,400 1,071 Republic Services, Inc. Class A 17,600 601 Huntsman Corp. 43,400 1,060 Ryder System, Inc. 6,000 480 International Paper Co. 12,700 583 Sensata Technologies Holding NV(Æ) 27,435 1,170 LyondellBasell Industries Class A 6,200 551 SPX Corp. 3,100 305 Mallinckrodt PLC 167 11 Stanley Black & Decker, Inc. 6,800 552 Masco Corp. 31,500 700 Teekay Corp. 2,500 141 Monsanto Co. 43,074 4,901 Tidewater, Inc. 16,200 788 Mosaic Co. (The) 36,100 1,805 TransDigm Group, Inc. 9,564 1,771 Nucor Corp. 15,100 763 Union Pacific Corp. 7,054 1,324 Owens-Illinois, Inc.(Æ) 4,100 139 United Continental Holdings, Inc.(Æ) 20,600 919 PH Glatfelter Co. 3,400 93 United Parcel Service, Inc. Class B 947 92 PPG Industries, Inc. 10,851 2,100 United Technologies Corp. 9,076 1,061 Praxair, Inc. 9,875 1,293 Waste Management, Inc. 1,349 57 Precision Castparts Corp. 3,085 779 50,420 Reliance Steel & Aluminum Co. 9,000 636 Steel Dynamics, Inc. 48,600 865 Technology - 15.3% Westlake Chemical Corp. 1,080 71 Adobe Systems, Inc.(Æ) 11,633 765 25,050 ADTRAN, Inc. 3,800 93 Altera Corp. 20,500 743 Producer Durables - 10.7% Analog Devices, Inc. 27,128 1,442 3M Co. 2,026 275 Anixter International, Inc. 680 69 ABM Industries, Inc. 9,200 264 Apple, Inc. 12,955 6,951 Accenture PLC Class A 1,880 150 Aspen Technology, Inc.(Æ) 3,900 165 AGCO Corp. 13,100 723 Avago Technologies, Ltd. Class A 11,400 734 Air Lease Corp. Class A 11,800 440 Benchmark Electronics, Inc.(Æ) 11,200 254 AO Smith Corp. 16,300 750 Broadcom Corp. Class A 20,300 639 Automatic Data Processing, Inc. 29,604 2,287 Brocade Communications Systems, Inc.(Æ) 96,600 1,025 B/E Aerospace, Inc.(Æ) 17,559 1,524 Ciena Corp.(Æ) 8,000 182 Boeing Co. (The) 31,764 3,985 Cisco Systems, Inc. 162,386 3,639 Booz Allen Hamilton Holding Corp. Class A 5,200 114 See accompanying notes which are an integral part of this quarterly report. Multi-Style Equity Fund 5 Russell Investment Funds Multi-Style Equity Fund Schedule of Investments, continued — March 31, 2014 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Cognizant Technology Solutions Corp. Class New Jersey Resources Corp. 3,200 159 A(Æ) 1,492 76 NextEra Energy, Inc. 6,510 623 Electronic Arts, Inc.(Æ) 31,800 923 Penn West Petroleum, Ltd. Class A - ADR(Ñ) 41,900 350 EMC Corp. 37,252 1,021 PG&E Corp. 14,107 609 Equinix, Inc.(Æ) 8,080 1,494 Pinnacle West Capital Corp. 12,700 694 Facebook, Inc. Class A(Æ) 23,154 1,395 Southern Co. 2,149 94 Google, Inc. Class A(Æ) 6,515 7,261 UIL Holdings Corp. 5,900 217 Hewlett-Packard Co. 57,300 1,854 Verizon Communications, Inc. 4,803 228 Integrated Device Technology, Inc.(Æ) 28,300 346 13,370 Intel Corp. 162,072 4,184 International Business Machines Corp. 8,369 1,611 Total Common Stocks Intersil Corp. Class A 18,900 244 (cost $350,358) 449,246 Intuit, Inc. 16,266 1,264 Jabil Circuit, Inc. 27,700 499 Short-Term Investments - 3.9% Juniper Networks, Inc.(Æ) 37,900 976 Russell U.S. Cash Management Fund 18,144,219 (∞) 18,144 Lam Research Corp.(Æ) 9,256 509 Lambda TD Software, Inc.(Æ) 10,600 202 Total Short-Term Investments LinkedIn Corp. Class A(Æ) 5,430 1,004 (cost $18,144) 18,144 Marvell Technology Group, Ltd. 49,900 786 Other Securities - 1.4% Maxim Integrated Products, Inc. 18,600 616 Russell U.S. Cash Collateral Fund(×) 6,433,022 (∞) 6,433 Mentor Graphics Corp. 14,000 308 Microsoft Corp. 61,834 2,535 Total Other Securities Motorola Solutions, Inc. 10,700 688 (cost $6,433) 6,433 NetApp, Inc. 39,600 1,461 Total Investments 100.9% NXP Semiconductor NV(Æ) 4,200 247 (identified cost $374,935) 473,823 ON Semiconductor Corp.(Æ) 12,700 119 Oracle Corp. 156,452 6,398 Other Assets and Liabilities, PMC-Sierra, Inc.(Æ) 23,500 179 Net - (0.9%) (4,431) Polycom, Inc.(Æ) 16,400 225 QUALCOMM, Inc. 72,992 5,757 Net Assets - 100.0% 469,392 Salesforce.com, Inc.(Æ) 24,310 1,388 SAP AG - ADR(Ñ) 19,300 1,569 ServiceNow, Inc.(Æ) 8,155 489 Splunk, Inc.(Æ) 6,757 483 Symantec Corp. 31,300 625 SYNNEX Corp.(Æ) 2,200 133 Synopsys, Inc.(Æ) 16,800 645 Texas Instruments, Inc. 64,749 3,052 Tyco International, Ltd. 17,300 734 Unisys Corp.(Æ) 1,500 46 Western Digital Corp. 10,800 992 Workday, Inc. Class A(Æ) 5,062 463 Yahoo!, Inc.(Æ) 158 6 Yelp, Inc. Class A(Æ) 5,351 412 Zynga, Inc. Class A(Æ) 25,000 108 72,028 Utilities - 2.9% American Electric Power Co., Inc. 1,184 60 AT&T, Inc. 118,789 4,167 Calpine Corp.(Æ) 8,600 180 CenturyLink, Inc. 157 5 Dominion Resources, Inc. 750 53 Duke Energy Corp. 8,744 622 Edison International 13,200 748 Encana Corp. 54,800 1,173 Entergy Corp. 4,300 287 Exelon Corp. 71,978 2,416 Level 3 Communications, Inc.(Æ) 3,900 153 National Fuel Gas Co. 7,600 532 See accompanying notes which are an integral part of this quarterly report. 6 Multi-Style Equity Fund Russell Investment Funds Multi-Style Equity Fund Schedule of Investments, continued — March 31, 2014 (Unaudited) Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions S&P 500 E-Mini Index Futures 184 USD 17,154 06/14 181 S&P E-Mini Consumer Staples Select Sector Index Futures 71 USD 3,050 06/14 41 Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) 222 Presentation of Portfolio Holdings Amounts in thousands Fair Value Portfolio Summary Level 1 Level 2 Level 3 Total Common Stocks Consumer Discretionary $ 66,354 $ — $ — $ 66,354 Consumer Staples 23,683 — — 23,683 Energy 48,289 — — 48,289 Financial Services 82,879 — — 82,879 Health Care 67,173 — — 67,173 Materials and Processing 25,050 — — 25,050 Producer Durables 50,420 — — 50,420 Technology 72,028 — — 72,028 Utilities 13,370 — — 13,370 Short-Term Investments — 18,144 — 18,144 Other Securities — 6,433 — 6,433 Total Investments 449,246 24,577 — 473,823 Other Financial Instruments Futures Contracts 222 — — 222 Total Other Financial Instruments * $ 222 $ — $ — $ 222 *Futures and foreign currency exchange contract values reflect the unrealized appreciation (depreciation) on the instruments. For a description of the Levels see note 2 in the Notes to Quarterly Report. For disclosure on transfers between Levels 1, 2 and 3 during the period ended March 31, 2014, see note 2 in the Notes to Quarterly Report. See accompanying notes which are an integral part of this quarterly report. Multi-Style Equity Fund 7 Russell Investment Funds Aggressive Equity Fund Schedule of Investments — March 31, 2014 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Common Stocks - 92.5% Pep Boys-Manny Moe & Jack (The)(Æ) 50,389 641 Perry Ellis International, Inc.(Æ) 36,466 501 Consumer Discretionary - 13.1% Pier 1 Imports, Inc. 39,940 754 Abercrombie & Fitch Co. Class A 29,570 1,139 QuinStreet, Inc.(Æ) 4,300 29 American Eagle Outfitters, Inc. 74,540 912 Red Robin Gourmet Burgers, Inc.(Æ) 14,543 1,042 Asbury Automotive Group, Inc.(Æ) 13,410 742 Rentrak Corp.(Æ) 1,100 66 Ascena Retail Group, Inc.(Æ) 4,302 74 RG Barry Corp. 16,311 308 Barnes & Noble, Inc.(Æ) 2,300 48 Rocky Brands, Inc. 31,122 448 bebe stores inc 7,000 43 Rosetta Stone, Inc.(Æ) 3,100 35 Bridgepoint Education, Inc.(Æ) 16,027 239 Ruby Tuesday, Inc.(Æ) 97,693 548 Brown Shoe Co., Inc. 5,300 141 Sally Beauty Holdings, Inc.(Æ) 2,785 76 Buffalo Wild Wings, Inc.(Æ) 1,750 261 Skullcandy, Inc.(Æ) 21,900 201 Capella Education Co. 13,217 835 Smith & Wesson Holding Corp.(Æ)(Ñ) 32,649 477 Chico's FAS, Inc. 57,950 929 Sonic Automotive, Inc. Class A 2,200 49 Children's Place Retail Stores, Inc. (The)(Æ) 7,410 369 Sonic Corp.(Æ) 33,020 753 Citi Trends, Inc.(Æ) 45,524 742 Stage Stores, Inc. 27,305 668 Columbia Sportswear Co.(Æ) 874 72 Stamps.com, Inc.(Æ) 20,205 678 Courier Corp. 1,000 15 Steiner Leisure, Ltd.(Æ) 1,700 79 Cracker Barrel Old Country Store, Inc. 1,900 185 Steven Madden, Ltd.(Æ) 24,816 893 CSS Industries, Inc. 645 17 Stoneridge, Inc.(Æ) 5,800 65 CST Brands, Inc. 810 25 Tandy Leather Factory, Inc.(Æ) 1,700 16 Deckers Outdoor Corp.(Æ) 5,440 434 TravelCenters of America LLC(Æ) 55,773 455 Delta Apparel, Inc.(Æ) 11,600 190 Universal Electronics, Inc.(Æ) 26,290 1,009 Destination Maternity Corp. 9,100 249 Vera Bradley, Inc.(Æ) 2,670 72 Destination XL Group, Inc.(Æ) 78,675 444 West Marine, Inc.(Æ) 36,746 418 DineEquity, Inc. 772 60 Zagg, Inc.(Æ) 46,421 214 Dorman Products, Inc.(Æ) 20,695 1,222 Drew Industries, Inc. 3,076 167 32,713 Ethan Allen Interiors, Inc. 27,730 706 Express, Inc.(Æ) 24,280 386 Consumer Staples - 2.4% Finish Line, Inc. (The) Class A 7,600 206 Alliance One International, Inc.(Æ) 8,700 25 Fox Factory Holding Corp.(Æ) 5,200 98 Andersons, Inc. (The) 7,530 446 Fuel Systems Solutions, Inc.(Æ) 62,503 673 Casey's General Stores, Inc. 3,900 264 G-III Apparel Group, Ltd.(Æ) 7,830 560 Coca-Cola Bottling Co. 700 59 Grand Canyon Education, Inc.(Æ) 26,864 1,254 Dean Foods Co.(Æ) 41,635 644 Group 1 Automotive, Inc. 7,050 463 Fresh Del Monte Produce, Inc. 6,200 171 Guess?, Inc. 15,420 426 Fresh Market, Inc. (The)(Æ) 16,402 551 Harman International Industries, Inc. 400 43 Ingles Markets, Inc. Class A 4,972 118 Haverty Furniture Cos., Inc. 7,400 220 J&J Snack Foods Corp. 6,410 615 HealthStream, Inc.(Æ) 34,175 912 Medifast, Inc.(Æ) 7,480 218 Helen of Troy, Ltd.(Æ) 2,000 138 Nature's Sunshine Products, Inc. 1,400 19 Hibbett Sports, Inc.(Æ)(Ñ) 8,300 439 Omega Protein Corp.(Æ) 9,758 118 Hillenbrand, Inc. 1,700 55 Pantry, Inc. (The)(Æ) 800 12 HSN, Inc. 2,400 143 Rite Aid Corp.(Æ) 14,000 88 Inter Parfums, Inc. 25,809 935 Roundy's, Inc. 14,300 98 Jack in the Box, Inc.(Æ) 8,100 477 Sanderson Farms, Inc. 2,800 220 JAKKS Pacific, Inc.(Ñ) 6,300 45 Snyders-Lance, Inc. 8,083 228 Kirkland's, Inc.(Æ) 7,000 129 SodaStream International, Ltd.(Æ)(Ñ) 8,912 393 Kona Grill, Inc.(Æ) 6,700 136 Spartan Stores, Inc. 2,200 51 Krispy Kreme Doughnuts, Inc.(Æ) 31,580 560 Synutra International, Inc.(Æ)(Ñ) 1,600 11 Libbey, Inc.(Æ) 18,636 485 TreeHouse Foods, Inc.(Æ) 10,885 784 Marchex, Inc. Class A 4,800 50 Universal Corp. 16,890 944 Marriott Vacations Worldwide Corp.(Æ) 800 45 WD-40 Co. 700 54 MDC Holdings, Inc. 38,690 1,095 6,131 Meredith Corp. 18,164 843 Meritage Homes Corp.(Æ) 13,760 576 Energy - 6.6% Nutrisystem, Inc. 6,600 99 Athlon Energy, Inc.(Æ) 2,900 103 Office Depot, Inc.(Æ) 8,000 33 Cal Dive International, Inc.(Æ)(Ñ) 259,764 442 Orient-Express Hotels, Ltd. Class A(Æ) 14,400 208 CARBO Ceramics, Inc. 5,652 780 Papa John's International, Inc. 3,600 188 Clayton Williams Energy, Inc.(Æ) 1,500 170 Penske Automotive Group, Inc. 900 38 Comstock Resources, Inc. 180 4 See accompanying notes which are an integral part of this quarterly report. 8 Aggressive Equity Fund Russell Investment Funds Aggressive Equity Fund Schedule of Investments, continued — March 31, 2014 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Contango Oil & Gas Co.(Æ) 12,425 593 Bryn Mawr Bank Corp. 1,900 55 Delek US Holdings, Inc. 37,480 1,088 Calamos Asset Management, Inc. Class A 2,000 26 Emerald Oil, Inc.(Æ) 13,700 92 Capitol Federal Financial, Inc. 70,531 886 Evolution Petroleum Corp. 1,600 20 Capstead Mortgage Corp.(Ñ)(ö) 25,020 317 Geospace Technologies Corp.(Æ) 15,616 1,033 CBOE Holdings, Inc. 300 17 Gulfport Energy Corp.(Æ) 10,984 782 Centerstate Banks, Inc. 300 3 ION Geophysical Corp.(Æ) 10,300 43 Central Pacific Financial Corp. 4,000 81 Jones Energy, Inc. Class A(Æ) 3,300 50 Chemical Financial Corp. 26,970 875 Key Energy Services, Inc.(Æ) 61,311 567 Citizens & Northern Corp. 900 18 Matador Resources Co.(Æ) 67,160 1,645 City Holding Co. 500 22 Matrix Service Co.(Æ) 8,900 301 CNB Financial Corp. 600 11 Nabors Industries, Ltd. 41,955 1,034 CNO Financial Group, Inc. 15,400 279 Natural Gas Services Group, Inc.(Æ) 1,738 52 CoBiz Financial, Inc. 13,481 155 Newfield Exploration Co.(Æ) 2,500 78 Community Bank System, Inc. 3,391 132 Pacific Drilling SA(Æ) 48,837 531 Community Trust Bancorp, Inc. 2,100 87 Patterson-UTI Energy, Inc. 26,694 846 Crawford & Co. Class B 700 8 PBF Energy, Inc. Class A 28,270 729 Credit Acceptance Corp.(Æ) 135 19 PDC Energy, Inc.(Æ) 15,720 979 CVB Financial Corp. 26,210 417 Pioneer Energy Services Corp.(Æ) 16,300 211 DiamondRock Hospitality Co.(ö) 53,774 632 Precision Drilling Corp.(Æ) 37,410 448 Dime Community Bancshares, Inc. 12,990 221 Rowan Companies PLC(Æ) 27,948 941 Douglas Emmett, Inc.(ö) 2,700 73 Superior Energy Services, Inc. 28,803 886 Eagle Bancorp, Inc.(Æ) 2,100 76 Synergy Resources Corp.(Æ) 12,100 130 East West Bancorp, Inc. 1,424 52 Triangle Petroleum Corp.(Æ) 75,217 620 EastGroup Properties, Inc.(ö) 4,800 302 Unit Corp.(Æ) 18,076 1,182 Enstar Group, Ltd.(Æ) 700 95 Vaalco Energy, Inc.(Æ) 18,800 161 Enterprise Financial Services Corp. 2,300 46 Warren Resources, Inc.(Æ) 8,400 40 EPR Properties(ö) 5,092 272 16,581 FBL Financial Group, Inc. Class A 1,500 65 Federal National Holding Co.(Æ) 2,000 37 Financial Services - 17.7% FelCor Lodging Trust, Inc.(ö) 14,700 133 Access National Corp. 400 6 First Busey Corp. 5,300 31 Advent Software, Inc. 19,025 559 First Defiance Financial Corp. 800 22 AG Mortgage Investment Trust, Inc.(ö) 9,500 166 First Financial Bancorp 49,790 896 Alexander & Baldwin, Inc. 11,421 486 First Financial Corp. 2,200 74 American National Bankshares, Inc. 1,100 26 First Financial Holdings, Inc. 2,100 132 Amerisafe, Inc. 16,349 718 First Interstate Bancsystem, Inc. Class A 4,900 138 Amtrust Financial Services, Inc.(Ñ) 4,100 154 First Midwest Bancorp, Inc. 11,500 196 Apollo Residential Mortgage, Inc.(ö) 4,800 78 FirstMerit Corp. 4,800 100 Arbor Realty Trust, Inc.(ö) 3,700 26 FNB Corp. 50,090 671 Argo Group International Holdings, Ltd. 4,201 193 Forestar Group, Inc.(Æ) 23,574 420 Arlington Asset Investment Corp. Class A(Ñ) 1,000 26 Franklin Street Properties Corp.(ö) 52,637 663 Artisan Partners Asset Management, Inc. Gain Capital Holdings, Inc. 63,157 682 Class A 1,200 77 German American Bancorp, Inc. 1,400 40 Assurant, Inc. 2,500 162 GFI Group, Inc. 161,681 574 Asta Funding, Inc.(Æ) 10,938 90 Gladstone Commercial Corp.(ö) 1,000 17 Astoria Financial Corp. 52,590 727 Global Cash Access Holdings, Inc.(Æ) 6,700 46 Baldwin & Lyons, Inc. Class B 1,100 29 Great Southern Bancorp, Inc. 2,478 74 Bancfirst Corp. 2,100 119 Green Dot Corp. Class A(Æ) 14,543 284 Bancorp, Inc.(Æ) 38,494 724 Hallmark Financial Services, Inc.(Æ) 3,200 27 Bank of Marin Bancorp 1,000 45 Hancock Holding Co. 35,264 1,294 Bank of the Ozarks, Inc. 10,170 692 Hanover Insurance Group, Inc. (The) 2,000 123 BBCN Bancorp, Inc. 9,800 168 HCI Group, Inc. 1,300 47 BioMed Realty Trust, Inc.(ö) 34,171 700 Healthcare Realty Trust, Inc.(ö) 19,545 472 Blackhawk Network Holdings, Inc. Class Hercules Technology Growth Capital, Inc. A(Æ)(Ñ) 4,400 107 (Æ)(Ñ) 6,290 89 BOK Financial Corp. 2,800 193 HFF, Inc. Class A 2,700 91 Boston Private Financial Holdings, Inc. 9,558 129 Hilltop Holdings, Inc.(Æ) 29,821 709 Brandywine Realty Trust(ö) 900 13 Home BancShares, Inc. 18,400 633 Bridge Bancorp, Inc. 300 8 Home Loan Servicing Solutions, Ltd. 2,800 60 Brookline Bancorp, Inc. 86,345 813 HomeTrust Bancshares, Inc.(Æ) 3,000 47 See accompanying notes which are an integral part of this quarterly report. Aggressive Equity Fund 9 Russell Investment Funds Aggressive Equity Fund Schedule of Investments, continued — March 31, 2014 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Horace Mann Educators Corp. 8,700 252 Solar Capital, Ltd. 600 13 Iberiabank Corp. 29,380 2,061 Southwest Bancorp, Inc. 1,400 25 Infinity Property & Casualty Corp. 12,380 837 Sovran Self Storage, Inc.(ö) 3,100 228 Interactive Brokers Group, Inc. Class A 1,000 22 State Auto Financial Corp. 500 11 Investment Technology Group, Inc.(Æ) 22,500 455 State Bank Financial Corp. 7,200 127 JER Investment Trust, Inc.(Æ)(Þ) 1,771 — Stellus Capital Investment Corp. 400 6 KKR Financial Holdings LLC 7,202 83 Susquehanna Bancshares, Inc. 65,120 742 Lakeland Financial Corp. 1,800 72 SVB Financial Group(Æ) 1,920 247 LaSalle Hotel Properties(ö) 10,606 332 SY Bancorp, Inc. 2,000 63 LTC Properties, Inc.(ö) 6,400 241 Symetra Financial Corp. 21,962 435 Maiden Holdings, Ltd. 29,300 366 Taubman Centers, Inc.(ö) 1,000 71 MainSource Financial Group, Inc. 4,100 70 TCF Financial Corp. 800 13 Manning & Napier, Inc. Class A 5,810 97 Territorial Bancorp, Inc. 1,449 31 MarketAxess Holdings, Inc. 15,952 945 Texas Capital Bancshares, Inc.(Æ) 10,570 686 MB Financial, Inc. 800 25 Third Point Reinsurance, Ltd.(Æ) 920 15 MCG Capital Corp. 18,100 69 Triangle Capital Corp. 1,000 26 Mercantile Bank Corp. 3,629 75 Trico Bancshares 3,600 93 Merchants Bancshares, Inc. 119 4 Tristate Capital Holdings, Inc.(Æ) 1,400 20 Metro Bancorp, Inc.(Æ) 1,200 25 United Fire Group, Inc. 6,078 184 MoneyGram International, Inc.(Æ) 6,100 108 Waddell & Reed Financial, Inc. Class A 2,900 213 Morningstar, Inc. 6,000 474 Washington Banking Co. 4,037 72 National Bank Holdings Corp. Class A 39,620 795 Washington Federal, Inc. 42,430 988 National Interstate Corp. 656 18 Webster Financial Corp. 7,200 224 National Penn Bancshares, Inc. 78,065 816 WesBanco, Inc. 5,000 159 Navigators Group, Inc. (The)(Æ) 3,500 215 Westamerica Bancorporation(Ñ) 13,540 732 NBT Bancorp, Inc. 600 15 Western Alliance Bancorp(Æ) 1,000 25 New Residential Investment Corp.(ö) 134,393 870 Westwood Holdings Group, Inc. 11,475 719 Northfield Bancorp, Inc. 24,660 317 Wilshire Bancorp, Inc. 15,300 170 Northrim BanCorp, Inc. 8,145 209 Winthrop Realty Trust(ö) 6,200 72 Northwest Bancshares, Inc. 18,920 276 WisdomTree Investments, Inc.(Æ)(Ñ) 6,500 85 OceanFirst Financial Corp. 4,000 71 WSFS Financial Corp. 1,900 136 Old Line Bancshares, Inc.(Æ) 1,900 33 44,058 Old National Bancorp 32,545 485 Old Republic International Corp. 3,700 61 Health Care - 7.9% One Liberty Properties, Inc.(ö) 1,100 23 Abaxis, Inc.(Æ) 19,100 743 Oritani Financial Corp. 8,100 128 Affymetrix, Inc.(Æ)(Ñ) 14,700 105 Pacific Continental Corp. 22,491 309 Air Methods Corp.(Æ) 16,800 898 Park Sterling Corp. 6,100 41 Akorn, Inc.(Æ) 45,800 1,007 Peoples Bancorp, Inc. 2,400 59 Align Technology, Inc.(Æ) 17,570 910 Piper Jaffray Cos.(Æ) 15,949 730 Almost Family, Inc.(Æ) 1,000 23 Platinum Underwriters Holdings, Ltd. 7,400 445 Alphatec Holdings, Inc.(Æ) 19,100 29 Preferred Bank(Æ) 600 16 Analogic Corp. 2,400 197 PrivateBancorp, Inc. Class A 49,210 1,503 Bio-Rad Laboratories, Inc. Class A(Æ) 700 90 ProAssurance Corp. 3,222 143 Bio-Reference Labs, Inc.(Æ)(Ñ) 2,800 78 Prosperity Bancshares, Inc. 4,300 284 BioScrip, Inc.(Æ) 54,208 378 Provident Financial Holdings, Inc. 1,600 25 Cambrex Corp.(Æ) 23,512 444 Provident Financial Services, Inc. 8,200 151 Cantel Medical Corp. 29,723 1,002 RAIT Financial Trust(ö) 2,100 18 Centene Corp.(Æ) 25,540 1,589 Regional Management Corp.(Æ) 5,800 143 CONMED Corp. 6,997 304 RLI Corp. 4,800 212 Cytokinetics, Inc.(Æ) 5,500 52 RLJ Lodging Trust(ö) 8,900 238 Delcath Systems, Inc.(Æ) 4,400 1 S&T Bancorp, Inc. 1,000 24 Emergent Biosolutions, Inc.(Æ) 9,300 235 Sabra Health Care REIT, Inc.(ö) 6,900 192 Exactech, Inc.(Æ) 10,800 244 Safeguard Scientifics, Inc.(Æ) 4,581 102 Greatbatch, Inc.(Æ) 5,700 262 Safety Insurance Group, Inc. 2,200 118 Hanger, Inc.(Æ) 1,400 47 Sandy Spring Bancorp, Inc. 1,200 30 Health Net, Inc.(Æ) 800 27 Saul Centers, Inc.(ö) 600 28 ICON PLC(Æ) 18,370 873 Selective Insurance Group, Inc. 12,100 282 Kindred Healthcare, Inc. 2,700 63 Sierra Bancorp 300 5 Lannett Co., Inc.(Æ) 12,690 453 Simmons First National Corp. Class A 2,300 86 Magellan Health Services, Inc.(Æ) 7,300 433 See accompanying notes which are an integral part of this quarterly report. 10 Aggressive Equity Fund Russell Investment Funds Aggressive Equity Fund Schedule of Investments, continued  March 31, 2014 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Masimo Corp.(Æ) Omnova Solutions, Inc.(Æ) Medidata Solutions, Inc.(Æ) Packaging Corp. of America Meridian Bioscience, Inc.(Ñ) Patrick Industries, Inc.(Æ) Molina Healthcare, Inc.(Æ) PGT, Inc.(Æ) National Research Corp. Class A(Æ) PH Glatfelter Co. 65 National Research Corp. Class B(Æ) Quaker Chemical Corp. Natus Medical, Inc.(Æ) Quanex Building Products Corp. Neogen Corp.(Æ) Reliance Steel & Aluminum Co. 71 Omnicell, Inc.(Æ) Ring Energy, Inc.(Æ) Pacific Biosciences of California, Inc.(Æ) 46 RTI International Metals, Inc.(Æ) PAREXEL International Corp.(Æ) Schnitzer Steel Industries, Inc. Class A PharMerica Corp.(Æ) Simpson Manufacturing Co., Inc. Prestige Brands Holdings, Inc.(Æ) Steel Dynamics, Inc. Rigel Pharmaceuticals, Inc.(Æ) 42 Stillwater Mining Co.(Æ) RTI Surgical, Inc.(Æ) Universal Forest Products, Inc. Select Medical Holdings Corp. 35 Universal Stainless & Alloy Products, Inc. SIGA Technologies, Inc.(Æ)(Ñ) 13 (Æ) STERIS Corp. Watsco, Inc. Streamline Health Solutions, Inc.(Æ) SurModics, Inc.(Æ) 59 Techne Corp. Producer Durables - 17.0% Thoratec Corp.(Æ) ABM Industries, Inc. Triple-S Management Corp. Class B(Æ) 24 ACCO Brands Corp.(Æ) US Physical Therapy, Inc. Advisory Board Co. (The)(Æ) WellCare Health Plans, Inc.(Æ) AGCO Corp. West Pharmaceutical Services, Inc. Air Lease Corp. Class A Air Transport Services Group, Inc.(Æ) Aircastle, Ltd. 21 Materials and Processing - 7.5% Alamo Group, Inc. 49 A Schulman, Inc. 69 Albany International Corp. Class A AAON, Inc. American Superconductor Corp.(Æ)(Ñ) 80 Axiall Corp. AO Smith Corp. Balchem Corp. Astec Industries, Inc. Beacon Roofing Supply, Inc.(Æ) Astronics Corp.(Æ) Cabot Corp. Astronics Corp. Class B(Æ) 44 Clarcor, Inc. Atlas Air Worldwide Holdings, Inc.(Æ) 36 Comfort Systems USA, Inc. AZZ, Inc. Commercial Metals Co. Baltic Trading, Ltd.(Æ) FutureFuel Corp. Barrett Business Services, Inc. Gibraltar Industries, Inc.(Æ) 45 Booz Allen Hamilton Holding Corp. Class A 86 Global Brass & Copper Holdings, Inc. 54 Briggs & Stratton Corp. Greif, Inc. Class A Brink's Co. (The) Haynes International, Inc. CDI Corp. 17 Huntsman Corp. 24 Chart Industries, Inc.(Æ) Insteel Industries, Inc. CIRCOR International, Inc. Interface, Inc. Class A Columbus McKinnon Corp.(Æ) Kaiser Aluminum Corp. 69 Compass Diversified Holdings(Ñ) Koppers Holdings, Inc. Con-way, Inc. Kraton Performance Polymers, Inc.(Æ) CoStar Group, Inc.(Æ) Kronos Worldwide, Inc. Deluxe Corp. Landec Corp.(Æ) Ducommun, Inc.(Æ) Materion Corp. EMCOR Group, Inc. Minerals Technologies, Inc. 90 EnerSys, Inc. MRC Global, Inc.(Æ) Engility Holdings, Inc.(Æ) NCI Building Systems, Inc.(Æ) 28 Ennis, Inc. Neenah Paper, Inc. 31 Exponent, Inc. NN, Inc. Faro Technologies, Inc.(Æ) Noranda Aluminum Holding Corp. 76 Forward Air Corp. Northwest Pipe Co.(Æ) 72 General Cable Corp. OM Group, Inc. Gorman-Rupp Co. (The) See accompanying notes which are an integral part of this quarterly report. Aggressive Equity Fund 11 Russell Investment Funds Aggressive Equity Fund Schedule of Investments, continued  March 31, 2014 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ GP Strategies Corp.(Æ) Xerium Technologies, Inc.(Æ) 19 Graco, Inc. GrafTech International, Ltd.(Æ)(Ñ) Granite Construction, Inc. Technology - 17.8% Greenbrier Cos., Inc.(Æ) Acacia Research Corp.(Ñ) Gulfmark Offshore, Inc. Class A ACI Worldwide, Inc.(Æ) Hardinge, Inc. 33 ADTRAN, Inc. Harsco Corp. Aeroflex Holding Corp.(Æ) 20 Healthcare Services Group, Inc. American Software, Inc. Class A(Æ) 10 Herman Miller, Inc. Applied Micro Circuits Corp.(Æ) Hill International, Inc.(Æ) 10 ARC Document Solutions, Inc.(Æ) 10 Hub Group, Inc. Class A(Æ) Aruba Networks, Inc.(Æ) Hudson Technologies, Inc.(Æ) 62 Aspen Technology, Inc.(Æ) Hurco Cos., Inc. 13 Aviat Networks, Inc.(Æ) 26 Hyster-Yale Materials Handling, Inc. 98 Bel Fuse, Inc. Class B 61 Intevac, Inc.(Æ) 28 Benchmark Electronics, Inc.(Æ) Kadant, Inc. Blackbaud, Inc. Kforce, Inc. 36 Bottomline Technologies de, Inc.(Æ) Knight Transportation, Inc. Brocade Communications Systems, Inc.(Æ) Knoll, Inc. Brooks Automation, Inc. Layne Christensen Co.(Æ) Calix, Inc.(Æ) Lexmark International, Inc. Class A Ceva, Inc.(Æ) Liquidity Services, Inc.(Æ)(Ñ) 94 Cohu, Inc.(Å) Manpowergroup, Inc. CommVault Systems, Inc.(Æ) Marten Transport, Ltd. Computer Task Group, Inc. Matson, Inc. 74 comScore, Inc.(Æ) MAXIMUS, Inc. Comtech Telecommunications Corp. Measurement Specialties, Inc.(Æ) CSG Systems International, Inc. Mesa Laboratories, Inc. CYREN, Ltd.(Æ)(Ñ) Metalico, Inc.(Æ) 5 Daktronics, Inc. 89 Mistras Group, Inc.(Æ) Demand Media, Inc.(Æ) 90 Modine Manufacturing Co.(Æ) Diebold, Inc. Old Dominion Freight Line, Inc.(Æ) Digi International, Inc.(Æ) 72 Orbital Sciences Corp.(Æ) Digital River, Inc.(Æ) Orion Marine Group, Inc.(Æ) 81 Echelon Corp.(Æ) 18 Performant Financial Corp.(Æ) 91 Electro Scientific Industries, Inc. Powell Industries, Inc. Ellie Mae, Inc.(Æ)(Ñ) Primoris Services Corp. Emulex Corp.(Æ) Proto Labs, Inc.(Æ)(Ñ) Entropic Communications, Inc.(Æ) 63 Quad/Graphics, Inc. Envestnet, Inc.(Æ) Raven Industries, Inc. ePlus, Inc.(Æ) 56 Regal-Beloit Corp. Exa Corp.(Æ) Resources Connection, Inc. Extreme Networks, Inc.(Æ) Rollins, Inc. FEI Co. Ryder System, Inc. 80 FleetMatics Group PLC(Æ)(Ñ) Saia, Inc.(Æ) FormFactor, Inc.(Æ) Sun Hydraulics Corp. Glu Mobile, Inc.(Æ) Sykes Enterprises, Inc.(Æ) 32 GSI Group, Inc.(Æ) 94 Teekay Tankers, Ltd. Class A 28 Guidance Software, Inc.(Æ) 13 Teledyne Technologies, Inc.(Æ) 39 Harmonic, Inc.(Æ) TeleTech Holdings, Inc.(Æ) Hittite Microwave Corp. Tennant Co. 66 iGATE Corp.(Æ) 95 Tidewater, Inc. Imation Corp.(Æ) 42 Tsakos Energy Navigation, Ltd. Imperva, Inc.(Æ) UniFirst Corp. Infinera Corp.(Æ) 61 Vishay Precision Group, Inc.(Æ) Insight Enterprises, Inc.(Æ) Wabash National Corp.(Æ) Integrated Device Technology, Inc.(Æ) Wabtec Corp. Inteliquent, Inc. 97 Wesco Aircraft Holdings, Inc.(Æ) Interactive Intelligence Group, Inc.(Æ) InterDigital, Inc.(Ñ) 81 See accompanying notes which are an integral part of this quarterly report. 12 Aggressive Equity Fund Russell Investment Funds Aggressive Equity Fund Schedule of Investments, continued — March 31, 2014 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Intersil Corp. Class A 73,650 952 Unwired Planet, Inc.(Æ)(Ñ) 8,600 19 InvenSense, Inc. Class A(Æ)(Ñ) 29,290 693 Vishay Intertechnology, Inc. 54,283 808 Kemet Corp.(Æ) 5,500 32 Westell Technologies, Inc. Class A(Æ) 6,800 25 KEYW Holding Corp. (The)(Æ)(Ñ) 40,684 761 Xyratex, Ltd. 20,060 266 Kulicke & Soffa Industries, Inc.(Æ) 74,153 935 Zynga, Inc. Class A(Æ) 22,500 97 KVH Industries, Inc.(Æ) 1,100 14 44,434 Lattice Semiconductor Corp.(Æ) 24,513 192 LTX-Credence Corp.(Æ) 52,816 470 Utilities - 2.5% Manhattan Associates, Inc.(Æ) 7,400 259 Advantage Oil & Gas, Ltd.(Æ) 71,738 354 MaxLinear, Inc. Class A(Æ) 6,500 62 Allete, Inc. 1,400 73 Mentor Graphics Corp. 9,232 203 American States Water Co. 14,400 465 Mercury Systems, Inc.(Æ) 28,317 374 Artesian Resources Corp. Class A 400 9 Meru Networks, Inc.(Æ) 2,500 11 California Water Service Group 22,190 531 Micrel, Inc. 116,250 1,289 Cbeyond, Inc.(Æ) 9,700 70 MKS Instruments, Inc. 25,080 750 Cleco Corp. 1,000 51 Newport Corp.(Æ) 5,800 120 Hawaiian Electric Industries, Inc.(Ñ) 21,175 538 NIC, Inc. 47,600 919 IDT Corp. Class B 1,800 30 NVE Corp.(Æ) 4,765 272 Laclede Group, Inc. (The) 11,660 549 Oclaro, Inc.(Æ) 7,200 22 Level 3 Communications, Inc.(Æ) 1,100 43 OmniVision Technologies, Inc.(Æ) 12,800 227 magicJack VocalTec, Ltd.(Æ)(Ñ) 1,700 36 OpenTable, Inc.(Æ)(Ñ) 11,370 875 New Jersey Resources Corp. 6,080 303 Oplink Communications, Inc.(Æ) 32,285 580 Northwest Natural Gas Co.(Ñ) 15,970 704 PC Connection, Inc. 5,700 116 Piedmont Natural Gas Co., Inc.(Ñ) 14,255 504 Pericom Semiconductor Corp.(Æ) 4,100 32 PNM Resources, Inc. 4,300 116 Photronics, Inc.(Æ) 77,235 659 Portland General Electric Co. 19,175 620 Plantronics, Inc. 4,500 200 Towerstream Corp.(Æ)(Ñ) 48,922 115 Polycom, Inc.(Æ) 65,440 898 UIL Holdings Corp. 20,875 769 Pros Holdings, Inc.(Æ) 24,260 764 Unitil Corp. 5,018 165 PTC, Inc.(Æ) 7,600 269 Vonage Holdings Corp.(Æ) 41,500 177 Qlik Technologies, Inc.(Æ) 21,370 568 6,222 QLogic Corp.(Æ) 26,200 334 Quantum Corp.(Æ) 89,500 109 RMG Networks Holding Corp.(Æ)(Ñ) 7,300 41 Total Common Stocks Sapiens International Corp.(Æ) 10,800 88 (cost $190,347) 230,706 Sapient Corp.(Æ) 3,162 54 Short-Term Investments - 6.9% SciQuest, Inc.(Æ) 29,325 792 Seachange International, Inc.(Æ) 9,212 96 Russell U.S. Cash Management Fund 17,139,090 (∞) 17,139 ShoreTel, Inc.(Æ) 37,800 325 Total Short-Term Investments Sigma Designs, Inc.(Æ) 9,500 45 (cost $17,139) 17,139 Silicon Image, Inc.(Æ) 7,100 49 Other Securities - 4.5% Skyworks Solutions, Inc.(Æ) 5,553 208 Sonus Networks, Inc.(Æ) 46,800 158 Russell U.S. Cash Collateral Fund(×) 11,154,144 (∞) 11,154 Spansion, Inc. Class A(Æ) 14,500 253 Total Other Securities Sparton Corp.(Æ) 7,950 233 (cost $11,154) 11,154 SPS Commerce, Inc.(Æ) 24,170 1,485 Total Investments 103.9% Stratasys, Ltd.(Æ) 5,180 550 (identified cost $218,640) 258,999 Super Micro Computer, Inc.(Æ) 11,700 203 Synaptics, Inc.(Æ)(Ñ) 2,300 138 Other Assets and Liabilities, Synchronoss Technologies, Inc.(Æ) 6,800 233 SYNNEX Corp.(Æ) 4,060 246 Net - (3.9%) (9,634) Syntel, Inc.(Æ) 2,360 212 Net Assets - 100.0% 249,365 Tableau Software, Inc. Class A(Æ) 500 38 Take-Two Interactive Software, Inc.(Æ) 9,508 209 TeleNav, Inc.(Æ) 12,617 75 Tessco Technologies, Inc. 16,072 600 Tessera Technologies, Inc. 40,845 965 Tyler Technologies, Inc.(Æ) 19,465 1,629 Ultimate Software Group, Inc.(Æ) 2,170 297 Unisys Corp.(Æ) 4,700 143 United Online, Inc. 1,600 18 See accompanying notes which are an integral part of this quarterly report. Aggressive Equity Fund 13 Russell Investment Funds Aggressive Equity Fund Schedule of Investments, continued — March 31, 2014 (Unaudited) Restricted Securities Amounts in thousands (except share and cost per unit amounts) Principal Cost per Cost Fair Value % of Net Assets Acquisition Amount ($) Unit (000) (000) Securities Date or Shares $ $ $ 0.2% Cohu, Inc. 11/19/07 10.79 409 407 407 For a description of restricted securities see note 9 in the Notes to Financial Statements. Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions Russell 2000 Mini Index Futures 158 USD 18,494 06/14 (81) Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) (81) Presentation of Portfolio Holdings Amounts in thousands Fair Value Portfolio Summary Level 1 Level 2 Level 3 Total Common Stocks Consumer Discretionary $ 32,713 $ — $ — $ 32,713 Consumer Staples 6,131 — — 6,131 Energy 16,581 — — 16,581 Financial Services 44,058 — — 44,058 Health Care 19,637 — — 19,637 Materials and Processing 18,630 — — 18,630 Producer Durables 42,300 — — 42,300 Technology 44,434 — — 44,434 Utilities 6,222 — — 6,222 Short-Term Investments — 17,139 — 17,139 Other Securities — 11,154 — 11,154 Total Investments 230,706 28,293 — 258,999 Other Financial Instruments Futures Contracts (81) — — (81) Total Other Financial Instruments * $ (81) $ — $ — $ (81) *Futures and foreign currency exchange contract values reflect the unrealized appreciation (depreciation) on the instruments. For a description of the Levels see note 2 in the Notes to Quarterly Report. For disclosure on transfers between Levels 1, 2 and 3 during the period ended March 31, 2014, see note 2 in the Notes to Quarterly Report. See accompanying notes which are an integral part of this quarterly report. 14 Aggressive Equity Fund Russell Investment Funds Non-U.S. Fund Schedule of Investments  March 31, 2014 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Common Stocks - 94.9% Brookfield Asset Management, Inc. Class A(Æ) Australia - 0.9% Brookfield Asset Management, Inc. Amcor, Ltd. Class A(Æ) 35 Class A 39 AMP, Ltd. 34 Canadian Imperial Bank of Commerce(Þ) 74 Australia & New Zealand Banking Canadian National Railway Co.(Æ)(Þ) Group, Ltd. - ADR Canadian National Railway Co. BHP Billiton, Ltd. - ADR Canadian Pacific Railway, Ltd. 40 Brambles, Ltd. 41 Cenovus Energy, Inc. 27 Commonwealth Bank of Australia - ADR Crescent Point Energy Corp. 31 CSL, Ltd. Enbridge, Inc. 88 Insurance Australia Group, Ltd. 33 Great-West Lifeco, Inc.(Þ) 22 National Australia Bank, Ltd. - ADR Husky Energy, Inc. 27 Orica, Ltd. 23 Imperial Oil, Ltd. 37 Origin Energy, Ltd. 21 Intact Financial Corp. 25 Orora, Ltd. 5 Loblaw Cos., Ltd. Recall Holdings, Ltd.(Æ) 4 National Bank of Canada 35 Suncorp Group, Ltd. 42 Pembina Pipeline Corp. 34 Telstra Corp., Ltd. 61 Potash Corp. of Saskatchewan, Inc. 28 Wesfarmers, Ltd. Power Corp. of Canada 27 Westfield Group(ö) 44 Power Financial Corp. 22 Westpac Banking Corp. Rogers Communications, Inc. Class B 46 Woodside Petroleum, Ltd. 70 Royal Bank of Canada - GDR Woolworths, Ltd. Shaw Communications, Inc. Class B 26 Shoppers Drug Mart Corp.(Ñ) Suncor Energy, Inc. 74 Austria - 0.5% TELUS Corp. 22 Erste Group Bank AG Tim Hortons, Inc. 25 Toronto Dominion Bank TransCanada Corp. 97 Belgium - 0.4% Valeant Pharmaceuticals International, Anheuser-Busch InBev NV Inc.(Æ) KBC Groep NV(Æ) Cayman Islands - 1.0% Bermuda - 1.1% Baidu, Inc. - ADR(Æ) Jardine Matheson Holdings, Ltd. 25 CIMC Enric Holdings, Ltd. Jardine Strategic Holdings, Ltd. 18 MGM China Holdings, Ltd. Li & Fung, Ltd. SouFun Holdings, Ltd. - ADR PartnerRe, Ltd. - ADR Tencent Holdings, Ltd. RenaissanceRe Holdings, Ltd. Yue Yuen Industrial Holdings, Ltd. Denmark - 1.8% AP Moeller - Maersk A/S Class B 3 36 Brazil - 1.2% Coloplast A/S Class B BM&FBovespa SA Danske Bank A/S Brookfield Incorporacoes SA(Æ) Novo Nordisk A/S Class B(Æ) Cielo SA Novozymes A/S Class B(Æ) 29 Embraer SA - ADR TDC A/S Itau Unibanco Holding SA - ADR Kroton Educacional SA Finland - 0.4% Kone OYJ Class B 43 Canada - 2.1% Sampo Class A Alimentation Couche Tard, Inc. Class B Bank of Montreal Bank of Nova Scotia(Ñ) BCE, Inc. 47 France - 10.3% Air Liquide SA Class A See accompanying notes which are an integral part of this quarterly report. Non-U.S. Fund 15 Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued  March 31, 2014 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ BNP Paribas SA China Unicom Hong Kong, Ltd. Capital Gemini SA CLP Holdings, Ltd. 41 Casino Guichard Perrachon SA(Æ) Guangdong Investment, Ltd. Credit Agricole SA Hang Seng Bank, Ltd. 35 Danone SA Hong Kong & China Gas Co., Ltd. 38 Dassault Systemes SA Hong Kong Exchanges and Clearing, Essilor International SA 63 Ltd. 30 GDF Suez Link REIT (The)(ö) 34 Lagardere SCA Power Assets Holdings, Ltd. 35 Legrand SA - ADR Swire Pacific, Ltd. Class A 23 L'Oreal SA LVMH Moet Hennessy Louis Vuitton SA - ADR India - 1.1% Natixis Pernod Ricard SA Housing Development Finance Corp. Publicis Groupe SA - ADR ICICI Bank, Ltd. - ADR 85 Rallye SA Reliance Industries, Ltd. Sanofi - ADR Tata Motors, Ltd. - ADR Schneider Electric SA Sodexo 29 Total SA Indonesia - 0.4% Valeo SA Bank Rakyat Indonesia Persero Tbk Vallourec SA PT(Æ) Vinci SA Telekomunikasi Indonesia Persero Tbk Vivendi SA - ADR 83 PT Germany - 7.5% Ireland - 0.8% Adidas AG 68 CRH PLC BASF SE Kerry Group PLC Class A 34 Bayer AG Smurfit Kappa Group PLC Bayerische Motoren Werke AG Beiersdorf AG(Æ) Brenntag AG Israel - 1.0% Continental AG Daimler AG Check Point Software Technologies, Ltd. Deutsche Boerse AG (Æ) Deutsche Post AG 35 Teva Pharmaceutical Industries, Ltd. E.ON SE - ADR Fresenius Medical Care AG & Co. Teva Pharmaceutical Industries, Ltd. KGaA 44 Fresenius SE & Co. KGaA 62 Henkel AG & Co. KGaA 37 Italy - 2.6% Linde AG Enel SpA Merck KGaA ENI SpA - ADR MTU Aero Engines AG Intesa Sanpaolo SpA Muenchener Rueckversicherungs AG Luxottica Group SpA 25 OSRAM Licht AG(Æ) 18 Saipem SpA - ADR ProSiebenSat.1 Media AG Snam Rete Gas SpA Rational AG Telecom Italia SpA SAP AG - ADR Siemens AG Volkswagen AG Japan - 11.8% Amada Co., Ltd. Hong Kong - 1.2% Asahi Group Holdings, Ltd. 28 Asahi Kasei Corp. 27 AIA Group, Ltd. Astellas Pharma, Inc. Cheung Kong Holdings, Ltd. 33 Canon, Inc. China Mobile, Ltd. See accompanying notes which are an integral part of this quarterly report. 16 Non-U.S. Fund Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued  March 31, 2014 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Dai-ichi Life Insurance Co., Ltd. (The) Netherlands - 6.8% (Æ) Aegon NV Daikin Industries, Ltd. Akzo Nobel NV Denso Corp. ASML Holding NV Class G 43 East Japan Railway Co. 44 Delta Lloyd NV Eisai Co., Ltd. 27 Heineken NV FANUC Corp. ING Groep NV(Æ) Fast Retailing Co., Ltd. 36 Koninklijke Ahold NV(Æ) 56 Fuji Heavy Industries, Ltd. Koninklijke DSM NV(Æ) 21 Honda Motor Co., Ltd. Koninklijke Philips NV Hoya Corp. NXP Semiconductor NV(Æ) Inpex Corp. Randstad Holding NV(Æ) ITOCHU Corp. Reed Elsevier NV(Æ) Japan Tobacco, Inc. STMicroelectronics NV Kao Corp. 53 Unilever NV KDDI Corp. Keyence Corp. Kyocera Corp. Lawson, Inc. Norway - 1.2% Mabuchi Motor Co., Ltd. DNB ASA MISUMI Group, Inc. Marine Harvest ASA Mitsubishi UFJ Financial Group, Inc. Orkla ASA MS&AD Insurance Group Holdings Statoil ASA Class N 89 Nippon Telegraph & Telephone Corp. 65 TE Connectivity, Ltd. NKSJ Holdings, Inc. NTT DOCOMO, Inc. ORIX Corp.(Æ) Russia - 0.5% Otsuka Holdings Co., Ltd. 33 Gazprom OAO - ADR(Æ) Rinnai Corp. 35 Sberbank of Russia - ADR Secom Co., Ltd.(Æ) Sberbank of Russia - ADR(Æ) 8 Seven & I Holdings Co., Ltd. 84 Shin-Etsu Chemical Co., Ltd. SMC Corp. Start Today Co., Ltd. Singapore - 1.7% Sumitomo Corp. DBS Group Holdings, Ltd. Sumitomo Mitsui Financial Group, Inc. Jardine Cycle & Carriage, Ltd. Takeda Pharmaceutical Co., Ltd. Keppel Corp., Ltd. - ADR 35 Terumo Corp. Oversea-Chinese Banking Corp., Ltd. 23 Tokyo Gas Co., Ltd. 30 Singapore Telecommunications, Ltd. Toyota Motor Corp. United Overseas Bank, Ltd. Yokogawa Electric Corp. South Africa - 0.5% Jersey - 1.4% Bidvest Group, Ltd.(Æ) Delphi Automotive PLC Discovery Holdings, Ltd. Experian PLC 54 WPP PLC South Korea - 1.1% Hana Financial Group, Inc. Kenya - 0.1% Hankook Tire Co., Ltd.(Æ) Safaricom, Ltd. Samsung Electronics Co., Ltd. Shinhan Financial Group Co., Ltd. Luxembourg - 0.3% ArcelorMittal SES SA 33 Spain - 1.8% Tenaris SA 26 Amadeus IT Holding SA Class A Banco Santander SA - ADR Inditex SA Indra Sistemas SA See accompanying notes which are an integral part of this quarterly report. Non-U.S. Fund 17 Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — March 31, 2014 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Mapfre SA 129,859 547 United Kingdom - 18.6% 7,239 AMEC PLC - GDR 40,500 758 ARM Holdings PLC 26,892 447 Sweden - 0.9% Associated British Foods PLC 1,094 51 Assa Abloy AB Class B 1,058 56 AstraZeneca PLC - ADR(Æ) 3,790 245 Atlas Copco AB Class A 2,298 66 Aviva PLC 182,596 1,452 Atlas Copco AB Class B 1,059 29 Babcock International Group PLC 53,312 1,197 Hennes & Mauritz AB Class B 28,049 1,196 BAE Systems PLC 19,376 134 Sandvik AB 149,600 2,115 Barclays PLC 882,720 3,434 Svenska Cellulosa AB SCA Class B 1,477 43 Berkeley Group Holdings PLC 31,638 1,382 Svenska Handelsbanken AB Class A(Æ) 647 32 BG Group PLC 131,543 2,451 Telefonaktiebolaget LM Ericsson Class B 8,961 119 BHP Billiton PLC 4,598 141 TeliaSonera AB(Ñ) 6,712 51 BP PLC 615,752 4,928 3,707 BP PLC - ADR 6,600 317 British American Tobacco PLC 5,851 325 British Land Co. PLC(ö) 2,333 25 Switzerland - 10.9% British Sky Broadcasting Group PLC 2,791 42 ABB, Ltd.(Æ) 102,286 2,638 Capita PLC 1,986 36 ABB, Ltd. - ADR(Æ)(Ñ) 26,400 681 Carillion PLC 158,375 955 ACE, Ltd. 9,950 986 Centrica PLC 15,526 85 Actelion, Ltd.(Æ) 11,959 1,132 Compass Group PLC 310,129 4,731 Cie Financiere Richemont SA 12,417 1,186 Dairy Crest Group PLC 170,909 1,378 Credit Suisse Group AG(Æ) 127,062 4,108 Diageo PLC 66,472 2,062 GAM Holding AG(Æ) 25,726 464 DS Smith PLC Class F 465,150 2,516 Geberit AG(Æ) 4,449 1,457 GlaxoSmithKline PLC - ADR 171,124 4,542 Givaudan SA(Æ) 25 39 Hays PLC 205,156 496 Helvetia Holding AG 900 461 HSBC Holdings PLC 438,894 4,445 Julius Baer Group, Ltd.(Æ) 27,137 1,204 IMI PLC(Æ) 34,825 846 Kuehne & Nagel International AG 4,578 641 Imperial Tobacco Group PLC 119,202 4,816 Lonza Group AG(Æ) 17,100 1,744 InterContinental Hotels Group PLC Nestle SA 68,717 5,173 - ADR 40,943 1,316 Novartis AG(Æ) 71,944 6,102 Intertek Group PLC 488 25 Partners Group Holding AG 4,757 1,337 J Sainsbury PLC 4,248 22 Roche Holding AG(Æ) 19,464 5,834 Johnson Matthey PLC 23,654 1,290 SGS SA(Æ) 16 39 Jupiter Fund Management PLC(Æ) 118,818 794 Sika AG 155 634 Kingfisher PLC 6,249 44 Sonova Holding AG(Æ) 5,833 852 Marks & Spencer Group PLC 4,428 33 Swatch Group AG (The) Class B 79 50 Meggitt PLC 82,539 660 Swiss Life Holding AG(Æ) 6,900 1,694 National Grid PLC 196,508 2,693 Swiss Re AG(Æ) 6,867 637 Next PLC 487 54 Swisscom AG 68 42 Pearson PLC 2,479 44 Syngenta AG 280 106 Prudential PLC 63,248 1,338 Tyco International, Ltd. 843 36 Reckitt Benckiser Group PLC 22,839 1,860 UBS AG(Æ) 169,733 3,505 Reed Elsevier PLC 3,612 55 Zurich Insurance Group AG(Æ) 6,705 2,059 Rio Tinto PLC(Æ) 32,412 1,803 44,841 Rolls-Royce Holdings PLC(Æ) 42,163 755 Royal Bank of Scotland Group PLC(Æ) 234,995 1,218 Taiwan - 1.5% Royal Dutch Shell PLC Class A(Ñ) 155,313 5,674 Hon Hai Precision Industry Co., Ltd. 942,924 2,672 Royal Dutch Shell PLC Class B 7,811 305 Hon Hai Precision Industry Co., Ltd. SABMiller PLC - ADR 2,896 145 - GDR 17,408 100 Scottish & Southern Energy PLC 1,810 44 Taiwan Semiconductor Manufacturing Shire PLC - ADR(Æ) 1,774 87 Co., Ltd. - ADR 87,868 1,759 Smith & Nephew PLC 102,533 1,554 Teco Electric and Machinery Co., Ltd. 1,364,800 1,522 Smiths Group PLC 53,245 1,129 St. James's Place PLC 94,756 1,303 6,053 Standard Chartered PLC 88,989 1,860 Tesco PLC 23,085 114 Thailand - 0.1% Travis Perkins PLC 78,625 2,471 Kasikornbank PCL Class R 43,600 249 Tullow Oil PLC 62,808 784 Unilever PLC 3,995 171 See accompanying notes which are an integral part of this quarterly report. 18 Non-U.S. Fund Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — March 31, 2014 (Unaudited) Amounts in thousands (except share amounts) Principal Fair Amount ($) Value or Shares $ Vodafone Group PLC(Æ) 732,112 2,688 Whitbread PLC 559 39 WM Morrison Supermarkets PLC 7,061 25 76,634 United States - 1.4% Joy Global, Inc.(Ñ) 17,700 1,027 NCR Corp.(Æ) 14,270 522 News Corp. Class A(Æ) 76,275 1,313 News Corp.(Æ) 35,235 588 Philip Morris International, Inc. 10,000 819 Yum! Brands, Inc. 18,272 1,376 5,645 Total Common Stocks (cost $305,583) 390,719 Preferred Stocks - 0.2% Brazil - 0.2% Usinas Siderurgicas de Minas Gerais SA(Æ) 171,175 772 Germany - 0.0% Henkel AG & Co. KGaA 519 56 Total Preferred Stocks (cost $746) 828 Short-Term Investments - 3.6% United States - 3.6% Russell U.S. Cash Management Fund 14,803,755 (∞) 14,804 Total Short-Term Investments (cost $14,804) 14,804 Other Securities - 0.6% Russell U.S. Cash Collateral Fund(×) 2,665,998 (∞) 2,666 Total Other Securities (cost $2,666) 2,666 Total Investments 99.3% (identified cost $323,799) 409,017 Other Assets and Liabilities, Net - 0.7% 2,839 Net Assets - 100.0% 411,856 See accompanying notes which are an integral part of this quarterly report. Non-U.S. Fund 19 Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — March 31, 2014 (Unaudited) Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions CAC 40 Index Futures 44 EUR 1,932 04/14 71 DAX Index Futures 7 EUR 1,678 06/14 89 EURO STOXX 50 Index Futures 205 EUR 6,355 06/14 321 FTSE 100 Index Futures 33 GBP 2,159 06/14 16 Hang Seng Index Futures 4 HKD 4,428 04/14 6 NIKKEI Index Futures 170 JPY 1,259,275 06/14 (97) S&P TSX 60 Index Futures 12 CAD 1,963 06/14 12 SPI 200 Index Futures 12 AUD 1,618 06/14 12 TOPIX Index Futures 30 JPY 360,900 06/14 (21) Short Positions MSCI Emerging Markets Mini Index Futures 334 USD 16,468 06/14 (903) Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) (494) Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Bank of New York USD 1,590 CAD 1,775 06/18/14 12 Bank of New York USD 1,658 EUR 1,194 06/18/14 (13) Brown Brothers Harriman HKD 143 USD 18 04/01/14 — Brown Brothers Harriman HKD 203 USD 26 04/01/14 — Brown Brothers Harriman JPY 8,243 USD 81 04/02/14 1 Citibank USD 89 CAD 100 06/18/14 1 Citibank USD 165 GBP 100 06/18/14 1 Citibank USD 196 JPY 20,000 06/18/14 (2) Credit Suisse USD 1,301 AUD 1,463 06/18/14 47 Credit Suisse USD 53 CAD 58 04/01/14 — Credit Suisse USD 1,658 EUR 1,194 06/18/14 (13) Deutsche Bank EUR 100 USD 138 06/18/14 — HSBC USD 1,658 EUR 1,194 06/18/14 (13) HSBC USD 2,278 JPY 233,890 06/18/14 (11) JPMorgan Chase JPY 33,070 USD 323 04/01/14 3 Morgan Stanley USD 5 EUR 4 04/01/14 — Morgan Stanley USD 18 EUR 15 04/01/14 4 Morgan Stanley USD 6 GBP 4 04/01/14 — Morgan Stanley AUD 11 USD 11 04/01/14 — Morgan Stanley CAD 11 USD 10 04/01/14 2 Morgan Stanley HKD 16 USD 2 04/01/14 — Morgan Stanley JPY 1,700 USD 16 04/01/14 (1) Morgan Stanley JPY 4,350 USD 42 04/01/14 (1) Royal Bank of Canada USD 1,658 EUR 1,194 06/18/14 (14) Royal Bank of Canada USD 3,479 GBP 2,095 06/18/14 12 Royal Bank of Canada USD 317 HKD 2,460 06/18/14 — Standard Chartered USD 1,658 EUR 1,194 06/18/14 (14) Standard Chartered USD 4,000 EUR 2,880 06/18/14 (33) Standard Chartered USD 317 HKD 2,460 06/18/14 — State Street USD 45 AUD 50 06/18/14 1 State Street USD 91 AUD 100 06/18/14 2 State Street USD 92 AUD 100 06/18/14 — State Street USD 41 CAD 45 04/02/14 — State Street USD 19 CAD 21 04/03/14 — State Street USD 50 CAD 55 04/03/14 — State Street USD 62 CAD 69 04/03/14 — See accompanying notes which are an integral part of this quarterly report. 20 Non-U.S. Fund Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — March 31, 2014 (Unaudited) Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ State Street USD 89 CAD 100 06/18/14 2 State Street USD 83 EUR 60 04/01/14 — State Street USD 261 EUR 190 04/01/14 1 State Street USD 95 EUR 69 04/02/14 — State Street USD 139 EUR 100 06/18/14 (2) State Street USD 275 EUR 200 06/18/14 1 State Street USD 276 EUR 200 06/18/14 — State Street USD 414 EUR 300 06/18/14 (1) State Street USD 164 GBP 99 04/01/14 1 State Street USD 57 GBP 34 04/02/14 — State Street USD 110 GBP 66 04/03/14 — State Street USD 165 GBP 100 06/18/14 2 State Street USD 166 GBP 100 06/18/14 1 State Street USD 35 IDR 402,646 04/02/14 — State Street USD 177 IDR 2,012,465 04/02/14 1 State Street USD 195 JPY 20,000 06/18/14 (2) State Street AUD 250 USD 226 06/18/14 (5) State Street CAD 100 USD 90 06/18/14 — State Street CAD 150 USD 135 06/18/14 — State Street EUR — USD 1 04/03/14 — State Street EUR 55 USD 75 04/03/14 — State Street EUR 100 USD 139 06/18/14 1 State Street EUR 100 USD 139 06/18/14 1 State Street EUR 650 USD 905 06/18/14 9 State Street GBP 5 USD 9 04/01/14 — State Street GBP 9 USD 15 04/01/14 — State Street GBP 22 USD 36 04/01/14 — State Street GBP 28 USD 46 04/01/14 — State Street GBP 100 USD 166 06/18/14 (1) State Street GBP 200 USD 332 06/18/14 (1) State Street HKD 41 USD 5 04/02/14 — State Street HKD 101 USD 13 04/02/14 — State Street JPY 259 USD 3 04/01/14 — State Street JPY 5,804 USD 56 04/01/14 — State Street JPY 17,224 USD 167 04/03/14 — State Street JPY 40,000 USD 393 06/18/14 5 Total Unrealized Appreciation (Depreciation) on Open Foreign Currency Exchange Contracts (16) Presentation of Portfolio Holdings Amounts in thousands Fair Value Portfolio Summary Level 1 Level 2 Level 3 Total Common Stocks Australia $ 3,719 $ — $ — $ 3,719 Austria 2,122 — — 2,122 Belgium 1,787 — — 1,787 Bermuda 4,471 — — 4,471 Brazil 4,798 — — 4,798 Canada 8,516 — — 8,516 Cayman Islands 4,264 — — 4,264 Denmark 7,495 — — 7,495 Finland 1,675 — — 1,675 France 42,634 — — 42,634 See accompanying notes which are an integral part of this quarterly report. Non-U.S. Fund 21 Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued  March 31, 2014 (Unaudited) Presentation of Portfolio Holdings Amounts in thousands Fair Value Portfolio Summary Level 1 Level 2 Level 3 Total Germany   Hong Kong   India   Indonesia   Ireland   Israel   Italy   Japan   Jersey   Kenya   Luxembourg   Netherlands   Norway   Russia   Singapore  23 South Africa   South Korea   Spain   Sweden   Switzerland   Taiwan   Thailand   United Kingdom   United States   Preferred Stocks   Short-Term Investments   Other Securities   Total Investments 23 Other Financial Instruments Futures Contracts   Foreign Currency Exchange Contracts 8  Total Other Financial Instruments * $ $ $  $ * Futures and foreign currency exchange contract values reflect the unrealized appreciation (depreciation) on the instruments. For a description of the Levels see note 2 in the Notes to Quarterly Report. For disclosure on transfers between Levels 1, 2 and 3 during the period ended March 31, 2014, see note 2 in the Notes to Quarterly Report. Investments in which significant unobservable inputs (Level 3) were used in determining a fair value for the period ended March 31, 2014 were less than 1% of net assets. See accompanying notes which are an integral part of this quarterly report. 22 Non-U.S. Fund Russell Investment Funds Core Bond Fund Schedule of Investments  March 31, 2014 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Long-Term Investments - 81.3% Series 2012-1 Class A3 Asset-Backed Securities - 8.7% 0.780% due 06/15/16 Bayview Financial Acquisition Trust Access Group, Inc. Series 2006-A Class 1A3 Series 2008-1 Class A 5.865% due 02/28/41 1.539% due 10/27/25 (Ê) BMW Vehicle Owner Trust ACE Securities Corp. 1.030% due 02/26/18 Series 2005-SD3 Class A 0.556% due 08/25/45 (Ê) 7 7 Brazos Higher Education Authority Series 2010-1 Class A2 Ally Auto Receivables Trust 1.435% due 02/25/35 (Ê) 0.850% due 08/15/16 Series 2011-2 Class A3 Series 2011-1 Class A4 1.239% due 10/27/36 (Ê) 2.230% due 03/15/16 Capital Auto Receivables Asset Trust Series 2013-SN1 Class A2 Series 2014-1 Class B 0.520% due 05/20/15 2.220% due 01/22/19 Ally Master Owner Trust CCG Receivables Trust Series 2011-3 Class A2 Series 2013-1 Class A2 1.810% due 05/15/16 1.050% due 08/14/20 (Þ) Series 2012-1 Class A2 CFC LLC 1.440% due 02/15/17 Series 2013-1A Class A Series 2013-1 Class A2 1.650% due 07/17/17 (Þ) 1.000% due 02/15/18 Chase Issuance Trust Alm Loan Funding Series 2012-A3 Class A3 Series 2012-7A Class A1 0.790% due 06/15/17 1.657% due 10/19/24 (Ê)(Þ) Chesapeake Funding LLC American Airlines Class A Pass Through 1.356% due 03/07/26 Trust Series 2012-1A Class A Series 2013-1 0.908% due 11/07/23 (Ê)(Þ) 4.000% due 07/15/25 (Þ) CIT Education Loan Trust American Airlines Pass-Through Trust Series 2007-1 Class A 4.950% due 01/15/23 (Þ) 0.336% due 03/25/42 (Ê)(Þ) American Express Credit Corp. Citibank Credit Card Issuance Trust 0.680% due 03/15/18 0.293% due 12/17/18 AmeriCredit Automobile Receivables Citigroup Mortgage Loan Trust, Inc. Trust Series 2007-WFH1 Class A3 0.510% due 01/08/16 0.306% due 01/25/37 (Ê) Series 2011-3 Class B Series 2007-WFH1 Class A4 2.280% due 06/08/16 0.356% due 01/25/37 (Ê) Series 2012-4 Class A2 Conseco Financial Corp. 0.490% due 04/08/16 Series 1999-2 Class A5 Series 2012-4 Class A3 6.680% due 12/01/30 0.670% due 06/08/17 Countrywide Asset-Backed Certificates Series 2013-1 Class A2 Series 2006-3 Class 2A2 0.490% due 06/08/16 0.336% due 06/25/36 (Ê) Series 2013-2 Class A2 Series 2007-4 Class A2 0.530% due 11/08/16 5.530% due 04/25/47 Series 2013-3 Class A2 DT Auto Owner Trust 0.680% due 10/11/16 Series 2013-1A Class A Asset Backed Securities Corp. Home 0.750% due 05/16/16 (Þ) Equity Series 2013-2A Class A Series 2005-HE5 Class M3 0.810% due 09/15/16 (Þ) 0.636% due 06/25/35 (Ê) Duane Street CLO III, Ltd. Series 2006-HE5 Class A5 Series 2006-3A Class A1 0.396% due 07/25/36 (Ê) 0.492% due 01/11/21 (Ê)(Þ) Bank of America Auto Trust Educational Funding of the South, Inc. See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 23 Russell Investment Funds Core Bond Fund Schedule of Investments, continued  March 31, 2014 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series 2011-1 Class A2 Series 2007-HE1 Class AF6 0.889% due 04/25/35 (Ê) 4.556% due 03/25/47 EFS Volunteer LLC Lafayette CLO I, Ltd. Series 2010-1 Class A2 Series 2012-1A Class A 1.089% due 10/25/35 (Ê)(Þ) 1.642% due 09/06/22 (Ê)(Þ) 47 47 Enterprise Fleet Financing LLC Landmark VII CDO, Ltd. Series 2011-3 Class A2 Series 2006-7A Class A1L 1.620% due 05/20/17 (Þ) 0.514% due 07/15/18 (Ê)(Þ) Exeter Automobile Receivables Trust Lehman XS Trust Series 2013-1A Class A Series 2006-9 Class A1B 1.290% due 10/16/17 (Þ) 0.318% due 05/25/46 (Ê) Fannie Mae Grantor Trust Series 2006-13 Class 1A2 Series 2003-T4 Class 2A5 0.328% due 09/25/36 (Ê) 5.407% due 09/26/33 48 53 Series 2006-19 Class A2 Federal Home Loan Mortgage Corp. 0.326% due 12/25/36 (Ê) Structured Pass-Through Securities Long Beach Mortgage Loan Trust Series 2000-30 Class A5 Series 2004-4 Class 1A1 7.710% due 12/25/30 33 33 0.716% due 10/25/34 (Ê) 5 4 Ford Credit Auto Lease Trust Series 2004-4 Class M1 Series 2012-B Class A3 1.056% due 10/25/34 (Ê) 0.570% due 09/15/15 Merrill Lynch First Franklin Mortgage Ford Credit Auto Owner Trust Loan Trust 0.480% due 11/15/16 Series 2007-1 Class A2B 0.510% due 04/15/17 0.326% due 04/25/37 (Ê) 62 Series 2012-A Class A3 Series 2007-4 Class 2A2 0.840% due 08/15/16 0.276% due 07/25/37 (Ê) Gabs Dynergy Danskamm Montana Higher Education Student Class B Assistance Corp. 7.670% due 08/11/16(Ø)  Series 2012-1 Class A3 Green Tree 1.204% due 07/20/43 (Ê) Series 2008-MH1 Class A2 Morgan Stanley ABS Capital I, Inc. Trust 8.970% due 04/25/38 (Þ) Series 2007-HE5 Class A2C Henderson Receivables LLC 0.406% due 03/25/37 (Ê) Series 2013-3A Class A Series 2007-HE5 Class A2D 4.080% due 01/17/73 (Þ) 0.496% due 03/25/37 (Ê) Honda Auto Receivables Owner Trust Motor PLC 0.370% due 10/16/15 Series 2012-12A Class A1C Series 2011-3 Class A3 1.286% due 02/25/20 (Þ) 0.880% due 09/21/15 Nissan Auto Lease Trust Series 2012-2 Class A3 Series 2012-A Class A3 0.700% due 02/16/16 0.980% due 05/15/15 HSBC Home Equity Loan Trust Nissan Auto Receivables Owner Trust Series 2005-1 Class A Series 2011-B Class A3 0.444% due 01/20/34 (Ê) 94 93 0.950% due 02/16/16 Hyundai Auto Lease Securitization Trust NOB Hill CLO, Ltd. Series 2012-A Class A3 Series 2006-1A Class A1 0.920% due 08/17/15 (Þ) 0.486% due 08/15/18 (Ê)(Þ) Hyundai Auto Receivables Trust OHA Credit Partners VII, Ltd. 1.650% due 02/15/17 Series 2012-7A Class A 1.300% due 02/15/18 1.655% due 11/20/23 (Ê)(Þ) Series 2011-B Class A3 Pacifica CDO V Corp. 1.040% due 09/15/15 8 8 Series 2006-5A Class A1 Series 2012-A Class A3 0.499% due 01/26/20 (Ê)(Þ) 0.720% due 03/15/16 Popular ABS Mortgage Pass-Through JPMorgan Mortgage Acquisition Corp. Trust See accompanying notes which are an integral part of this quarterly report. 24 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued  March 31, 2014 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series 2005-6 Class A3 Series 2013-B Class A2A 4.566% due 01/25/36 82 74 1.850% due 06/17/30 (Þ) Series 2006-C Class A4 SLM Student Loan Trust 0.406% due 07/25/36 (Ê) 0.010% due 01/15/26 Series 2006-D Class A3 Series 2003-11 Class A6 0.416% due 11/25/46 (Ê) 0.993% due 12/15/25 (Ê)(Þ) Prestige Auto Receivables Trust Series 2004-8 Class B 0.270% due 04/15/15 0.699% due 01/25/40 (Ê) 1.810% due 04/15/20 Series 2006-2 Class A6 Series 2013-1A Class A2 0.409% due 01/25/41 (Ê) 1.090% due 02/15/18 (Þ) Series 2006-8 Class A6 RAMP Trust 0.399% due 01/25/41 (Ê) Series 2003-RS9 Class AI6A Series 2007-6 Class B 6.110% due 10/25/33 1.089% due 04/27/43 (Ê) Series 2003-RS11 Class AI6A Series 2008-2 Class B 5.980% due 12/25/33 1.439% due 01/25/29 (Ê) RASC Trust Series 2008-3 Class B Series 2003-KS4 Class AIIB 1.439% due 04/25/29 (Ê) 0.736% due 06/25/33 (Ê) 25 21 Series 2008-4 Class A4 Red River CLO, Ltd. 1.889% due 07/25/22 (Ê) Series 2006-1A Class A Series 2008-4 Class B 0.508% due 07/27/18 (Ê)(Þ) 2.089% due 04/25/29 (Ê) Renaissance Home Equity Loan Trust Series 2008-5 Class B Series 2005-2 Class AF4 2.089% due 07/25/29 (Ê) 4.934% due 08/25/35 85 82 Series 2008-6 Class B Series 2006-1 Class AF6 2.089% due 07/25/29 (Ê) 5.746% due 05/25/36 Series 2008-7 Class A2 Series 2007-1 Class AF2 0.739% due 10/25/17 (Ê) 5.512% due 04/25/37 Series 2008-7 Class B Series 2007-2 Class AF2 2.089% due 07/25/29 (Ê) 5.675% due 06/25/37 67 Series 2008-8 Class B Santander Drive Auto Receivables Trust 2.489% due 10/25/29 (Ê) Series 2011-2 Class B 2.660% due 01/15/16 68 68 Series 2008-9 Class B 2.489% due 10/25/29 (Ê) Series 2012-1 Class B 2.720% due 05/16/16 Series 2012-7 Class A3 0.806% due 05/26/26 (Ê) Series 2012-2 Class A3 1.220% due 12/15/15 Series 2013-4 Class A 0.708% due 06/25/27 (Ê) Series 2012-2 Class B Small Business Administration 2.090% due 08/15/16 Participation Certificates Series 2012-3 Class A3 Series 2005-20G Class 1 1.080% due 04/15/16 4.750% due 07/01/25 Series 2012-6 Class A3 SMART Trust 0.620% due 07/15/16 Series 2011-2USA Class A4A Series 2013-1 Class B 2.310% due 04/14/17 (Þ) 1.160% due 01/15/19 Series 2012-4US Class A2A Series 2013-2 Class A2 0.670% due 06/14/15 21 21 0.470% due 03/15/16 66 66 Series 2012-1USA Class A4A Series 2013-A Class A2 2.010% due 12/14/17 (Þ) 0.800% due 10/17/16 (Þ) Series 2013-1US Class A4A SLM Private Education Loan Trust 1.050% due 10/14/18 Series 2010-A Class 2A Soundview Home Equity Loan Trust 3.405% due 05/16/44 (Ê)(Þ) Series 2005-1 Class M2 Series 2012-B Class A2 0.906% due 04/25/35 (Ê) 3.480% due 10/15/30 (Þ) See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 25 Russell Investment Funds Core Bond Fund Schedule of Investments, continued  March 31, 2014 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series 2005-OPT3 Class A4 0.706% due 11/14/16 (Ê) 0.456% due 11/25/35 (Ê) Series BKNT Toyota Auto Finance Receivables LLC 0.523% due 06/15/16 (Ê) 0.480% due 02/15/16 5.300% due 03/15/17 Toyota Auto Receivables Owner Trust 6.100% due 06/15/17 0.550% due 01/17/17 Bear Stearns Cos. LLC (The) Washington Mutual Asset-Backed 5.550% due 01/22/17 Certificates 7.250% due 02/01/18 Series 2006-HE2 Class A3 0.306% due 05/25/36 (Ê) Branch Banking and Trust Co. 0.565% due 10/28/15 Burlington Northern Santa Fe LLC Corporate Bonds and Notes - 12.9% 6.875% due 12/01/27 25 31 21st Century Fox America, Inc. 6.750% due 03/15/29 10 12 8.250% due 10/17/96 20 26 Carlyle Holdings II Finance LLC AbbVie, Inc. 5.625% due 03/30/43 (Þ) 0.997% due 11/06/15 (Ê) CCO Holdings LLC / CCO Holdings Ally Financial, Inc. Capital Corp. 4.625% due 06/26/15 8.125% due 04/30/20 Alterra USA Holdings, Ltd. CenterPoint Energy Resources Corp. 7.200% due 04/14/17 (Þ) 6.125% due 11/01/17 50 57 Altria Group, Inc. CF Industries, Inc. 10.200% due 02/06/39 5.375% due 03/15/44 Amazon.com, Inc. CFC LLC 1.200% due 11/29/17 1.460% due 12/17/18 American International Group, Inc. Chase Capital III 4.875% due 09/15/16 Series C American Tower Trust I 0.789% due 03/01/27 (Ê) 3.070% due 03/15/23 (Þ) Chevron Corp. Ameriprise Financial, Inc. 3.191% due 06/24/23 7.518% due 06/01/66 CHS/Community Health Systems, Inc. AmerisourceBergen Corp. 8.000% due 11/15/19 5.875% due 09/15/15 CIT Group, Inc. Anheuser-Busch InBev Finance, Inc. 6.625% due 04/01/18 (Þ) 3.700% due 02/01/24 Citigroup, Inc. Anheuser-Busch InBev Worldwide, Inc. 4.700% due 05/29/15 50 52 3.625% due 04/15/15 2.250% due 08/07/15 0.800% due 07/15/15 4.587% due 12/15/15 5.375% due 01/15/20 5.850% due 08/02/16 Apple, Inc. 6.000% due 08/15/17 0.488% due 05/03/18 6.125% due 11/21/17 AT&T Corp. 5.375% due 08/09/20 8.000% due 11/15/31 AT&T, Inc. 5.500% due 09/13/25 2.500% due 08/15/15 CNH Capital LLC 2.950% due 05/15/16 3.875% due 11/01/15 Comcast Corp. Bank of America Corp. 6.500% due 01/15/17 4.500% due 04/01/15 4.750% due 08/01/15 3.600% due 03/01/24 Commonwealth Edison Co. 5.625% due 10/14/16 5.800% due 03/15/18 5.750% due 12/01/17 ConAgra Foods, Inc. 4.000% due 04/01/24 4.950% due 08/15/20 Series GMTN Continental Airlines Pass Through Trust 6.400% due 08/28/17 Series 00A1 Bank of America NA 8.048% due 11/01/20 See accompanying notes which are an integral part of this quarterly report. 26 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued  March 31, 2014 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series 071A Series GMTN 5.983% due 04/19/22 5.625% due 05/01/18 Series 09-1 6.875% due 01/10/39 9.000% due 07/08/16 General Electric Co. Series 991A Class A 5.250% due 12/06/17 6.545% due 02/02/19 4.500% due 03/11/44 Continental Resources, Inc. General Mills, Inc. 5.000% due 09/15/22 Zero coupon due 01/28/16 Crown Castle Towers LLC Series FRN 4.174% due 08/15/17 (Þ) 0.536% due 01/29/16 (Ê) CVS Caremark Corp. General Motors Co. 3.250% due 05/18/15 4.875% due 10/02/23 (Þ) Daimler Finance NA LLC Genworth Holdings, Inc. 1.300% due 07/31/15 (Þ) 6.150% due 11/15/66 Delta Air Lines Pass Through Trust Georgia-Pacific LLC Series 2002-1 Class G-1 8.875% due 05/15/31 6.718% due 01/02/23 Gilead Sciences, Inc. DIRECTV Holdings LLC / DIRECTV 3.700% due 04/01/24 Financing Co., Inc. 4.800% due 04/01/44 5.000% due 03/01/21 Goldman Sachs Group, Inc. (The) 4.450% due 04/01/24 6.150% due 04/01/18 Duke Energy Progress, Inc. 2.625% due 01/31/19 4.100% due 03/15/43 4.000% due 03/03/24 El Paso Natural Gas Co. LLC 7.500% due 11/15/26 6.750% due 10/01/37 Energy Transfer Partners, LP Series D 6.050% due 06/01/41 6.000% due 06/15/20 3.255% due 11/01/66 (Ê) Series GMTN 7.500% due 02/15/19 Enterprise Products Operating LLC 5.250% due 01/31/20 Great Plains Energy, Inc. 5.292% due 06/15/22 Series B 7.034% due 01/15/68 HCA, Inc. 7.250% due 09/15/20 Express Scripts Holding Co. 3.500% due 11/15/16 4.750% due 05/01/23 Farmers Exchange Capital HCP, Inc. 7.200% due 07/15/48 (Þ) 2.625% due 02/01/20 Farmers Exchange Capital II 5.375% due 02/01/21 6.151% due 11/01/53 (Þ) Health Care REIT, Inc. Ford Motor Credit Co. LLC 4.950% due 01/15/21 7.000% due 04/15/15 5.250% due 01/15/22 2.750% due 05/15/15 6.500% due 03/15/41 Forest Laboratories, Inc. Healthcare Realty Trust, Inc. 4.375% due 02/01/19 (Þ) 6.500% due 01/17/17 4.875% due 02/15/21 (Þ) Hewlett-Packard Co. FPL Energy Wind Funding LLC 6.000% due 09/15/41 6.876% due 06/27/17 (Þ) 68 67 Historic TW, Inc. Freeport-McMoRan Copper & Gold, Inc. 8.050% due 01/15/16 3.100% due 03/15/20 HSBC Finance Corp. General Electric Capital Corp. 5.500% due 01/19/16 1.000% due 07/12/16 HSBC Holdings PLC 1.000% due 02/15/17 4.250% due 03/14/24 4.375% due 09/16/20 Humana, Inc. 6.450% due 06/01/16 Series A 7.125% due 06/15/49 (Æ)() 8.150% due 06/15/38 IBM Corp. See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 27 Russell Investment Funds Core Bond Fund Schedule of Investments, continued  March 31, 2014 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 3.625% due 02/12/24 Morgan Stanley Indiantown Cogeneration, LP 0.719% due 10/15/15 (Ê) Series A-10 5.550% due 04/27/17 9.770% due 12/15/20 6.250% due 08/28/17 International Lease Finance Corp. 5.625% due 09/23/19 4.875% due 04/01/15 5.000% due 11/24/25 6.750% due 09/01/16 (Þ) Series GMTN 3.875% due 04/15/18 5.450% due 01/09/17 IPALCO Enterprises, Inc. National City Bank 5.000% due 05/01/18 Series BKNT JetBlue Airways Pass Through Trust 0.612% due 06/07/17 (Ê) Series 04-2 Class G-2 Nationwide Mutual Insurance Company 0.686% due 05/15/18 (Ê) 5.810% due 12/15/24 (Þ) JPMorgan Chase & Co. NiSource Finance Corp. 4.250% due 10/15/20 6.400% due 03/15/18 Series FRN Nomura Holdings, Inc. 0.756% due 02/15/17 (Ê) 2.750% due 03/19/19 Series GMTN NOVA Chemicals Corp. 0.854% due 02/26/16 (Ê) 5.250% due 08/01/23 JPMorgan Chase Bank NA NVR, Inc. Series BKNT 3.950% due 09/15/22 5.875% due 06/13/16 70 77 Oncor Electric Delivery Co. LLC 6.000% due 10/01/17 6.800% due 09/01/18 JPMorgan Chase Capital XIII Panhandle Eastern Pipe Line Co., LP Series M 8.125% due 06/01/19 1.197% due 09/30/34 (Ê) Petrobras Global Finance BV JPMorgan Chase Capital XXI 6.250% due 03/17/24 Series U Petrohawk Energy Corp. 1.188% due 02/02/37 (Ê) 7.250% due 08/15/18 JPMorgan Chase Capital XXIII Plains Exploration & Production Co. 1.236% due 05/15/47 (Ê) 6.875% due 02/15/23 Juniper Networks, Inc. Progress Energy, Inc. 4.600% due 03/15/21 5.625% due 01/15/16 40 43 Kinder Morgan Energy Partners, LP Prudential Holdings LLC 3.500% due 03/01/21 8.695% due 12/18/23 (Þ) 5.500% due 03/01/44 Public Service Co. of Colorado Life Technologies Corp. 2.500% due 03/15/23 6.000% due 03/01/20 Public Service Co. of New Mexico Lorillard Tobacco Co. 7.950% due 05/15/18 6.875% due 05/01/20 QVC, Inc. MacDermid, Inc. 7.500% due 10/01/19 (Þ) 4.000% due 06/07/20 (Ê) 4.375% due 03/15/23 Manufacturers & Traders Trust Co. ROC Finance LLC / ROC Finance 1 5.585% due 12/28/20 84 86 Corp. Medco Health Solutions, Inc. 12.125% due 09/01/18 (Þ) 4.125% due 09/15/20 Rockwood Specialties Group, Inc. Merck & Co., Inc. 4.625% due 10/15/20 0.596% due 05/18/18 Sabine Pass LNG, LP MetLife, Inc. 7.500% due 11/30/16 10.750% due 08/01/39 7.500% due 11/30/16 (Þ) Metropolitan Life Global Funding I Samsung Electronics America, Inc. 1.875% due 06/22/18 (Þ) 1.750% due 04/10/17 (Þ) Monongahela Power Co. SL Green Realty Corp. / SL Green 4.100% due 04/15/24 (Þ) Operating Partnership 5.400% due 12/15/43 (Þ) 7.750% due 03/15/20 See accompanying notes which are an integral part of this quarterly report. 28 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued  March 31, 2014 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ SLM Corp. 6.250% due 01/25/16 International Debt - 5.5% South Carolina Electric & Gas Co. ABN AMRO Bank NV 6.500% due 11/01/18 1.035% due 10/28/16 (Ê)(Þ) Springleaf Finance Corp. Ainsworth Lumber Co., Ltd. 6.900% due 12/15/17 7.500% due 12/15/17 (Þ) Series MTNI America Movil SAB de CV 5.400% due 12/01/15 3.125% due 07/16/22 Sprint Capital Corp. ArcelorMittal 8.750% due 03/15/32 6.125% due 06/01/18 Tennessee Gas Pipeline Co. LLC AWAS Aviation Capital, Ltd. 8.000% due 02/01/16 7.000% due 10/17/16 (Þ) 8.375% due 06/15/32 Baidu, Inc. Time Warner Cable, Inc. 3.250% due 08/06/18 5.000% due 02/01/20 Banco Nacional de Desenvolvimento 6.550% due 05/01/37 Economico e Social Time Warner, Inc. 3.375% due 09/26/16 (Þ) 5.875% due 11/15/16 Bank of Montreal Toyota Motor Credit Corp. 2.850% due 06/09/15 (Þ) 0.526% due 05/17/16 (Ê) Barrick Gold Corp. UAL Pass Through Trust 4.100% due 05/01/23 Series 09-1 BBVA Bancomer SA 10.400% due 11/01/16 46 53 6.500% due 03/10/21 (Þ) UnitedHealth Group, Inc. BBVA US Senior SAU 6.000% due 06/15/17 3 3 4.664% due 10/09/15 3.875% due 10/15/20 BHP Billiton Finance USA, Ltd. Ventas Realty, LP / Ventas Capital Corp. 3.850% due 09/30/23 2.000% due 02/15/18 BP Capital Markets PLC Verizon Communications, Inc. 3.245% due 05/06/22 2.500% due 09/15/16 Braskem Finance, Ltd. 1.993% due 09/14/18 (Ê) 6.450% due 02/03/24 3.650% due 09/14/18 Caisse Centrale Desjardins 4.500% due 09/15/20 2.650% due 09/16/15 (Þ) 5.150% due 09/15/23 CDP Financial, Inc. 6.550% due 09/15/43 5.600% due 11/25/39 (Þ) Cent CLO, Ltd. Wachovia Capital Trust III Series 2013-19A Class A1A 5.570% due 03/29/49 (Ê)() 1.567% due 10/29/25 (Ê)(Þ) WEA Finance LLC / WT Finance Cooperatieve Centrale Raiffeisen- Australia Pty, Ltd. Boerenleenbank BA 6.750% due 09/02/19 (Þ) 95 4.625% due 12/01/23 Wells Fargo & Co. Credit Suisse 0.464% due 10/28/15 (Ê) 6.000% due 02/15/18 Williams Cos., Inc. (The) DP World, Ltd. 7.875% due 09/01/21 6.850% due 07/02/37 (Þ) 7.750% due 06/15/31 Eksportfinans ASA Williams Parters LP 2.375% due 05/25/16 4.300% due 03/04/24 Electricite de France Williams Partners, LP / Williams 2.150% due 01/22/19 (Þ) Partners Finance Corp. Enel Finance International NV 7.250% due 02/01/17 6.000% due 10/07/39 (Þ) ZFS Finance USA Trust II Fomento Economico Mexicano SAB de 6.450% due 12/15/65 (Þ) CV ZFS Finance USA Trust V 4.375% due 05/10/43 6.500% due 05/09/37 (Þ) Government of the Cayman Islands See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 29 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — March 31, 2014 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 5.950% due 11/24/19 (Þ) 230 260 0.950% due 05/26/15 1,240 1,249 HBOS PLC Province of Quebec Canada Series GMTN 3.500% due 07/29/20 200 210 6.750% due 05/21/18 (Þ) 825 935 Rabobank Nederland HSBC Bank PLC 11.000% due 06/29/49 (ƒ)(Þ) 702 932 3.100% due 05/24/16 (Þ) 800 837 Ras Laffan Liquefied Natural Gas Co., Hutchison Whampoa International, Ltd. Ltd. III 4.625% due 01/13/22 (Þ) 375 396 Series REGS Intesa Sanpaolo SpA 6.750% due 09/30/19 300 356 2.375% due 01/13/17 925 928 Rio Tinto Finance USA PLC IPIC GMTN, Ltd. 1.375% due 06/17/16 365 368 5.500% due 03/01/22 (Þ) 125 141 2.250% due 12/14/18 435 435 JPMorgan Chase & Co. 3.500% due 03/22/22 430 430 Series MPLE Royal Bank of Canada 2.920% due 09/19/17 (Þ) CAD 605 559 1.920% due 07/30/15 745 760 Kommunalbanken AS Royal Bank of Scotland Group PLC 1.125% due 05/23/18 (Þ) 1,020 998 6.000% due 12/19/23 570 584 Korea East-West Power Co., Ltd. 6.990% due 10/29/49 (ƒ)(Þ) 300 324 2.500% due 07/16/17 (Þ) 200 204 Series 1 Korea Electric Power Corp. 9.118% due 03/31/49 (ƒ) 300 302 5.125% due 04/23/34 (Þ) 60 60 Saudi Electricity Global Sukuk Co. 2 Majapahit Holding BV 5.060% due 04/08/43 (Þ) 500 474 Series REGS Seagate HDD Cayman 7.750% due 10/17/16 100 113 4.750% due 06/01/23 (Þ) 515 509 Marfrig Holding Europe BV Shell International Finance BV 8.375% due 05/09/18 (Þ) 350 349 0.446% due 11/15/16 (Ê) 455 455 Marfrig Overseas, Ltd. Sirius International Group, Ltd. 9.500% due 05/04/20 270 271 7.506% due 05/29/49 (ƒ)(Þ) 365 383 Mizuho Financial Group (Cayman) 3, Standard Chartered PLC Ltd. Zero coupon due 04/27/15 1,251 1,291 4.600% due 03/27/24 500 502 5.700% due 03/26/44 400 396 Nexen Energy ULC 7.500% due 07/30/39 320 416 Statoil ASA 0.697% due 11/08/18 (Ê) 1,100 1,106 Nokia OYJ 6.625% due 05/15/39 280 287 Suncor Energy, Inc. 5.950% due 12/01/34 320 370 Nomura Holdings Inc. 2.000% due 09/13/16 575 582 Sydney Airport Finance Co. Pty, Ltd. 3.900% due 03/22/23 (Þ) 640 626 Odebrecht Offshore Drilling Finance, Ltd. Talisman Energy, Inc. 6.625% due 10/01/22 (Þ) 430 445 7.750% due 06/01/19 375 453 OHA Credit Partners IX, Ltd. Teva Pharmaceutical Finance Co. BV Series 2013-9A Class A1 Series 2 1.637% due 10/20/25 (Ê)(Þ) 559 557 3.650% due 11/10/21 360 361 Oi SA Total Capital Canada, Ltd. 5.750% due 02/10/22 (Þ) 395 378 0.619% due 01/15/16 (Ê) 1,500 1,507 Orange SA 2.750% due 07/15/23 395 374 2.125% due 09/16/15 600 610 Total Capital International SA Petrobras Global Finance BV Zero coupon due 08/12/16 1,180 1,186 5.625% due 05/20/43 230 194 Total Capital SA Petrobras International Finance Co. 2.125% due 08/10/18 510 515 3.875% due 01/27/16 400 411 Trade MAPS 1, Ltd. 7.875% due 03/15/19 800 912 Series 2013-1A Class A 0.857% due 12/10/18 (Ê)(Þ) 640 642 Petroleos Mexicanos 6.375% due 01/23/45 (Þ) 640 690 Transocean, Inc. 6.375% due 12/15/21 560 629 Province of Ontario Canada Turkiye Garanti Bankasi AS See accompanying notes which are an integral part of this quarterly report. 30 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued  March 31, 2014 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 2.737% due 04/20/16 (Ê)(Þ) Banc of America Merrill Lynch Tyco Electronics Group SA Commercial Mortgage, Inc. 6.550% due 10/01/17 Series 2003-2 Class D Vale Overseas, Ltd. 5.322% due 03/11/41 8.250% due 01/17/34 Series 2006-2 Class A4 Validus Holdings, Ltd. 5.737% due 05/10/45 8.875% due 01/26/40 Series 2008-1 Class A4 VimpelCom Holdings BV 6.218% due 02/10/51 7.504% due 03/01/22 (Þ) Banc of America Mortgage Securities, Volvo Treasury AB Inc. 5.950% due 04/01/15 (Þ) Series 2004-1 Class 5A1 Weatherford International, Ltd. 6.500% due 09/25/33 3 3 5.125% due 09/15/20 Series 2004-11 Class 2A1 Willis Group Holdings PLC 5.750% due 01/25/35 76 80 4.125% due 03/15/16 Series 2005-H Class 2A5 2.760% due 09/25/35 (Ê) Loan Agreements - 0.1% Bayview Commercial Asset Trust Series 2005-3A Class A1 HCA, Inc. Term Loan B4 0.476% due 11/25/35 (Ê)(Þ) 2.945% due 05/01/18 (Ê) Series 2008-4 Class A2 Valeant Pharmaceuticals International, 2.656% due 07/25/38 (Ê)(Þ) Inc. 1st Lien Term Loan B 3.750% due 08/05/20 (Ê) BCAP LLC Trust 2.628% due 03/26/35 Series 2011-R11 Class 15A1 Mortgage-Backed Securities - 28.8% 2.637% due 10/26/33 (Ê)(Þ) Adjustable Rate Mortgage Trust Series 2011-RR4 Class 7A2 Series 2007-1 Class 1A1 9.170% due 04/26/37 (Þ) 86 2.660% due 03/25/37 (Ê) Bear Stearns Adjustable Rate Mortgage American Home Mortgage Investment Trust Trust Series 2004-5 Class 2A Series 2004-4 Class 4A 3.072% due 07/25/34 (Ê) 2.349% due 02/25/45 (Ê) 49 49 Series 2004-9 Class 22A1 Series 2007-1 Class GA1C 3.087% due 11/25/34 (Ê) 27 27 0.346% due 05/25/47 (Ê) Series 2005-2 Class A1 Series 2007-4 Class A2 2.600% due 03/25/35 (Ê) 0.346% due 08/25/37 (Ê) Series 2007-3 Class 1A1 Aventura Mall Trust 2.642% due 05/25/47 (Ê) Series 2013-AVM Class A Bear Stearns Alt-A Trust 3.743% due 12/05/32 (Þ) Series 2005-4 Class 23A1 Banc of America Commercial Mortgage 2.700% due 05/25/35 (Ê) Trust Series 2005-7 Class 22A1 Series 2007-2 Class AM 2.679% due 09/25/35 (Ê) 5.645% due 04/10/49 Banc of America Funding Corp. Series 2005-10 Class 24A1 Series 2006-3 Class 5A8 2.325% due 01/25/36 (Ê) 5.500% due 03/25/36 Series 2006-1 Class 21A2 Series 2006-G Class 2A3 2.457% due 02/25/36 (Ê) 0.324% due 07/20/36 (Ê) Bear Stearns ARM Trust Series 2003-1 Class 6A1 Series 2006-I Class 5A1 2.572% due 04/25/33 (Ê) 14 15 5.685% due 10/20/46 (Ê) Series 2003-8 Class 4A1 Series 2007-4 Class 3A1 2.780% due 01/25/34 (Ê) 54 54 0.526% due 06/25/37 (Ê) Bear Stearns Commercial Mortgage Banc of America Funding Trust Securities Trust Series 2006-3 Class 5A3 Series 2006-T22 Class A4 5.500% due 03/25/36 5.577% due 04/12/38 See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 31 Russell Investment Funds Core Bond Fund Schedule of Investments, continued  March 31, 2014 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Bear Stearns Mortgage Backed Series 2005-HYB9 Class 3A2A Securities 2.417% due 02/20/36 (Ê) 31 29 4.871% due 09/11/42 Series 2007-2 Class A2 BNPP Mortgage Securities LLC 6.000% due 03/25/37 Series 2009-1 Class A1 Series 2007-4 Class 1A10 6.000% due 08/27/37 (Þ) 6.000% due 05/25/37 Citicorp Mortgage Securities Trust Series 2007-HY5 Class 1A1 Series 2006-3 Class 1A9 2.842% due 09/25/47 (Ê) 5.750% due 06/25/36 Countrywide Home Loan Mortgage Pass- Citigroup Commercial Mortgage Trust Through Trust Series 2004-C1 Class E Series 2004-HYB9 Class 1A1 5.352% due 04/15/40 2.502% due 02/20/35 (Ê) Series 2006-C5 Class A4 Credit Suisse Commercial Mortgage 5.431% due 10/15/49 Trust Series 2009-RR1 Class MA4A Series 2006-C5 Class A1A 5.485% due 03/17/51 (Þ) 5.297% due 12/15/39 Citigroup Mortgage Loan Trust, Inc. Series 2007-C1 Class A3 Series 2005-11 Class A2A 5.383% due 02/15/40 94 2.510% due 10/25/35 (Ê) 28 28 Credit Suisse First Boston Commercial Series 2006-AR7 Class 1A4A Mortgage 2.670% due 11/25/36 (Ê) 5.100% due 08/15/38 Series 2007-10 Class 2A3A Credit Suisse First Boston Mortgage 5.635% due 09/25/37 (Ê) Securities Corp. Series 2007-10 Class 2A4A Series 2003-C5 Class D 5.993% due 09/25/37 (Ê) 5.116% due 12/15/36 Series 2007-AR8 Class 2A1A Series 2004-C5 Class B 2.756% due 07/25/37 (Ê) 4.929% due 11/15/37 Commercial Mortgage Asset Trust Series 2005-9 Class 2A1 Series 1999-C1 Class D 5.500% due 10/25/35 7.084% due 01/17/32 15 15 Series 2005-C2 Class A3 Series 2001-J2A Class E 4.691% due 04/15/37 6.922% due 07/16/34 (Þ) Credit Suisse Mortgage Capital Commercial Mortgage Pass Through Certificates Certificates Series 2007-2 Class 3A4 Series 2007-FL14 Class AJ 5.500% due 03/25/37 0.335% due 06/15/22 (Ê)(Þ) CSMC Commercial Mortgage Trust Series 2011-4R Class 5A1 Series 2005-GG3 Class A4 2.557% due 05/27/36 (Þ) 4.799% due 08/10/42 DBCCRE Mortgage Trust Countrywide Alternative Loan Trust Series 2014-ARCP Class C Series 2005-81 Class A1 4.935% due 01/10/34 (Þ) 0.436% due 02/25/37 (Ê) DBRR Trust Series 2005-48T1 Class A6 Series 2011-LC2 Class A4A 5.500% due 11/25/35 4.537% due 07/12/44 (Þ) Series 2006-36T2 Class 1A9 Series 2012-EZ1 Class B 1.056% due 12/25/36 (Ê) 1.393% due 09/25/45 (Þ) Series 2006-45T1 Class 2A2 DBUBS Mortgage Trust 6.000% due 02/25/37 Series 2011-LC1A Class A1 Countrywide Home Loan Mortgage Pass 3.742% due 11/10/46 (Þ) Through Trust Series 2011-LC2A Class A2 Series 2004-22 Class A3 3.386% due 07/10/44 (Þ) 2.498% due 11/25/34 (Ê) 94 87 Deutsche Alt-A Securities, Inc. Series 2005-3 Class 1A2 Alternate Loan Trust 0.446% due 04/25/35 (Ê) 17 15 Series 2005-AR1 Class 2A3 1.783% due 08/25/35 (Ê) See accompanying notes which are an integral part of this quarterly report. 32 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued  March 31, 2014 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series 2007-OA1 Class A1 3.500% 0.306% due 02/25/47 (Ê) 30 Year TBA(Ï) Extended Stay America Trust 3.000% Series 2013-ESH7 Class A27 3.500% 2.958% due 12/05/31 (Þ) 4.000% Fannie Mae 4.500% 2.633% due 2017(Ê) 10 11 6.000% due 2017 6 6 5.000% 3.584% due 2020 5.500% 3.615% due 2020 6.000% 3.665% due 2020 5.500% due 08/01/37 3.763% due 2020 5.500% due 02/01/38 4.250% due 2020 6.000% due 02/25/47 5.500% due 2020 27 29 3.890% due 2021 Series 2003-343 Class 6 4.302% due 2021 Interest Only STRIP 5.500% due 2021 56 60 5.000% due 10/01/33 56 11 3.017% due 2022 Series 2003-345 Class 18 5.500% due 2022 Interest Only STRIP 2.460% due 2023 4.500% due 12/01/18 90 6 4.000% due 2025 Series 2003-345 Class 19 4.500% due 2025 Interest Only STRIP 4.000% due 2026 4.500% due 01/01/19 98 7 6.000% due 2026 Series 2005-365 Class 12 6.000% due 2027 76 84 Interest Only STRIP 5.500% due 2028 42 46 5.500% due 12/01/35 35 6.000% due 2028 7 8 Series 2006-369 Class 8 3.500% due 2032 Interest Only STRIP 6.000% due 2032 97 5.500% due 04/01/36 29 6 6.150% due 2032(Ê) Fannie Mae Grantor Trust 3.000% due 2033 Series 2001-T4 Class A1 3.500% due 2033 7.500% due 07/25/41 5.000% due 2033 22 24 Fannie Mae REMICS 5.500% due 2033 Series 1999-56 Class Z 6.000% due 2033 5 5 7.000% due 12/18/29 29 32 6.150% due 2033(Ê) 80 87 3.500% due 2034 Series 2003-32 Class FH 5.000% due 2034 0.556% due 11/25/22 (Ê) 5 5 5.500% due 2034 Series 2003-35 Class FY 4.500% due 2035 13 14 0.556% due 05/25/18 (Ê) 55 56 5.500% due 2035 Series 2003-W1 Class 1A1 3.392% due 2036(Ê) 5.948% due 12/25/42 20 23 5.500% due 2036 Series 2004-W2 Class 2A2 6.000% due 2036 7.000% due 02/25/44 5.500% due 2037 Series 2005-110 Class MB 6.000% due 2037 5.500% due 09/25/35 74 80 5.500% due 2038 Series 2006-27 Class SH 4.000% due 2040 Interest Only STRIP 5.500% due 2040 6.000% due 2040 6.545% due 04/25/36 (Ê) 4.000% due 2041 Series 2007-30 Class AF 4.500% due 2041 17 18 0.466% due 04/25/37 (Ê) 44 43 5.500% due 2041 80 88 Series 2009-39 Class LB 6.000% due 2041 4.500% due 06/25/29 3.500% due 2043 Series 2009-96 Class DB 15 Year TBA(Ï) 4.000% due 11/25/29 2.500% 3.000% See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 33 Russell Investment Funds Core Bond Fund Schedule of Investments, continued  March 31, 2014 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series 2010-95 Class S 6.000% due 2016 3 3 Interest Only STRIP 2.533% due 2030(Ê) 1 1 6.445% due 09/25/40 (Ê) 5.500% due 2037 Series 2012-55 Class PC 5.500% due 2038 3.500% due 05/25/42 6.000% due 2038 Fannie Mae-Aces 4.000% due 2041 Series 2006-M2 Class A2F 4.500% due 2041 5.259% due 05/25/20 3.000% due 2042 Series 2011-M1 Class A3 3.500% due 2043 3.763% due 06/25/21 Freddie Mac Reference REMIC Series 2012-M12 Class 1A Series 2006-R006 Class ZA 2.840% due 08/25/22 6.000% due 04/15/36 Freddie Mac REMICS Series 2012-M15 Class A Series 2000-2266 Class F 2.656% due 10/25/22 0.605% due 11/15/30 (Ê) 5 5 FDIC Trust Series 2010-R1 Class A Series 2003-2624 Class QH 2.184% due 05/25/50 (Þ) 5.000% due 06/15/33 Series 2011-R1 Class A Series 2007-3335 Class BF 2.672% due 07/25/26 (Þ) 0.305% due 07/15/19 (Ê) 39 39 Federal Home Loan Mortgage Corp. Series 2007-3335 Class FT Multifamily Structured Pass Through 0.305% due 08/15/19 (Ê) 92 92 Certificates Series 2009-3569 Class NY Series 2011-K702 Class X1 5.000% due 08/15/39 Interest Only STRIP Series 2010-3653 Class B 1.540% due 02/25/18 4.500% due 04/15/30 Series 2012-K020 Class A2 Series 2010-3704 Class DC 2.373% due 05/25/22 4.000% due 11/15/36 Series 2012-K020 Class X1 Series 2011-3901 Class LA Interest Only STRIP 4.000% due 06/15/38 1.472% due 05/25/22 Series 2012-4010 Class KM Series 2013-K024 Class X1 3.000% due 01/15/42 Interest Only STRIP FREMF Mortgage Trust 0.902% due 09/25/22 Series 2010-K7 Class B Federal Home Loan Mortgage Corp. 5.435% due 04/25/20 (Þ) Multifamily Structured PassThrough Series 2012-K705 Class B Certificates 4.163% due 09/25/44 (Þ) Series 2011-K014 Class X1 GE Business Loan Trust Interest Only STRIP Series 2003-2A Class A 1.257% due 04/25/21 91 0.525% due 11/15/31 (Ê)(Þ) Series 2012-K501 Class X1A Ginne Mae II Interest Only STRIP 4.000% due 2040(Ê) 1.741% due 08/25/16 Ginnie Mae Federal Home Loan Mortgage Corp. 30 Year TBA(Ï) Structured Pass Through Securities 4.500% Series 2003-56 Class A5 Series 2007-26 Class SD 5.231% due 05/25/43 Interest Only STRIP Series 2005-63 Class 1A1 6.646% due 05/16/37 (Ê) 1.339% due 02/25/45 (Ê) 16 16 Series 2010-74 Class IO First Horizon Asset Securities, Inc. Interest Only STRIP Series 2005-AR4 Class 2A1 0.457% due 03/16/50 65 2.583% due 10/25/35 (Ê) First Horizon Mortgage Pass-Through Series 2010-H03 Class HI Trust Interest Only STRIP Series 2006-2 Class 1A3 1.471% due 03/20/60 6.000% due 08/25/36 Freddie Mac See accompanying notes which are an integral part of this quarterly report. 34 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued  March 31, 2014 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series 2010-H04 Class BI Series 2004-GG2 Class A6 Interest Only STRIP 5.396% due 08/10/38 1.386% due 04/20/60 86 Series 2011-GC5 Class A4 Series 2010-H12 Class PT 3.707% due 08/10/44 5.470% due 11/20/59 GSMPS Mortgage Loan Trust Series 2010-H22 Class JI Series 2006-RP1 Class 1A2 Interest Only STRIP 7.500% due 01/25/36 (Þ) 2.499% due 11/20/60 GSR Mortgage Loan Trust Series 2011-38 Class C Series 2005-AR7 Class 6A1 4.487% due 09/16/51 5.030% due 11/25/35 (Ê) 65 65 Series 2011-67 Class B Series 2006-2F Class 3A3 3.863% due 10/16/47 6.000% due 02/25/36 Series 2011-H02 Class BI Series 2006-3F Class 2A3 Interest Only STRIP 5.750% due 03/25/36 0.409% due 02/20/61 Series 2006-8F Class 4A17 Series 2012-99 Class CI 6.000% due 09/25/36 Interest Only STRIP HarborView Mortgage Loan Trust 1.042% due 10/16/49 Series 2005-4 Class 3A1 Series 2012-115 Class A 2.734% due 07/19/35 (Ê) 87 76 2.131% due 04/16/45 Hilton USA Trust Series 2012-115 Class IO Series 2013-HLT Class CFX Interest Only STRIP 3.714% due 11/05/30 (Þ) 0.432% due 04/16/54 37 IndyMac Index Mortgage Loan Trust Ginnie Mae I Series 2005-AR31 Class 1A1 3.000% due 2027 2.326% due 01/25/36 (Ê) 5.000% due 2039 Series 2006-AR41 Class A3 4.564% due 2062 0.336% due 02/25/37 (Ê) Ginnie Mae II JPMBB Commercial Mortgage Securities 1.625% due 2026(Ê) 73 76 Series 2013-C15 Class A4 1.625% due 2027(Ê) 6 6 4.096% due 11/15/45 1.625% due 2032(Ê) 30 31 JPMorgan Alternative Loan Trust 3.500% due 2040(Ê) Series 2006-A2 Class 3A1 4.000% due 2040(Ê) 2.628% due 05/25/36 (Ê) 4.502% due 2061 JPMorgan Chase Commercial Mortgage 4.700% due 2061 Securities Corp. 4.810% due 2061 Series 2003-C1 Class D 5.245% due 2061 5.192% due 01/12/37 4.652% due 2063 Series 2004-LN2 Class B 4.661% due 2063 40 44 5.157% due 07/15/41 4.732% due 2063 Series 2006-LDP8 Class A4 30 Year TBA(Ï) 5.399% due 05/15/45 3.000% Series 2007-CB18 Class A4 GMAC Commercial Mortgage Securities, 5.440% due 06/12/47 Inc. Series 2004-C3 Class A4 Series 2007-LDPX Class A3 4.547% due 12/10/41 60 61 5.420% due 01/15/49 GMAC Mortgage Corp. Loan Trust Series 2014-FBLU Class C Series 2005-AR2 Class 4A 2.155% due 12/15/28 (Ê)(Þ) 4.610% due 05/25/35 (Ê) JPMorgan Mortgage Trust Government National Mortgage Series 2004-A2 Class 3A1 Association 4.103% due 05/25/34 (Ê) 59 59 Series 2010-124 Class C Series 2005-A1 Class 6T1 3.392% due 03/16/45 75 78 3.389% due 02/25/35 (Ê) 14 15 Series 2012-147 Class AE Series 2005-A5 Class TA1 1.750% due 07/16/47 5.256% due 08/25/35 (Ê) GS Mortgage Securities Corp. II See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 35 Russell Investment Funds Core Bond Fund Schedule of Investments, continued  March 31, 2014 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series 2005-A8 Class 1A1 Series 2007-T27 Class A4 5.087% due 11/25/35 (Ê) 5.650% due 06/11/42 Series 2005-S3 Class 1A2 Series 2011-C3 Class A2 5.750% due 01/25/36 37 34 3.224% due 07/15/49 Series 2006-A6 Class 1A2 Series 2011-C3 Class A4 2.657% due 10/25/36 (Ê) 4.118% due 07/15/49 Series 2006-A7 Class 2A4R Morgan Stanley Dean Witter Capital I 2.529% due 01/25/37 (Ê) Trust Series 2007-S3 Class 1A8 Series 2001-TOP3 Class C 6.000% due 08/25/37 6.790% due 07/15/33 30 30 LB-UBS Commercial Mortgage Trust Mortgage-Linked Amortizing Notes Series 2004-C7 Class A1A Series 2012-1 Class A10 4.475% due 10/15/29 51 52 2.060% due 01/15/22 Series 2006-C1 Class A3 Motel 6 Trust 5.207% due 02/15/31 Series 2012-MTL6 Class A1 Mastr Adjustable Rate Mortgages Trust 1.500% due 10/05/25 (Þ) Series 2006-2 Class 4A1 Series 2012-MTL6 Class A2 2.630% due 02/25/36 (Ê) 83 80 1.948% due 10/05/25 (Þ) Series 2007-HF2 Class A1 Series 2012-MTL6 Class XA1 0.466% due 09/25/37 (Ê) Interest Only STRIP Mastr Alternative Loan Trust 3.005% due 10/05/25 (Þ) 44 Series 2003-4 Class B1 Northstar Education Finance, Inc. 5.878% due 06/25/33 84 84 Series 2007-1 Class A1 Series 2004-10 Class 5A6 0.335% due 04/28/30 (Ê) 5.750% due 09/25/34 73 76 NorthStar Mortgage Trust Mellon Residential Funding Corp. Series 2012-1 Class A Series 2000-TBC2 Class A1 1.365% due 08/25/29 (Ê)(Þ) 0.635% due 06/15/30 (Ê) 57 56 OBP Depositor LLC Trust Merrill Lynch Mortgage Trust Series 2010-OBP Class A Series 2005-A10 Class A 4.646% due 07/15/45 (Þ) 0.366% due 02/25/36 (Ê) 62 57 Prime Mortgage Trust Series 2005-CIP1 Class AM Series 2004-CL1 Class 1A2 5.107% due 07/12/38 0.556% due 02/25/34 (Ê) 9 8 Series 2008-C1 Class A4 RALI Trust 5.690% due 02/12/51 Series 2005-QS14 Class 2A1 6.000% due 09/25/35 2 1 Merrill Lynch/Countrywide Commercial Mortgage Trust RBSCF Trust Series 2007-6 Class A4 5.908% due 06/16/49 98 5.485% due 03/12/51 RBSSP Resecuritization Trust MLCC Mortgage Investors, Inc. 5.500% due 02/26/35 Series 2005-3 Class 5A Residential Asset Securitization Trust 0.406% due 11/25/35 (Ê) 36 35 Series 2003-A15 Class 1A2 ML-CFC Commercial Mortgage Trust 0.606% due 02/25/34 (Ê) 60 58 5.467% due 02/12/39 Series 2005-A10 Class A3 Morgan Stanley Bank of America Merrill 5.500% due 09/25/35 Lynch Trust Series 2006-A9CB Class A6 Series 2013-C7 Class AS 6.000% due 09/25/36 3.214% due 02/15/46 RFMSI Trust Morgan Stanley Capital I Trust Series 2006-SA4 Class 2A1 Series 2007-HQ12 Class A2 3.560% due 11/25/36 (Ê) 5.614% due 04/12/49 RREF 2 Morgan Stanley Capital I, Inc. Series 2013-LT2 Class A Series 2006-T23 Class A4 2.833% due 05/22/28 (Þ) 99 99 5.810% due 08/12/41 Sequoia Mortgage Trust Series 2001-5 Class A 0.854% due 10/19/26 (Ê) 21 21 See accompanying notes which are an integral part of this quarterly report. 36 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued  March 31, 2014 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ SMA Issuer I LLC Series 2006-AR10 Class 4A1 Series 2012-LV1 Class A 2.685% due 07/25/36 (Ê) 34 31 3.500% due 08/20/25 (Þ) 25 25 Series 2006-AR17 Class A1 Structured Adjustable Rate Mortgage 2.612% due 10/25/36 (Ê) Loan Trust Series 2007-8 Class 1A16 Series 2004-12 Class 2A 6.000% due 07/25/37 2.400% due 09/25/34 (Ê) Series 2007-AR8 Class A1 Series 2005-23 Class 1A3 5.913% due 11/25/37 (Ê) 2.488% due 01/25/36 (Ê) WFRBS Commercial Mortgage Trust Structured Asset Mortgage Investments 3.660% due 03/15/47 II Trust WF-RBS Commercial Mortgage Trust Series 2004-AR8 Class A1 Series 2011-C5 Class A4 0.834% due 05/19/35 (Ê) 3.667% due 11/15/44 Series 2005-AR5 Class A3 0.404% due 07/19/35 (Ê) 99 Series 2007-AR6 Class A1 Municipal Bonds - 1.5% 1.634% due 08/25/47 (Ê) Alabama Public School & College Authority Revenue Bonds Structured Asset Securities Corp. 5.150% due 09/01/27 Mortgage Pass-Through Certificates Series 2003-34A Class 5A4 Charlotte-Mecklenburg Hospital 2.414% due 11/25/33 (Ê) Authority (The) Revenue Bonds Wachovia Bank Commercial Mortgage 5.000% due 01/15/30 Trust Chicago Transit Authority Revenue Series 2003-C9 Class D Bonds 5.209% due 12/15/35 6.899% due 12/01/40 Series 2004-C14 Class E City of Houston Texas General 5.358% due 08/15/41 (Þ) Obligation Limited 6.290% due 03/01/32 Series 2004-C14 Class F 5.526% due 08/15/41 (Þ) City of New York General Obligation Unlimited Series 2004-C15 Class A4 6.646% due 12/01/31 4.803% due 10/15/41 6.246% due 06/01/35 Series 2005-C17 Class A4 Clark County Department of Aviation 5.083% due 03/15/42 98 Revenue Bonds Washington Mutual Mortgage Pass 6.820% due 07/01/45 Through Certificates Illinois Municipal Electric Agency Series 2005-AR13 Class A1A1 Revenue Bonds 0.446% due 10/25/45 (Ê) 19 18 6.832% due 02/01/35 Series 2006-AR7 Class A1A Irvine Ranch Water District Special 1.060% due 09/25/46 (Ê) Assessment Series 2007-HY2 Class 2A3 6.622% due 05/01/40 2.499% due 04/25/37 (Ê) La Paz County Industrial Development Washington Mutual Mortgage Pass- Authority Revenue Bonds Through Certificates Trust 7.000% due 03/01/34 Series 2007-HY3 Class 4A1 Los Angeles Unified School District 2.499% due 03/25/37 (Ê) General Obligation Unlimited Wells Fargo Mortgage Backed Securities 4.500% due 07/01/22 (µ) Trust Metropolitan Government of Nashville & Series 2004-P Class 2A1 Davidson County Convention Center 2.613% due 09/25/34 (Ê) Authority Revenue Bonds Series 2006-2 Class 2A3 6.731% due 07/01/43 5.500% due 03/25/36 92 88 Municipal Electric Authority of Georgia Series 2006-AR2 Class 2A1 Revenue Bonds 2.628% due 03/25/36 6.637% due 04/01/57 Series 2006-AR2 Class 2A3 7.055% due 04/01/57 2.628% due 03/25/36 (Ê) New York City Water & Sewer System Revenue Bonds See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 37 Russell Investment Funds Core Bond Fund Schedule of Investments, continued  March 31, 2014 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 5.375% due 06/15/43 Granite Master Issuer PLC New York State Dormitory Authority Series 2005-1 Class A5 Revenue Bonds 0.404% due 12/20/54 (Ê) EUR 5.000% due 03/15/29 Series 2005-4 Class A5 5.000% due 03/15/41 0.424% due 12/20/54 (Ê) EUR 95 North Carolina Turnpike Authority Series 2006-4 Class A7 Revenue Bonds 0.444% due 12/20/54 (Ê) EUR 6.700% due 01/01/39 Ireland Government Bond Public Power Generation Agency 5.000% due 10/18/20 EUR Revenue Bonds 5.400% due 03/13/25 EUR 7.242% due 01/01/41 Italy Buoni Poliennali Del Tesoro San Diego County Regional Airport 3.000% due 06/15/15 EUR Authority Revenue Bonds 4.500% due 07/15/15 EUR 6.628% due 07/01/40 3.750% due 08/01/15 EUR State of California General Obligation Unlimited 3.000% due 11/01/15 EUR 6.650% due 03/01/22 2.750% due 12/01/15 EUR 7.500% due 04/01/34 4.000% due 09/01/20 EUR State of Illinois General Obligation Italy Certificati di Credito del Tesoro Unlimited Zero coupon due 06/30/15 EUR 5.877% due 03/01/19 Kingdom of Belgium 5.100% due 06/01/33 3.750% due 09/28/20 (Æ) EUR 7.350% due 07/01/35 LBG Capital No. 2 PLC State of Louisiana Gasoline & Fuels Tax 15.000% due 12/21/19 GBP Revenue Bonds Malaysia Government Bond 3.000% due 05/01/43 (Ê) Series 0110 State of Texas General Obligation 3.835% due 08/12/15 MYR Unlimited Series 0113 5.517% due 04/01/39 3.172% due 07/15/16 MYR State of Wisconsin Revenue Bonds Series 1/06 5.050% due 05/01/18 (µ) 4.262% due 09/15/16 MYR University of California Revenue Bonds Mexican Bonos 6.270% due 05/15/31 Series M 20 7.500% due 06/03/27 MXN Non-US Bonds - 6.2% Series M 30 10.000% due 11/20/36 MXN Australia Government Bond Series 120 Series M 6.000% due 02/15/17 AUD 8.000% due 06/11/20 MXN Series 126 Muskrat Falls / Labrador Transmission 4.500% due 04/15/20 AUD Assets Funding Trust Series C Series 133 3.860% due 12/01/48 (Þ) CAD 5.500% due 04/21/23 AUD New Zealand Government Bond Belgium Government Bond 2.000% due 09/20/25 NZD Series 60 4.250% due 03/28/41 (Þ) EUR Series 423 5.500% due 04/15/23 NZD Brazil Notas do Tesouro Nacional Series NTNB Series 521 6.000% due 05/15/45 BRL 6.000% due 05/15/21 NZD 6.000% due 08/15/50 BRL Norway Government Bond Series 472 Series NTNF 4.250% due 05/19/17 NOK 10.000% due 01/01/23 BRL Peru Government Bond Colombia Government International 7.840% due 08/12/20 PEN Bond 7.750% due 04/14/21 COP Poland Government Bond Series 0417 9.850% due 06/28/27 COP 4.750% due 04/25/17 PLN See accompanying notes which are an integral part of this quarterly report. 38 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued  March 31, 2014 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series 1019 5.500% due 10/25/19 PLN United States Government Treasuries - 15.8% Red & Black Auto Germany United States Treasury Floating Rate Series 2012-1 Class A Note 1.195% due 12/15/20 (Ê) EUR 24 33 0.090% due 01/31/16 (Ê) SC Germany Auto UG United States Treasury Inflation Indexed Series 2011-2 Class A Bonds 1.180% due 11/13/21 (Ê) EUR 0.500% due 04/15/15 South Africa Government Bond 0.125% due 04/15/16 Series R203 0.125% due 04/15/17 8.250% due 09/15/17 ZAR 0.125% due 04/15/18 Series R214 6.500% due 02/28/41 ZAR 1.250% due 07/15/20 Spain Government Bond 0.125% due 07/15/22 3.000% due 04/30/15 EUR 2.375% due 01/15/25 4.000% due 07/30/15 EUR 2.000% due 01/15/26 3.750% due 10/31/15 EUR 2.375% due 01/15/27 3.150% due 01/31/16 EUR 1.750% due 01/15/28 Wood Street CLO 1 BV 1.375% due 02/15/44 Series 2005-I Class A United States Treasury Notes 0.544% due 11/22/21 (Ê) EUR 99 0.375% due 03/31/16 0.250% due 04/15/16 United States Government Agencies - 1.8% 1.500% due 07/31/16 Fannie Mae 0.875% due 09/15/16 1.250% due 01/30/17 0.625% due 10/15/16 5.000% due 05/11/17 0.625% due 11/15/16 0.875% due 08/28/17 99 0.750% due 01/15/17 0.875% due 10/26/17 0.875% due 01/31/17 0.875% due 12/20/17 98 0.625% due 02/15/17 0.875% due 02/08/18 0.875% due 02/28/17 0.875% due 05/21/18 3.000% due 02/28/17 1.875% due 09/18/18 0.750% due 03/15/17 Federal Farm Credit Banks 1.000% due 03/31/17 0.176% due 09/14/16 3.250% due 03/31/17 Federal Farm Credit Banks Funding 0.875% due 04/30/17 Corp. 0.625% due 05/31/17 0.210% due 02/27/17 0.500% due 07/31/17 Federal Home Loan Banks 2.500% due 05/26/15 0.625% due 08/31/17 0.550% due 06/03/16 0.750% due 12/31/17 30 29 Federal National Mortgage Association 1.000% due 05/31/18 0.500% due 01/29/16 1.500% due 08/31/18 Freddie Mac 1.250% due 10/31/18 2.000% due 08/25/16 1.500% due 02/28/19 1.000% due 06/29/17 1.625% due 03/31/19 1.000% due 07/28/17 2.125% due 01/31/21 5.500% due 08/23/17 2.000% due 02/28/21 1.000% due 09/29/17 6.250% due 08/15/23 0.750% due 01/12/18 2.750% due 02/15/24 0.875% due 03/07/18 Zero coupon due 11/15/27 3.750% due 03/27/19 2.750% due 08/15/42 1.250% due 08/01/19 96 3.750% due 11/15/43 1.250% due 10/02/19 3.625% due 02/15/44 See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 39 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — March 31, 2014 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 119,198 Daimler Finance NA LLC 0.842% due 01/09/15 (Ê)(Þ) 400 401 Total Long-Term Investments Dexia Credit Local SA (cost $603,433) 613,754 0.716% due 04/29/14 (Ê)(Þ) 500 500 Common Stocks - 0.1% Direct Capital Funding V LLC Financial Services - 0.0% Series 2013-2 Class A1 0.700% due 09/20/14 (Þ) 291 291 Escrow GM Corp.(Å) 80,000 — ENI Finance USA Inc. Utilities - 0.1% Zero coupon due 05/07/14 (ç)(~) 1,125 1,125 Dynegy, Inc. Class A(Æ) 16,210 404 Export-Import Bank of Korea Total Common Stocks 5.875% due 01/14/15 700 728 (cost $324) 404 Federal Farm Credit Banks Preferred Stocks - 0.2% 0.166% due 09/19/14 (Ê) 1,230 1,230 Federal Home Loan Bank Discount Financial Services - 0.1% Notes Centaur Funding Corp. 660 806 Zero coupon due 04/21/14 (ç)(~) 960 960 XLIT, Ltd. 260 223 Zero coupon due 04/23/14 (ç)(~) 1,870 1,870 1,029 Zero coupon due 04/25/14 (ç)(~) 1,815 1,815 Technology - 0.1% Zero coupon due 04/30/14 (ç)(~) 1,570 1,570 Verizon Communications, Inc. 17,000 425 0.080% due 05/16/14 (ç)(~) 3,745 3,745 0.010% due 05/27/14 (ç)(~) 5,000 5,000 Total Preferred Stocks Zero coupon due 05/28/14 (ç)(~) 1,630 1,630 (cost $1,443) 1,454 0.010% due 05/30/14 (~) 965 965 First Investors Auto Owner Trust Options Purchased - 0.1% Series 2013-3A Class A1 (Number of Contracts) 0.330% due 11/17/14 (Þ) 261 261 Swaptions Ford Credit Auto Lease Trust (Fund Receives/Fund Pays) Series 2011-B Class A4 USD 0.450%/USD Three Month LIBOR 1.420% due 01/15/15 44 44 Apr 2018 0.00 Put (1) 1,680 (ÿ) 112 Series 2012-A Class A3 USD 4.500%/USD Three Month LIBOR 0.850% due 01/15/15 468 468 Mar 2018 0.00 Put (2) 2,670 (ÿ) 176 USD 5.000%/USD Three Month LIBOR Ford Credit Auto Owner Trust Jan 2019 0.00 Put (1) 1,095 (ÿ) 68 Series 2014-A Class A1 0.230% due 01/15/15 (Þ) 148 148 Total Options Purchased Ford Motor Credit Co. LLC (cost $371) 356 3.875% due 01/15/15 1,700 1,741 Freddie Mac REMICS Short-Term Investments - 27.9% Series 2010-3640 Class JA Abbey National Treasury Services PLC 1.500% due 03/15/15 129 129 3.875% due 11/10/14 (Þ) 870 888 General Electric Capital Corp. Adam Aircraft Industries - Term Loan 5.900% due 05/13/14 350 352 15.130% due 05/23/14 (Å) 49 — Series MTNA Bank of America Corp. 0.503% due 09/15/14 (Ê) 420 421 7.375% due 05/15/14 305 307 Goldman Sachs Group, Inc. (The) CIT Group, Inc. 6.000% due 05/01/14 150 151 5.250% due 04/01/14 (ç)(Þ) 1,200 1,200 Honda Auto Receivables Owner Trust Citigroup, Inc. Series 2013-3 Class A1 5.500% due 10/15/14 405 416 0.220% due 08/15/14 183 183 Commonwealth Bank of Australia HSBC USA, Inc. 1.950% due 03/16/15 1,120 1,136 2.375% due 02/13/15 235 239 ConocoPhillips Indian Oil Corp., Ltd. 4.600% due 01/15/15 975 1,007 4.750% due 01/22/15 400 408 Credit Suisse International Business Machines Corp. 0.465% due 03/17/15 (~) 100 100 0.550% due 02/06/15 500 501 3.500% due 03/23/15 1,290 1,328 International Lease Finance Corp. See accompanying notes which are an integral part of this quarterly report. 40 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — March 31, 2014 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 6.500% due 09/01/14 (Þ) 720 735 Repurchase Agreements - 1.1% JPMorgan Chase & Co. Agreement with Bank of America and 3.700% due 01/20/15 1,120 1,148 State Street Bank (Tri-Party) of Manhattan Asset Funding. $8,600 dated March 31, 2013 at 1.000% due 05/12/14 (ç)(~) 730 730 0.080% to be repurchased at $8,600 Metropolitan Life Global Funding I on April 1, 2014 collateralized by: 5.125% due 06/10/14 (Þ) 200 202 $8,754 par various United States Morgan Stanley Treasury Obligations, valued at 4.200% due 11/20/14 200 205 $8,779. 8,600 8,600 National Rural Utilities Cooperative Total Repurchase Agreements Finance Corp. (cost $8,600) 8,600 0.010% due 04/10/14 (ç)(~) 1,810 1,809 Northern Pines Funding LLC Total Investments 110.7% 1.000% due 06/24/14 (~) 560 560 (identified cost $824,380) 834,913 Rhein - Main Securitisation, Ltd. Zero coupon due 04/15/14 (ç)(~) 895 895 Other Assets and Liabilities, Russell U.S. Cash Management Fund 133,646,966(∞) 133,647 Net - (10.7%) (80,385) Santander Drive Auto Receivables Trust Net Assets - 100.0% 754,528 Series 2014-1 Class A1 0.270% due 01/15/15 726 725 Sheffield Receivables Corp. Zero coupon due 07/24/14 (~) 765 764 Springleaf Finance Corp. Series INCM 6.000% due 11/15/14 200 203 Sumitomo Mitsui Banking Corp. 0.633% due 03/13/15 (~) 560 562 TD Ameritrade Holding Corp. 4.150% due 12/01/14 225 231 Telefonos de Mexico SAB de CV 5.500% due 01/27/15 360 371 Timken Co. (The) 6.000% due 09/15/14 150 153 UBS AG 0.010% due 03/24/15 (~) 1,250 1,250 United States Treasury Bills Zero coupon due 04/24/14 (ç)(~) 41 41 Zero coupon due 04/24/14 11,360 11,360 United States Treasury Inflation Indexed Bonds 1.250% due 04/15/14 276 277 2.000% due 07/15/14 16,410 16,677 Viacom, Inc. 1.250% due 02/27/15 400 402 Volkswagen International Finance NV 0.857% due 04/01/14 (ç)(Ê)(Þ) 400 400 Westlake Automobile Receivables Trust Series 2013-1A Class A1 0.550% due 10/15/14 (Þ) 472 472 WM Wrigley Jr Co. 3.700% due 06/30/14 (Å) 1,800 1,813 Working Capital Management Co. LP Zero coupon due 05/13/14 (ç)(~) 1,455 1,455 Total Short-Term Investments (cost $210,209) 210,345 See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 41 Russell Investment Funds Core Bond Fund Schedule of Investments, continued  March 31, 2014 (Unaudited) Restricted Securities Amounts in thousands (except share and cost per unit amounts) Principal Cost per Cost Fair Value % of Net Assets Acquisition Amount ($) Unit Securities Date or Shares $ $ $ 0.2% Adam Aircraft Industries - Term Loan 05/22/07 56  Escrow GM Corp. 04/21/11    WM Wrigley Jr Co. 02/28/13 For a description of restricted securities see note 6 in the Notes to Quarterly Report. Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions Euribor Futures 6 EUR 03/15 1 Euribor Futures 6 EUR 06/15 1 Euribor Interest Rate Futures 6 EUR 12/15  Eurodollar Futures 60 USD 12/14 3 Eurodollar Futures 54 USD 03/15 7 Eurodollar Futures 64 USD 06/15 Eurodollar Futures USD 09/15 49 Eurodollar Futures USD 12/15 Eurodollar Futures USD 03/16 Eurodollar Futures 21 USD 06/16 Eurodollar Futures 54 USD 09/16 Three Month Euribor Interest Rate Futures 6 EUR 09/15 2 United States Treasury 2 Year Note Futures USD 06/14 United States Treasury 5 Year Note Futures USD 06/14 United States Treasury 10 Year Note Futures USD 06/14 United States Treasury Long-Term Bond Futures USD 06/14 United States Treasury Ultra Long-Term Bond Futures 6 USD 06/14 15 Short Positions Canada Government 10 Year Bond Futures 16 CAD 06/14 Euro-Bobl Futures 11 EUR 06/14 Eurodollar Futures 50 USD 03/16 32 Euro-Oat Futures 13 EUR 06/14 Japan Government 10 Year Bond Futures 4 JPY 06/14 7 United Kingdom Long Gilt Bond Futures 28 GBP 06/14 United States Treasury 5 Year Note Futures 24 USD 06/14 16 United States Treasury 10 Year Note Futures USD 06/14 United States Treasury Long-Term Bond Futures 14 USD 06/14 Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) See accompanying notes which are an integral part of this quarterly report. 42 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — March 31, 2014 (Unaudited) Options Written Amounts in thousands (except contract amounts) Number of Strike Notional Expiration Fair Value Call/Put Contracts Price Amount Date $ Inflationary Floor Options Call 1 0.00 USD 810 11/23/20 (1) Inflationary Floor Options Put 1 0.00 USD 1,400 03/10/20 — Inflationary Floor Options Put 1 0.00 USD 1,000 03/12/20 — Inflationary Floor Options Put 1 0.00 USD 5,500 04/07/20 (1) Inflationary Floor Options Put 1 0.00 USD 300 09/29/20 — Swaptions (Fund Receives/Fund Pays) USD Three Month LIBOR/USD 0.550% Call 1 0.00 200 06/18/14 — USD Three Month LIBOR/USD 0.600% Call 1 0.00 400 04/16/14 — USD Three Month LIBOR/USD 1.400% Call 2 0.00 2,500 05/06/14 — USD Three Month LIBOR/USD 1.490% Call 1 0.00 1,500 04/28/14 — USD Three Month LIBOR/USD 1.500% Call 1 0.00 1,200 05/19/14 — USD Three Month LIBOR/USD 1.550% Call 3 0.00 3,300 07/28/14 (4) USD Three Month LIBOR/USD 1.560% Call 1 0.00 2,000 09/02/14 (2) USD Three Month LIBOR/USD 1.600% Call 1 0.00 400 04/28/14 — USD Three Month LIBOR/USD 2.630% Call 1 0.00 1,000 09/02/14 (4) USD Three Month LIBOR/USD 2.640% Call 1 0.00 1,500 06/11/14 (3) USD Three Month LIBOR/USD 2.680% Call 1 0.00 3,000 09/02/14 (14) USD Three Month LIBOR/USD 2.730% Call 1 0.00 1,200 04/28/14 (2) USD Three Month LIBOR/USD 2.750% Call 1 0.00 1,200 06/16/14 (5) USD 0.850%/USD Three Month LIBOR Put 1 0.00 200 06/18/14 — USD 0.900%/USD Three Month LIBOR Put 2 0.00 600 06/18/14 — USD 1.560%/USD Three Month LIBOR Put 1 0.00 100 02/18/19 (5) USD 1.800%/USD Three Month LIBOR Put 1 0.00 1,200 05/19/14 (10) USD 1.860%/USD Three Month LIBOR Put 1 0.00 2,000 09/02/14 (32) USD 1.900%/USD Three Month LIBOR Put 1 0.00 1,100 05/06/14 (4) USD 2.000%/USD Three Month LIBOR Put 1 0.00 400 04/28/14 (1) USD 2.400%/USD Three Month LIBOR Put 1 0.00 2,000 07/28/14 (6) USD 3.030%/USD Three Month LIBOR Put 1 0.00 4,000 09/02/14 (65) USD 3.040%/USD Three Month LIBOR Put 1 0.00 1,500 06/11/14 (10) USD 3.050%/USD Three Month LIBOR Put 1 0.00 1,200 06/16/14 (8) USD 5.000%/USD Three Month LIBOR Put 1 0.00 4,135 01/14/19 (89) United States Treasury 10 Year Note Futures Call 5 125.00 USD 5 05/23/14 (2) United States Treasury 10 Year Note Futures Put 5 122.00 USD 5 05/23/14 (2) Total Liability for Options Written (premiums received $423) (270) Transactions in options written contracts for the period ended March 31, 2014 were as follows: Number of Premiums Contracts Received Outstanding December 31, 2013 54 $ 364 Opened 37 326 Closed (5) (4) Expired (42) (263) Outstanding March 31, 2014 44 $ 423 Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Australia and New Zealand Banking Group AUD 1,168 USD 1,054 05/12/14 (26) Australia and New Zealand Banking Group AUD 11,363 USD 10,212 05/12/14 (297) Australia and New Zealand Banking Group NZD 844 CAD 805 05/12/14 (3) Bank of America USD 2,704 EUR 1,957 05/12/14 (8) Bank of America USD 2,746 EUR 2,002 05/12/14 12 See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 43 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — March 31, 2014 (Unaudited) Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Bank of America CAD 2,526 USD 2,264 05/12/14 (19) Bank of America EUR 9,691 USD 13,301 04/02/14 (50) Bank of America NZD 1,657 USD 1,404 05/12/14 (29) Bank of America SEK 30,147 USD 4,717 05/12/14 63 Barclays USD 1,053 AUD 1,184 05/12/14 41 Barclays USD 361 EUR 263 05/12/14 2 Barclays CHF 3,505 USD 3,984 05/12/14 19 Citibank USD 2,371 SEK 15,323 05/12/14 (5) Citibank EUR 1,155 GBP 963 05/12/14 15 Citibank EUR 3,474 USD 4,789 05/12/14 4 Citibank JPY 208,866 CHF 1,796 05/12/14 8 Citibank JPY 179,547 USD 1,761 05/13/14 20 Deutsche Bank USD 200 MXN 2,676 05/14/14 5 Deutsche Bank GBP 676 USD 1,125 06/12/14 (2) Goldman Sachs USD 2,021 EUR 1,463 05/12/14 (6) Goldman Sachs USD 846 SEK 5,467 05/12/14 (2) Goldman Sachs CAD 1,887 USD 1,691 05/12/14 (14) Goldman Sachs EUR 1,422 GBP 1,189 05/12/14 23 Goldman Sachs GBP 75 USD 126 06/12/14 1 Goldman Sachs JPY 192,760 CHF 1,655 05/12/14 5 Goldman Sachs NZD 847 GBP 435 05/12/14 (8) Goldman Sachs SEK 9,200 NOK 8,550 05/12/14 5 Goldman Sachs SEK 10,310 USD 1,607 05/12/14 15 HSBC USD 100 MXN 1,338 05/14/14 2 HSBC EUR 1,572 USD 2,146 04/02/14 (19) JPMorgan Chase USD 1,981 AUD 2,182 04/30/14 39 JPMorgan Chase USD 2,332 AUD 2,588 04/30/14 64 JPMorgan Chase USD 541 BRL 1,274 04/30/14 17 JPMorgan Chase USD 675 BRL 1,571 04/30/14 12 JPMorgan Chase USD 865 CLP 492,493 04/30/14 30 JPMorgan Chase USD 459 COP 923,386 04/30/14 8 JPMorgan Chase USD 675 COP 1,357,560 04/30/14 13 JPMorgan Chase USD 633 CZK 12,505 04/30/14 (5) JPMorgan Chase USD 1,242 EUR 909 04/30/14 10 JPMorgan Chase USD 1,294 EUR 930 04/30/14 (12) JPMorgan Chase USD 2,993 EUR 2,173 04/30/14 1 JPMorgan Chase USD 3,502 GBP 2,110 04/30/14 15 JPMorgan Chase USD 940 IDR 10,707,742 04/30/14 (2) JPMorgan Chase USD 2,273 IDR 28,092,459 04/30/14 188 JPMorgan Chase USD 51 JPY 5,171 04/30/14 (1) JPMorgan Chase USD 4,760 KRW 5,090,466 04/30/14 16 JPMorgan Chase USD 455 MXN 5,953 04/01/14 1 JPMorgan Chase USD 964 MXN 12,945 04/30/14 26 JPMorgan Chase USD 1,429 MXN 19,035 04/30/14 26 JPMorgan Chase USD 4,769 MYR 15,868 04/30/14 81 JPMorgan Chase USD 755 NOK 4,599 04/30/14 12 JPMorgan Chase USD 3,513 NOK 21,509 04/30/14 75 JPMorgan Chase USD 1,947 NZD 2,289 04/30/14 35 JPMorgan Chase USD 3,063 NZD 3,564 04/30/14 23 JPMorgan Chase USD 364 PEN 1,029 04/30/14 — JPMorgan Chase USD 664 PEN 1,880 04/30/14 2 JPMorgan Chase USD 918 PLN 2,808 04/30/14 9 JPMorgan Chase USD 1,426 PLN 4,377 04/30/14 19 JPMorgan Chase USD 751 RUB 27,244 04/30/14 20 JPMorgan Chase USD 6,190 SEK 39,840 04/30/14 (38) JPMorgan Chase USD 1,267 SGD 1,605 04/30/14 8 JPMorgan Chase USD 664 TRY 1,495 04/30/14 29 JPMorgan Chase USD 3,092 TWD 92,809 04/30/14 (42) See accompanying notes which are an integral part of this quarterly report. 44 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — March 31, 2014 (Unaudited) Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ JPMorgan Chase USD 384 ZAR 4,263 04/30/14 19 JPMorgan Chase USD 703 ZAR 7,737 04/30/14 29 JPMorgan Chase AUD 17,370 USD 15,283 04/30/14 (796) JPMorgan Chase AUD 11,057 USD 9,938 05/12/14 (288) JPMorgan Chase BRL 1,514 USD 610 04/30/14 (52) JPMorgan Chase BRL 9,109 USD 3,760 04/30/14 (225) JPMorgan Chase CAD 160 USD 144 04/30/14 (1) JPMorgan Chase CAD 6,490 USD 5,855 05/12/14 (10) JPMorgan Chase CLP 1,812,046 USD 3,293 04/30/14 (1) JPMorgan Chase COP 876,354 USD 433 04/30/14 (10) JPMorgan Chase COP 7,453,594 USD 3,715 04/30/14 (58) JPMorgan Chase CZK 45,788 USD 2,279 04/30/14 (19) JPMorgan Chase EUR 9,247 USD 12,644 04/30/14 (94) JPMorgan Chase EUR 4,270 USD 5,917 05/12/14 34 JPMorgan Chase GBP 415 USD 690 04/30/14 (2) JPMorgan Chase GBP 754 USD 1,254 04/30/14 (2) JPMorgan Chase IDR 67,592,882 USD 5,551 04/30/14 (370) JPMorgan Chase KRW 1,386,847 USD 1,292 04/30/14 (9) JPMorgan Chase MXN 5,953 USD 454 04/30/14 (1) JPMorgan Chase MXN 21,006 USD 1,590 04/30/14 (15) JPMorgan Chase MYR 4,330 USD 1,315 04/30/14 (8) JPMorgan Chase NOK 10,455 USD 1,743 04/30/14 (1) JPMorgan Chase NZD 20,397 USD 16,825 04/30/14 (835) JPMorgan Chase PEN 1,766 USD 615 04/30/14 (10) JPMorgan Chase PEN 8,901 USD 3,121 04/30/14 (33) JPMorgan Chase PLN 3,856 USD 1,274 04/30/14 1 JPMorgan Chase RUB 21,742 USD 616 04/30/14 — JPMorgan Chase RUB 79,147 USD 2,294 04/30/14 53 JPMorgan Chase SEK 21,962 NOK 20,404 05/12/14 11 JPMorgan Chase SEK 10,870 USD 1,708 04/30/14 29 JPMorgan Chase SEK 34,383 USD 5,389 05/12/14 80 JPMorgan Chase SGD 5,970 USD 4,671 04/30/14 (75) JPMorgan Chase TRY 5,550 USD 2,380 04/30/14 (191) JPMorgan Chase TWD 25,356 USD 832 04/30/14 (2) JPMorgan Chase ZAR 8,140 USD 753 04/30/14 (17) National Australia Bank USD 83 CHF 73 05/07/14 — National Australia Bank USD 4,433 CHF 3,877 05/07/14 (46) National Australia Bank USD 102 EUR 74 05/07/14 — National Australia Bank USD 4,431 EUR 3,186 05/07/14 (42) National Australia Bank USD 6,331 EUR 4,552 05/07/14 (61) National Australia Bank CHF 32 USD 36 05/07/14 — National Australia Bank CHF 105 USD 119 05/07/14 — National Australia Bank CHF 1,661 USD 1,899 05/07/14 20 National Australia Bank CHF 5,538 USD 6,332 05/07/14 66 National Australia Bank EUR 3,186 USD 4,391 05/07/14 2 National Australia Bank SEK 1,215 USD 187 05/07/14 — National Australia Bank SEK 40,159 USD 6,310 05/07/14 108 Royal Bank of Canada USD 2 GBP 1 05/07/14 — Royal Bank of Canada USD 4,446 GBP 2,675 05/07/14 12 Royal Bank of Canada USD 23 NOK 137 05/07/14 — Royal Bank of Canada USD 1,888 NOK 11,327 05/07/14 1 Royal Bank of Canada CAD 12 USD 11 05/07/14 — Royal Bank of Canada CAD 4,916 USD 4,393 05/07/14 (50) Royal Bank of Canada NOK 457 USD 76 05/07/14 — Royal Bank of Canada NOK 37,758 USD 6,293 05/07/14 (4) Royal Bank of Canada NZD 2,921 CAD 2,785 05/12/14 (10) Royal Bank of Scotland USD 15,517 EUR 11,263 04/02/14 (1) Royal Bank of Scotland EUR 11,263 USD 15,516 05/02/14 1 See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 45 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — March 31, 2014 (Unaudited) Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Societe Generale USD 300 MXN 4,016 05/14/14 7 Standard Chartered USD 31 AUD 34 05/07/14 — Standard Chartered USD 1,887 AUD 2,080 05/07/14 37 Standard Chartered USD 124 JPY 12,789 05/07/14 — Standard Chartered USD 6,323 JPY 641,978 05/07/14 (103) Standard Chartered USD 3 NZD 4 05/07/14 — Standard Chartered USD 1,890 NZD 2,201 05/07/14 14 Standard Chartered USD 4,453 NZD 5,146 05/07/14 — Standard Chartered AUD 14 USD 13 05/07/14 — Standard Chartered AUD 4,854 USD 4,404 05/07/14 (87) Standard Chartered JPY 3,837 USD 37 05/07/14 — Standard Chartered JPY 8,953 USD 87 05/07/14 — Standard Chartered JPY 192,593 USD 1,897 05/07/14 31 Standard Chartered JPY 449,384 USD 4,426 05/07/14 72 UBS USD 4,282 AUD 4,721 05/12/14 85 UBS USD 9,824 CAD 10,941 05/12/14 63 UBS USD 2,686 GBP 1,629 05/12/14 29 UBS USD 5,903 GBP 3,554 05/12/14 20 UBS USD 3,864 JPY 399,088 05/12/14 3 UBS USD 2,130 SEK 13,555 05/12/14 (37) UBS GBP 895 EUR 1,070 05/12/14 (18) UBS NZD 1,233 USD 1,047 05/12/14 (20) Total Unrealized Appreciation (Depreciation) on Open Foreign Currency Exchange Contracts (2,346) Index Swap Contracts Amounts in thousands Termination Fund Receives Underlying Security Counterparty Notional Amount Terms Date Fair Value $ 1 Month LIBOR plus Barclays Capital U.S. Aggregate Bond Index Barclays USD 56,245 0.090% 04/01/14 (121) 1 Month LIBOR plus Barclays Capital U.S. Aggregate Bond Index Barclays USD 10,278 0.130% 09/01/14 (28) 1 Month LIBOR plus Barclays Capital U.S. Aggregate Bond Index Barclays USD 10,188 0.080% 09/30/14 (22) 1 Month LIBOR plus Barclays Capital U.S. Aggregate Bond Index Barclays USD 10,106 0.100% 10/31/14 (22) Total Fair Value ofOpen Index Swap Contracts Premiums Paid (Received) - $— (å) (193) Interest Rate Swaps Amounts in thousands Fair Termination Value Counterparty Notional Amount Fund Receives Fund Pays Date $ Bank of America BRL 100 8.860% Brazil Interbank Deposit Rate 01/02/17 (3) Bank of America MXN 1,000 5.500% Mexico Interbank 28 Day Deposit Rate 09/13/17 2 Barclays MXN 700 5.600% Mexico Interbank 28 Day Deposit Rate 09/06/16 1 Barclays MXN 5,000 5.500% Mexico Interbank 28 Day Deposit Rate 09/13/17 8 Barclays USD 2,090 3.145% Three Month LIBOR 03/15/26 (86) Barclays USD 425 Three Month LIBOR 2.481% 11/15/27 48 Barclays USD 425 Three Month LIBOR 2.417% 11/15/27 52 Barclays USD 940 Three Month LIBOR 3.490% 03/15/46 65 Citigroup USD 5,200 1.000% Federal Fund Effective Rate - 1 Year 10/15/17 (68) Citigroup JPY 6,000 Six Month LIBOR 1.000% 09/18/23 (1) Citigroup USD 850 Three Month LIBOR 2.714% 08/15/42 132 Citigroup USD 685 Three Month LIBOR 3.676% 11/15/43 17 See accompanying notes which are an integral part of this quarterly report. 46 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — March 31, 2014 (Unaudited) Interest Rate Swaps Amounts in thousands Fair Termination Value Counterparty Notional Amount Fund Receives Fund Pays Date $ Credit Suisse USD 3,200 1.500% Three Month LIBOR 12/16/16 (4) Goldman Sachs USD 15,500 1.500% Three Month LIBOR 03/18/16 109 Goldman Sachs BRL 100 9.095% Brazil Interbank Deposit Rate 01/02/17 (3) Goldman Sachs USD 2,270 2.804% Three Month LIBOR 04/09/26 (165) Goldman Sachs USD 1,020 Three Month LIBOR 3.125% 04/09/46 140 HSBC MXN 1,300 5.600% Mexico Interbank 28 Day Deposit Rate 09/06/16 3 HSBC MXN 1,000 5.500% Mexico Interbank 28 Day Deposit Rate 09/13/17 2 JPMorgan Chase HKD 17,500 Three Month HIBOR 2.365% 03/29/21 — JPMorgan Chase SGD 2,850 Six Month SIBOR 2.270% 03/31/21 — Morgan Stanley MXN 38,000 5.500% Mexico Interbank 28 Day Deposit Rate 09/13/17 60 Morgan Stanley USD 16,900 3.000% Three Month LIBOR 09/21/17 103 Morgan Stanley MXN 500 6.350% Mexico Interbank 28 Day Deposit Rate 06/02/21 — Morgan Stanley USD 7,400 Three Month LIBOR 3.500% 12/18/43 61 Total Fair Value on Open Interest Rate Swap Contracts Premiums Paid (Received) - $617 (å) 473 Credit Default Swap Contracts Amounts in thousands Corporate Issues Implied Fund (Pays)/ Fair Credit Notional Receives Termination Value Reference Entity Counterparty Spread Amount Fixed Rate Date $ MetLife, Inc. Barclays 0.185% USD 1,700 1.000% 09/20/15 20 Total Fair Value on Open Corporate Issues Premiums Paid (Received) - ($16) 20 Credit Indices Fund (Pays)/ Fair Notional Receives Termination Value Reference Entity Counterparty Amount Fixed Rate Date $ Dow Jones CDX Index Barclays USD 800 5.000% 06/20/15 19 Dow Jones CDX Index Credit Suisse USD 300 1.000% 06/20/19 5 Dow Jones CDX Index Deutsche Bank USD 900 5.000% 06/20/15 21 Dow Jones CDX Index Goldman Sachs USD 116,000 2.000% 06/20/19 1,767 Dow Jones CDX Index Goldman Sachs USD 5,000 1.000% 06/20/19 76 Dow Jones CDX Index JPMorgan Chase USD 386 0.553% 12/20/17 6 Dow Jones CDX Index Morgan Stanley USD 800 5.000% 06/20/15 19 Dow Jones CDX Index Pershing USD 193 0.548% 12/20/17 3 Markit iTraxx Europe Credit Suisse EUR 6,000 1.000% 06/20/19 100 Total Fair Value on Open Credit Indices Premiums Paid (Received) - ($1,976) 2,016 Sovereign Issues Implied Fund (Pays)/ Fair Credit Notional Receives Termination Value Reference Entity Counterparty Spread Amount Fixed Rate Date $ Brazil Government International Bond Barclays 0.383% USD 500 1.000% 06/20/15 3 Brazil Government International Bond Deutsche Bank 0.383% USD 1,000 1.000% 06/20/15 6 Brazil Government International Bond Goldman Sachs 0.383% USD 500 1.000% 06/20/15 3 Brazil Government International Bond HSBC 0.514% USD 100 1.000% 09/20/15 1 Brazil Government International Bond JPMorgan Chase 0.514% USD 100 1.000% 09/20/15 1 Brazil Government International Bond Barclays 0.607% USD 700 1.000% 12/20/15 4 Brazil Government International Bond Bank of America 0.676% USD 500 1.000% 03/20/16 3 Brazil Government International Bond Credit Suisse 0.729% USD 200 1.000% 06/20/16 1 Mexico Government International Bond HSBC 0.331% USD 500 1.000% 03/20/16 6 Russia Government International Bond Bank of America 2.107% USD 100 1.000% 03/20/19 (6) See accompanying notes which are an integral part of this quarterly report. Core Bond Fund 47 Russell Investment Funds Core Bond Fund Schedule of Investments, continued  March 31, 2014 (Unaudited) Russia Government International Bond Barclays 2.107% USD 1.000% 03/20/19 Russia Government International Bond Citigroup 2.107% USD 1.000% 03/20/19 United Kingdom Gilt JPMorgan Chase 0.030% USD 1.000% 03/20/15 2 Total Fair Value on Open Sovereign Issues Premiums Paid (Received) - $45 Total Fair Value on Open Credit Default Swap Contracts Premiums Paid (Received) - ($1,947) (å) Presentation of Portfolio Holdings Amounts in thousands Fair Value Portfolio Summary Level 1 Level 2 Level 3 Total Long-Term Investments Asset-Backed Securities $  $ $ $ Corporate Bonds and Notes  International Debt  Loan Agreements   Mortgage-Backed Securities  Municipal Bonds   Non-US Bonds   United States Government Agencies   United States Government Treasuries   Common Stocks   Preferred Stocks   Options Purchased   Short-Term Investments   Repurchase Agreements   Total Investments Other Financial Instruments Futures Contracts   Options Written Foreign Currency Exchange Contracts 1  Index Swap Contracts   Interest Rate Swap Contracts   Credit Default Swap Contracts   Total Other Financial Instruments * $ *Futures and foreign currency exchange contract values reflect the unrealized appreciation (depreciation) on the instruments. For a description of the Levels see note 2 in the Notes to Quarterly Report. For disclosure on transfers between Levels 1, 2 and 3 during the period ended March 31, 2014, see note 2 in the Notes to Quarterly Report. Investments in which significant unobservable inputs (Level 3) were used in determining a fair value forperiod ended March 31, 2014 were less than 1% of net assets. See accompanying notes which are an integral part of this quarterly report. 48 Core Bond Fund Russell Investment Funds Global Real Estate Securities Fund Schedule of Investments  March 31, 2014 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Common Stocks - 96.0% Klepierre - GDR(ö) Mercialys SA(ö) Australia - 6.4% Unibail-Rodamco SE(ö) Australand Property Group(ö) BGP Holdings PLC(Å)(Æ)  CFS Retail Property Trust Group(ö) Germany - 2.0% Cromwell Property Group(ö) Dexus Property Group(ö) Alstria Office REIT-AG(Æ)(ö) Federation Centres, Ltd.(ö) Deutsche Annington Immobilien SE(Æ) Goodman Group(ö) Deutsche Euroshop AG Mirvac Group(ö) Deutsche Wohnen AG Stockland(ö) Deutsche Wohnen AG(Æ) Westfield Group(ö) Gagfah SA(Æ) Westfield Retail Trust(ö) LEG Immobilien AG TAG Immobilien AG Austria - 0.2% CA Immobilien Anlagen AG(Æ) Hong Kong - 8.0% Conwert Immobilien Invest SE(Æ) Agile Property Holdings, Ltd. Champion REIT(Æ)(ö) Cheung Kong Holdings, Ltd. Country Garden Holdings Co., Ltd. Belgium - 0.0% Franshion Properties China, Ltd. Cofinimmo(ö) Hang Lung Properties, Ltd. - ADR Henderson Land Development Co., Ltd. Brazil - 0.2% Hongkong Land Holdings, Ltd. Multiplan Empreendimentos Hysan Development Co., Ltd. Imobiliarios SA(Æ) Kerry Logistics Network, Ltd.(Æ) 38 Kerry Properties, Ltd. 2 Canada - 2.2% Link REIT (The)(ö) New World Development Co., Ltd. Allied Properties Real Estate Investment Shimao Property Holdings, Ltd. Trust(Ñ)(ö) Sino Land Co., Ltd. 21 Boardwalk Real Estate Investment Soho China, Ltd. 86 Trust(ö) Sun Hung Kai Properties, Ltd. Calloway Real Estate Investment Swire Properties, Ltd. Trust(ö) Wharf Holdings, Ltd. Canadian Real Estate Investment Trust(Ñ)(ö) Chartwell Retirement Residences(Ñ) Dundee Real Estate Investment Trust Israel - 0.0% Class A(ö) Azrieli Group 38 First Capital Realty, Inc. Class A H&R Real Estate Investment Trust(ö) Japan - 11.7% RioCan Real Estate Investment Trust(Ñ) Activia Properties, Inc.(ö) (ö) Advance Residence Investment Corp. Class A(ö) Aeon Mall Co., Ltd. China - 0.8% AEON REIT Investment Corp.(ö) China Overseas Land & Investment, Ltd. Frontier Real Estate Investment Corp.(ö) GLP J-Reit(Æ)(Ñ)(ö) Finland - 0.1% Hulic Co., Ltd. Hulic Reit, Inc.(Ñ)(ö) Citycon OYJ(Æ) Industrial & Infrastructure Fund Sponda OYJ(Æ) Investment Corp.(ö) Japan Excellent, Inc. Class A(ö) Japan Logistics Fund, Inc. Class A(ö) France - 3.7% Japan Prime Realty Investment Corp. Fonciere Des Regions(ö) Class A(ö) Gecina SA(ö) Japan Real Estate Investment Corp. Class A(ö) See accompanying notes which are an integral part of this quarterly report. Global Real Estate Securities Fund 49 Russell Investment Funds Global Real Estate Securities Fund Schedule of Investments, continued  March 31, 2014 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Japan Retail Fund Investment Corp. Lar Espana Real Estate SA(Æ) Class A(ö) Kenedix Office Investment Corp. Class A(ö) Sweden - 1.1% Mitsubishi Estate Co., Ltd. Mitsui Fudosan Co., Ltd. Castellum AB(Æ) Mori Hills REIT Investment Corp. Class Fabege AB(Æ)(Ñ) A(Ñ)(ö) Fastighets AB Balder Class B(Æ) Nippon Building Fund, Inc.(ö) Hemfosa Fastigheter AB(Æ) Nippon Prologis REIT, Inc. Class A(ö) Hufvudstaden AB Class A(Æ) Orix JREIT, Inc.(ö) Kungsleden AB 17 Sumitomo Realty & Development Co., Wallenstam AB Class B 73 1 Ltd. Wihlborgs Fastigheter AB Tokyo Tatemono Co., Ltd. United Urban Investment Corp. Class A(ö) Switzerland - 0.3% PSP Swiss Property AG(Æ) Swiss Prime Site AG Class A(Æ) Netherlands - 0.9% Corio NV(ö) Eurocommercial Properties NV United Kingdom - 6.6% Nieuwe Steen Investments NV(ö) Big Yellow Group PLC(ö) Vastned Retail NV(ö) 18 British Land Co. PLC(ö) Wereldhave NV(ö) Capital & Counties Properties PLC Derwent London PLC(ö) Great Portland Estates PLC(ö) Norway - 0.3% Hammerson PLC(ö) Norwegian Property ASA Intu Properties PLC Class H(ö) Land Securities Group PLC(ö) Londonmetric Property PLC(ö) Singapore - 3.9% Quintain Estates & Development Ascendas Real Estate Investment PLC(Æ) Trust(ö) Safestore Holdings PLC(ö) CapitaCommercial Trust(Æ)(ö) Segro PLC(ö) CapitaLand, Ltd. Shaftesbury PLC(ö) CapitaMall Trust Class A(Æ)(ö) ST Modwen Properties PLC CapitaMalls Asia, Ltd. Unite Group PLC CDL Hospitality Trusts(Æ)(ö) Workspace Group PLC(ö) City Developments, Ltd. Fortune Real Estate Investment Trust(Æ) (ö) 88 United States - 47.2% Global Logistic Properties, Ltd. Keppel Land, Ltd. Acadia Realty Trust(ö) Keppel REIT(ö) Alexander & Baldwin, Inc. Mapletree Commercial Trust(ö) Alexandria Real Estate Equities, Inc.(ö) Mapletree Greater China Commercial American Assets Trust, Inc.(ö) Trust(Æ)(ö) American Campus Communities, Inc.(ö) Mapletree Industrial Trust(Æ)(ö) American Homes 4 Rent Class A(ö) Mapletree Logistics Trust(Æ)(ö) American Realty Capital Properties, Perennial China Retail Trust(Æ)(Ñ) Inc.(ö) Suntec Real Estate Investment Trust(Æ) Apartment Investment & Management (ö) Co. Class A(ö) UOL Group, Ltd. Armada Hoffler Properties, Inc.(ö) AvalonBay Communities, Inc.(ö) Aviv REIT, Inc.(ö) BioMed Realty Trust, Inc.(ö) Spain - 0.4% Boston Properties, Inc.(ö) Hispania Activos Inmobiliarios SAU(Æ) BRE Properties, Inc. Class A(ö) Brixmor Property Group, Inc.(Ñ)(ö) See accompanying notes which are an integral part of this quarterly report. 50 Global Real Estate Securities Fund Russell Investment Funds Global Real Estate Securities Fund Schedule of Investments, continued — March 31, 2014 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Brookdale Senior Living, Inc. Class Ramco-Gershenson Properties Trust(ö) 35,148 573 A(Æ) 29,052 974 Realty Income Corp.(Ñ)(ö) 55,832 2,281 Camden Property Trust(ö) 33,000 2,222 Regency Centers Corp.(ö) 121,669 6,212 Chesapeake Lodging Trust(ö) 2,561 66 Retail Opportunity Investments Corp.(ö) 191,734 2,865 Corporate Office Properties Trust(ö) 102,345 2,727 Rexford Industrial Realty, Inc.(ö) 12,200 173 Cousins Properties, Inc.(ö) 169,363 1,943 RLJ Lodging Trust(ö) 152,561 4,079 CubeSmart Class A(ö) 113,145 1,941 Sabra Health Care REIT, Inc.(ö) 2,680 75 DDR Corp.(ö) 473,851 7,809 Senior Housing Properties Trust(ö) 2,642 59 DiamondRock Hospitality Co.(ö) 5,935 70 Simon Property Group, Inc.(ö) 255,640 41,923 Digital Realty Trust, Inc.(Ñ)(ö) 75,437 4,005 SL Green Realty Corp.(ö) 111,205 11,190 Douglas Emmett, Inc.(ö) 155,433 4,218 Sovran Self Storage, Inc.(ö) 31,863 2,340 Duke Realty Corp.(ö) 120 2 Strategic Hotels & Resorts, Inc.(Æ)(ö) 261,267 2,662 DuPont Fabros Technology, Inc.(Ñ)(ö) 73,832 1,778 Sunstone Hotel Investors, Inc.(ö) 115,957 1,592 EastGroup Properties, Inc.(ö) 28,018 1,762 Tanger Factory Outlet Centers, Inc.(ö) 31,677 1,109 Empire State Realty Trust, Inc. Class Taubman Centers, Inc.(ö) 27,701 1,961 A(ö) 266,865 4,032 UDR, Inc.(ö) 236,720 6,114 EPR Properties(ö) 39,280 2,097 Ventas, Inc.(ö) 141,753 8,586 Equity Lifestyle Properties, Inc. Class Vornado Realty Trust(ö) 81,211 8,004 A(ö) 33,550 1,364 WP Carey, Inc.(ö) 451 27 Equity Residential(ö) 195,141 11,317 328,203 Essex Property Trust, Inc.(ö) 21,573 3,668 Extra Space Storage, Inc.(ö) 130,185 6,316 Total Common Stocks Federal Realty Investment Trust(ö) 54,418 6,242 (cost $555,891) 667,417 FelCor Lodging Trust, Inc.(ö) 5,923 54 First Industrial Realty Trust, Inc.(ö) 94,182 1,819 Warrants & Rights - 0.0% First Potomac Realty Trust(ö) 36,777 475 Hong Kong - 0.0% Forest City Enterprises, Inc. Class A(Æ) 274,660 5,246 New World Development Co., Ltd.(Æ) General Growth Properties, Inc.(ö) 133,362 2,934 2014 Rights 1,283,684 265 Glimcher Realty Trust(ö) 116,404 1,168 HCP, Inc.(ö) 110,970 4,305 Health Care, Inc.(ö) 162,279 9,671 United Kingdom - 0.0% Healthcare Trust of America, Inc. Class Intu Properties PLC(Æ) A(ö) 177,094 2,017 2014 Rights 28,901 46 Hersha Hospitality Trust Class A(ö) 11,341 66 Highwoods Properties, Inc.(ö) 1,748 67 Total Warrants & Rights Hilton Worldwide Holdings, Inc.(Æ) 44,300 985 (cost $—) 311 Home Properties, Inc.(ö) 30,943 1,860 Short-Term Investments - 3.2% Hospitality Properties Trust(ö) 2,103 60 Host Hotels & Resorts, Inc.(ö) 526,490 10,657 United States - 3.2% Hudson Pacific Properties, Inc.(ö) 85,700 1,977 Russell U.S. Cash Management Fund 22,363,848 (∞) 22,364 Icad, Inc.(ö) 3,037 300 Total Short-Term Investments Inland Real Estate Corp.(ö) 13,103 138 (cost $22,364) 22,364 Kilroy Realty Corp.(ö) 95,759 5,610 Kimco Realty Corp.(ö) 209,041 4,574 Other Securities - 3.1% Kite Realty Group Trust(ö) 1 — Russell U.S. Cash Collateral Fund(×) 21,182,990 (∞) 21,183 LaSalle Hotel Properties(ö) 71,893 2,251 Total Other Securities Liberty Property Trust(ö) 102,646 3,794 Macerich Co. (The)(ö) 28,688 1,789 (cost $21,183) 21,183 Mid-America Apartment Communities, Total Investments 102.3% Inc.(ö) 47,423 3,238 (identified cost $599,438) 711,275 National Health Investors, Inc.(ö) 33,163 2,005 National Retail Properties, Inc.(Ñ)(ö) 108,962 3,740 Other Assets and Liabilities, Omega Healthcare Investors, Inc.(Ñ)(ö) 56,523 1,895 Net - (2.3%) (16,319) Orient-Express Hotels, Ltd. Class A(Æ) 142,673 2,056 Parkway Properties, Inc.(ö) 120,513 2,200 Net Assets - 100.0% 694,956 Pebblebrook Hotel Trust(ö) 2,711 92 Piedmont Office Realty Trust, Inc. Class A(Ñ)(ö) 177,447 3,043 Prologis, Inc.(ö) 439,848 17,958 PS Business Parks, Inc.(ö) 28,951 2,421 Public Storage(ö) 92,212 15,536 See accompanying notes which are an integral part of this quarterly report. Global Real Estate Securities Fund 51 Russell Investment Funds Global Real Estate Securities Fund Schedule of Investments, continued — March 31, 2014 (Unaudited) Restricted Securities Amounts in thousands (except share and cost per unit amounts) Principal Cost per Cost Fair Value % of Net Assets Acquisition Amount ($) Unit (000) (000) Securities Date or Shares $ $ $ 0.0% BGP Holdings PLC 08/06/09 926,311 — For a description of restricted securities see note 6 in the Notes to Quarterly Report. Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions Dow Jones US Real Estate Index Futures 252 USD 6,628 06/14 29 FTSE EPRA Europe Index Futures 356 EUR 5,838 06/14 (32) Hang Seng Index Futures 11 HKD 12,177 04/14 17 MSCI Singapore Index Futures 14 SGD 1,001 04/14 18 S&P Midcap 400 E-Mini Index Futures 20 USD 2,750 06/14 22 S&P TSX 60 Index Futures 6 CAD 982 06/14 7 SPI 200 Index Futures 11 AUD 1,483 06/14 11 TOPIX Index Futures 22 JPY 264,660 06/14 (8) Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) 64 Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Bank of New York USD 602 CAD 672 06/18/14 4 Bank of New York USD 42 JPY 4,305 04/01/14 — Bank of New York USD 1 SGD 2 04/01/14 — Bank of New York AUD 27 USD 25 04/01/14 — Bank of New York AUD 77 USD 72 04/01/14 — Bank of New York JPY 1,715 USD 17 04/01/14 — Brown Brothers Harriman USD 19 CAD 21 04/01/14 — Credit Suisse USD 1,019 AUD 1,145 06/18/14 38 JPMorgan Chase USD 165 AUD 179 04/01/14 1 JPMorgan Chase JPY 27,015 USD 264 04/01/14 2 Royal Bank of Canada USD 749 HKD 5,814 06/18/14 1 Royal Bank of Canada USD 2,404 JPY 246,695 06/18/14 (14) Royal Bank of Canada USD 368 SGD 466 06/18/14 3 Standard Chartered USD 6,211 EUR 4,472 06/18/14 (51) Standard Chartered USD 749 HKD 5,814 06/18/14 1 Standard Chartered USD 368 SGD 466 06/18/14 3 State Street USD 27 AUD 29 04/02/14 — State Street USD 100 AUD 108 04/02/14 — State Street USD 281 AUD 304 04/02/14 1 State Street USD 832 AUD 901 04/02/14 3 State Street USD 32 AUD 35 04/03/14 — State Street USD 175 AUD 188 04/03/14 — State Street USD 89 AUD 100 06/18/14 3 State Street USD 90 AUD 100 06/18/14 3 State Street USD 14 CAD 15 04/02/14 — State Street USD 90 CAD 100 06/18/14 1 State Street USD 80 EUR 58 04/01/14 — See accompanying notes which are an integral part of this quarterly report. 52 Global Real Estate Securities Fund Russell Investment Funds Global Real Estate Securities Fund Schedule of Investments, continued — March 31, 2014 (Unaudited) Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ State Street USD 36 EUR 26 04/02/14 — State Street USD 67 EUR 49 04/02/14 — State Street USD 72 EUR 52 04/03/14 — State Street USD 417 EUR 300 06/18/14 (4) State Street USD 693 EUR 500 06/18/14 (5) State Street USD 54 GBP 33 04/01/14 — State Street USD 143 GBP 86 04/01/14 1 State Street USD 26 GBP 15 04/02/14 — State Street USD 41 GBP 24 04/02/14 — State Street USD 101 GBP 61 04/02/14 — State Street USD 120 GBP 72 04/02/14 — State Street USD 139 GBP 84 04/02/14 — State Street USD 12 GBP 7 04/03/14 — State Street USD 50 GBP 30 04/03/14 — State Street USD 170 GBP 102 04/03/14 — State Street USD 18 HKD 138 04/01/14 — State Street USD 24 HKD 189 04/01/14 — State Street USD 85 HKD 659 04/01/14 — State Street USD 42 HKD 322 04/02/14 — State Street USD 171 HKD 1,329 04/02/14 — State Street USD 129 HKD 1,000 06/18/14 — State Street USD 36 JPY 3,702 04/02/14 — State Street USD 59 JPY 6,083 04/02/14 — State Street USD 32 JPY 3,263 04/03/14 — State Street USD 37 JPY 3,785 04/03/14 — State Street USD 1 SGD 2 04/02/14 — State Street USD 3 SGD 3 04/03/14 — State Street USD 95 SGD 120 06/18/14 1 State Street AUD 106 USD 98 04/02/14 — State Street AUD 362 USD 335 04/02/14 (1) State Street AUD 135 USD 125 04/03/14 — State Street AUD 210 USD 195 04/03/14 — State Street EUR 40 GBP 33 04/02/14 — State Street EUR 7 GBP 6 04/03/14 — State Street EUR 100 USD 137 04/01/14 — State Street EUR 242 USD 333 04/02/14 (1) State Street EUR 217 USD 298 04/03/14 — State Street GBP 32 USD 53 04/01/14 — State Street HKD 266 USD 34 04/01/14 — State Street HKD 567 USD 73 04/01/14 — State Street HKD 235 USD 30 04/02/14 — State Street HKD 1,249 USD 161 04/02/14 — State Street JPY 853 USD 8 04/02/14 — State Street JPY 8,119 USD 79 04/02/14 — State Street JPY 11,107 USD 108 04/02/14 — State Street JPY 852 USD 8 04/03/14 — State Street JPY 2,329 USD 23 04/03/14 — State Street JPY 16,642 USD 162 04/03/14 — State Street SEK 75 EUR 8 04/02/14 — State Street SGD 80 USD 64 04/01/14 — State Street SGD 103 USD 82 04/02/14 — State Street SGD 240 USD 191 04/03/14 — UBS USD 33 EUR 25 04/01/14 2 UBS AUD 10 USD 10 04/01/14 — UBS CAD 5 USD 5 04/01/14 — UBS HKD 43 USD 6 04/01/14 — UBS JPY 3,190 USD 31 04/01/14 — UBS SGD 6 USD 5 04/01/14 — See accompanying notes which are an integral part of this quarterly report. Global Real Estate Securities Fund 53 Russell Investment Funds Global Real Estate Securities Fund Schedule of Investments, continued — March 31, 2014 (Unaudited) Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Total Unrealized Appreciation (Depreciation) on Open Foreign Currency Exchange Contracts (8) Presentation of Portfolio Holdings Amounts in thousands Fair Value Portfolio Summary Level 1 Level 2 Level 3 Total Common Stocks Australia $ 44,370 $ — $ — $ 44,370 Austria 1,045 — — 1,045 Belgium 196 — — 196 Brazil 1,248 — — 1,248 Canada 15,499 — — 15,499 China 5,633 — — 5,633 Finland 806 — — 806 France 25,565 — — 25,565 Germany 14,126 — — 14,126 Hong Kong 55,383 — — 55,383 Israel 38 — — 38 Japan 81,636 — — 81,636 Netherlands 5,968 — — 5,968 Norway 1,874 — — 1,874 Singapore 27,398 — — 27,398 Spain 2,778 — — 2,778 Sweden 7,300 — — 7,300 Switzerland 2,163 — — 2,163 United Kingdom 46,188 — — 46,188 United States 328,203 — — 328,203 Warrants & Rights 46 265 — 311 Short-Term Investments — 22,364 — 22,364 Other Securities — 21,183 — 21,183 Total Investments 667,463 43,812 — 711,275 Other Financial Instruments Futures Contracts 64 — — 64 Foreign Currency Exchange Contracts 9 (17) — (8) Total Other Financial Instruments * $ 73 $ (17) $ — $ 56 * Futures and foreign currency exchange contract values reflect the unrealized appreciation (depreciation) on the instruments. For a description of the Levels see note 2 in the Notes to Quarterly Report. For disclosure on transfers between Levels 1, 2 and 3 during the period ended March 31, 2014, see note 2 in the Notes to Quarterly Report. See accompanying notes which are an integral part of this quarterly report. 54 Global Real Estate Securities Fund Russell Investment Funds Notes to Schedules of Investments — March 31, 2014 (Unaudited) Footnotes: (AE) Nonincome-producing security. (ö) Real Estate Investment Trust (REIT). (ç) At amortized cost, which approximates market. (Ê) Adjustable or floating rate security. Rate shown reflects rate in effect at period end. (Ï) Forward commitment. (ƒ) Perpetual floating rate security. Rate shown reflects rate in effect at period end. (µ) Bond is insured by a guarantor. (Ñ) All or a portion of the shares of this security are on loan. (X) The security is purchased with the cash collateral from the securities loaned. (~) Rate noted is yield-to-maturity from date of acquisition. (Þ) Restricted security. Security may have contractual restrictions on resale, may have been offered in a private placement transaction, and may not be registered under the Securities Act of 1933. (Å) Illiquid and restricted security. (ß) Illiquid security. (Ø) In default. (å) Currency balances were held in connection with forward, futures contracts purchased (sold), options written, or swaps entered into by the Fund. See Note 2. (8) Unrounded units. (å) Currency balances were held in connection with forward, futures contracts purchased (sold), options written, or swaps entered into by the Fund. See Note 2. (§) All or a portion of the shares of this security are held as collateral in connection with futures contracts purchased (sold), options written or swap contracts entered into by the Fund. (ÿ) Notional Amount. Abbreviations: 144A – Represents private placement security for qualified buyers according to rule 144A of the Securities Act of 1933 ADR – American Depositary Receipt BBSW – Bank Bill Swap Reference Rate CME – Chicago Mercantile Exchange EMU – European Economic and Monetary Union EURIBOR – Euro Interbank Offered Rate GDR – Global Depositary Receipt LIBOR – London Interbank Offered Rate REMIC – Real Estate Mortgage Investment Conduit STRIP – Separate Trading of Registered Interest and Principal of Securities TBA – To Be Announced Security UK – United Kingdom Foreign Currency Abbreviations: ARS - Argentine peso HKD - Hong Kong dollar PHP - Philippine peso AUD - Australian dollar HUF - Hungarian forint PKR - Pakistani rupee BRL - Brazilian real IDR - Indonesian rupiah PLN - Polish zloty CAD - Canadian dollar ILS - Israeli shekel RUB - Russian ruble CHF - Swiss franc INR - Indian rupee SEK - Swedish krona CLP - Chilean peso ISK - Iceland krona SGD - Singapore dollar CNY - Chinese renminbi yuan ITL - Italian lira SKK - Slovakian koruna COP - Colombian peso JPY - Japanese yen THB - Thai baht CRC - Costa Rica colon KES - Kenyan schilling TRY - Turkish lira CZK - Czech koruna KRW - South Korean won TWD - Taiwanese dollar DKK - Danish krone MXN - Mexican peso USD - United States dollar EGP - Egyptian pound MYR - Malaysian ringgit VEB - Venezuelan bolivar EUR - Euro NOK - Norwegion krone VND - Vietnam dong GBP - British pound sterling NZD - New Zealand dollar ZAR - South African rand HKD - Hong Kong dollar PEN - Peruvian nuevo sol Notes to Schedules of Investments 55 Russell Investment Funds Notes to Quarterly Report  March 31, 2014 (Unaudited) 1. Organization Russell Investment Funds (the Investment Company or RIF) is a series investment company with 9 different investment portfolios referred to as Funds. This Quarterly Report reports on five of these Funds (each a Fund and collectively the Funds). The Investment Company provides the investment base for one or more variable insurance products issued by one or more insurance companies. These Funds are offered at net asset value (NAV) to qualified insurance company separate accounts offering variable insurance products. The Investment Company is registered under the Investment Company Act of 1940, as amended (Investment Company Act), as an open-end management investment company. It is organized and operated as a Massachusetts business trust under an Amended and Restated Master Trust Agreement dated October 1, 2008, as amended (Master Trust Agreement). The Investment Companys Master Trust Agreement permits the Board of Trustees (the Board) to issue an unlimited number of shares of beneficial interest. 2. Significant Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Funds in the preparation of this Quarterly Report. These policies are in conformity with U.S. generally accepted accounting principles (U.S. GAAP) for investment companies. The presentation of these schedules of investments in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the Quarterly Report. Actual results could differ from those estimates. Security Valuation The Funds value portfolio securities according to Board-approved securities valuation procedures which include market and fair value procedures. Debt obligation securities maturing within 60 days at the time of purchase are priced using the amortized cost method of valuation, unless the Board determines that amortized cost does not represent the fair value of such short-term debt obligation securities. The Board has delegated the responsibility for administration of the securities valuation procedures to Russell Fund Services Company (RFSC). U.S. GAAP defines fair value as the price that a Fund would receive to sell an asset or pay to transfer a liability in an orderly transaction between market participants at the measurement date. It establishes a fair value hierarchy that prioritizes inputs to valuation methods and requires a separate disclosure of the fair value hierarchy for each major category of assets and liabilities, that segregates fair value measurements into levels (Level 1, 2, and 3). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Levels 1, 2 and 3 of the fair value hierarchy are defined as follows:  Level 1  Quoted prices (unadjusted) in active markets or exchanges for identical assets and liabilities.  Level 2  Inputs other than quoted prices included within Level 1 that are observable, which may include, but are not limited to, quoted prices for similar assets or liabilities in markets that are active, quoted prices for identical or similar assets or liabilities in markets that are not active, inputs such as interest rates, yield curves, implied volatilities, credit spreads or other market corroborated inputs.  Level 3  Significant unobservable inputs based on the best information available in the circumstances, to the extent observable inputs are not available, which may include assumptions made by RFSC, acting at the discretion of the Board, that are used in determining the fair value of investments. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The valuation techniques and significant inputs used in determining the fair market values of financial instruments categorized as Level 1 and Level 2 of the fair value hierarchy are as follows: 56 Notes to Quarterly Report Russell Investment Funds Notes to Quarterly Report, continued  March 31, 2014 (Unaudited) Equity securities, including common and preferred stock, that are traded on a national securities exchange (or reported on the NASDAQ national market) are stated at the last reported sales price on the day of valuation. To the extent these securities are actively traded, and valuation adjustments are not applied, they are categorized as Level 1 of the fair value hierarchy. Certain foreign equity securities may be fair valued using a pricing service that considers the correlation of the trading patterns of the foreign security to the intraday trading in the U.S. markets for investments such as American Depositary Receipts, financial futures, exchange traded funds, and the movement of certain indexes of securities, based on the statistical analysis of historical relationships. Preferred stock and other equities traded on inactive markets or valued by reference to similar instruments are categorized as Level 2 of the fair value hierarchy. Fixed income securities including corporate, convertible, U.S. government agency, municipal bonds and notes, U.S. treasury obligations, sovereign issues, bank loans, bank notes and non-U.S. bonds are normally valued by pricing service providers that use broker dealer quotations or valuation estimates from their internal pricing models. The pricing service providers internal models use inputs that are observable such as issuer details, interest rates, yield curves, prepayment speeds, credit risks/spreads and default rates. Such fixed income securities that use similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy. Fixed income securities purchased on a delayed-delivery basis and marked-to-market daily until settlement at the forward settlement date are categorized as Level 2 of the fair value hierarchy. Mortgage and asset-backed securities are usually issued as separate tranches, or classes, of securities within each deal. These securities are also normally valued by pricing service providers that use broker dealer quotations or valuation estimates from their internal pricing models. The pricing models for these securities usually consider tranche-level attributes including estimated cash flows of each tranche, market-based yield spreads for each tranche, and current market data, as well as incorporate deal collateral performance, as available. Mortgage and asset-backed securities that use these and similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy. Investments in privately held investment funds will be valued based upon the NAV of such investments and are categorized as Level 2 of the fair value hierarchy if the privately-held investment funds redemption terms require 90 days notice or less. If the redemption terms require greater than 90 days notice for redemptions, then the investment will be categorized as Level 3. The Funds have adopted the authoritative guidance under U.S. GAAP for estimating the fair value of investments in funds that have calculated NAV per share in accordance with the specialized accounting guidance for investment companies. Accordingly, the Funds estimate the fair value of an investment in a fund using the NAV per share without further adjustment as a practical expedient, if the NAV per share of the investment is determined in accordance with the specialized accounting guidance for investment companies as of the reporting entitys measurement date. Short-term investments having a maturity of 60 days or less are generally valued at amortized cost, which approximates fair market value. These investments are categorized as Level 2 of the fair value hierarchy. Derivative instruments are instruments such as foreign currency contracts, futures contracts, options contracts, or swap agreements that derive their value from underlying asset prices, indices, reference rates, and other inputs or a combination of these factors. Derivatives may be classified into two groups depending upon the way that they are traded: privately traded over-the-counter (OTC) derivatives that do not go through an exchange or intermediary and exchange-traded derivatives that are traded through specialized derivatives exchanges or other regulated exchanges. OTC derivatives are normally valued on the basis of broker-dealer quotations or pricing service providers. Depending on the product and the terms of the transaction, the value of the derivative instrument can be estimated by a pricing service provider using a series of techniques, including simulation pricing models. The pricing models use inputs that are observed from actively quoted markets such as issuer details, indices, spreads, interest rates, yield curves, dividends and exchange rates. OTC derivatives that use these and similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy. Exchange-traded derivatives are valued based on the last reported sales price on the day of valuation and are categorized as Level 1 of the fair value hierarchy. Centrally cleared swaps listed or traded on a multilateral or trade facility platform, such as a registered exchange, are valued at the daily settlement price determined by the respective exchange. For centrally cleared credit default swaps the clearing facility requires its members to provide actionable levels across complete term structures. These levels along with external third party prices are used to produce daily settlement prices. These securities are categorized as Level 2 of the fair value hierarchy. Centrally cleared interest rate swaps are valued using a pricing model that references the underlying rates including the overnight index swap rate and London Interbank Offered Rate (LIBOR) forward rate to produce the daily settlement price. These securities are categorized as Level 2 of the fair value hierarchy. Notes to Quarterly Report 57 Russell Investment Funds Notes to Quarterly Report, continued  March 31, 2014 (Unaudited) Events or circumstances affecting the values of Fund securities that occur between the closing of the principal markets on which they trade and the time the NAV of Fund shares is determined may be reflected in the calculation of NAV for each applicable Fund when the Fund deems that the particular event or circumstance would materially affect such Funds NAV. Funds that invest primarily in frequently traded exchange-listed securities will use fair value pricing in limited circumstances since reliable market quotations will often be readily available. Funds that invest in foreign securities are likely to use fair value pricing more often since significant events may occur between the close of foreign markets and the time of pricing which would trigger fair value pricing of the foreign securities. Although there are observable inputs assigned on a security level, prices are derived from factors using proprietary models or matrix pricing. For this reason, significant events will cause movement between Levels 1 and 2. Examples of significant events that could trigger fair value pricing of one or more securities are: a material market movement of the U.S. securities market (defined in the fair value procedures as the movement by a single major U.S. index greater than a certain percentage) or other significant event; foreign market holidays if, on a daily basis, a Funds foreign exposure exceeds 20% in aggregate (all closed markets combined); a company development; a natural disaster or emergency situation; or an armed conflict. The NAV of a Funds portfolio that includes foreign securities may change on days when shareholders will not be able to purchase or redeem Fund shares, since foreign securities can trade on non-business days. The Multi-Style Equity, Global Real Estate Securities and Aggressive Equity Funds had no transfers between Levels 1, 2, and 3 for the period ended March 31, 2014. The Non-U.S. Fund had transfers out of Level 2 into Level 1 representing financial instruments for which no fair value pricing was applied. The amount transferred was $155,680,284. The Non-U.S. Fund also had transfers out of Level 1 into Level 3 generally representing financial instruments for which third party pricing was unavailable due to inputs becoming unobservable. The amount transferred was $22,681. The Core Bond Fund had transfers out of Level 3 into Level 2 representing financial instruments for which pricing had been determined using unobservable inputs that became observable. The amount transferred was $86,667. Level 3 Fair Value Investments The valuation techniques and significant inputs used in determining the fair values of financial instruments classified as Level 3 of the fair value hierarchy are as follows: Securities and other assets for which market quotes are not readily available, or are not reliable, are valued at fair value as determined in good faith by RFSC and are categorized as Level 3 of the fair value hierarchy. Market quotes are considered not readily available in circumstances where there is an absence of current or reliable market-based data (e.g., trade information or broker quotes). When RFSC applies fair valuation methods that use significant unobservable inputs to determine a Funds NAV, securities will not be priced on the basis of quotes from the primary market in which they are traded, but instead may be priced by another method that RFSC believes accurately reflects fair value and will be categorized as Level 3 of the fair value hierarchy. Fair value pricing may require subjective determinations about the value of a security. While the securities valuation procedures are intended to result in a calculation of a Funds NAV that fairly reflects security values as of the time of pricing, the process cannot guarantee that fair values determined by RFSC would accurately reflect the price that a Fund could obtain for a security if it were to dispose of that security as of the time of pricing (for instance, in a forced or distressed sale). The prices used by a Fund may differ from the value that would be realized if the securities were sold. RFSC employs third party pricing vendors to provide fair value measurements. RFSC oversees third-party pricing service providers in order to support the valuation process throughout the year. The significant unobservable input used in fair value measurement of certain of the Funds preferred equity securities is the redemption value calculated on a fully-diluted basis if converted to common stock. Significant increases (decreases) in the redemption value would have a direct and proportional impact to fair value. The significant unobservable input used in the fair value measurement of certain of the Funds debt securities is the yield to worst ratio. Significant increases (decreases) in the yield to worst ratio would result in a lower (higher) fair value measurement. If third party evaluated vendor pricing is neither available or deemed to be indicative of fair value, RFSC may elect to obtain indicative market quotations (broker quotes) directly from the broker or passed through from a third party vendor. In the event that the source of fair value is from a single source broker quote, these securities are classified as Level 3 per the fair value hierarchy. Broker quotes are typically received from established market participants. Although independently received on a daily basis, RFSC does not have the transparency to view the underlying inputs which support the broker quotes. Significant changes 58 Notes to Quarterly Report Russell Investment Funds Notes to Quarterly Report, continued  March 31, 2014 (Unaudited) in the broker quote would have direct and proportional changes in the fair value of the security. There is a third-party pricing exception to the quantitative disclosure requirement when prices are not determined by the reporting entity. RFSC is exercising this exception and has made a reasonable attempt to obtain quantitative information from the third party pricing vendors regarding the unobservable inputs used. For fair valuations using significant unobservable inputs, U.S. GAAP requires a reconciliation of the beginning to ending balances for reported fair values that present changes attributable to total realized and unrealized gains or losses, purchases and sales, and transfers in/out of the Level 3 category during the period. Additionally, U.S. GAAP requires quantitative information regarding the significant unobservable inputs used in the determination of fair value of assets categorized as Level 3 in the fair value hierarchy. In accordance with the requirements of U.S. GAAP, a fair value hierarchy, Level 3 reconciliation and additional disclosure about fair value measurements, if any, have been included in the Presentation of Portfolio Holdings for each respective Fund. Investment Transactions Investment transactions are reflected as of the trade date for financial reporting purposes. This may cause the NAV stated in the financial statements to be different from the NAV at which shareholders may transact. Realized gains and losses from securities transactions, if applicable, are recorded on the basis of specific identified cost incurred by each money manager within a particular Fund. Investment Income Dividend income is recorded net of applicable withholding taxes on the ex-dividend date, except that certain dividends from foreign securities are recorded as soon thereafter as the Funds are informed subsequent to the ex-dividend date. Interest income is recorded daily on the accrual basis. The Core Bond Fund classifies gains and losses realized on prepayments received on mortgage-backed securities as an adjustment to interest income. All premiums and discounts, including original issue discounts, are amortized/ accreted using the effective interest method. Debt obligation securities may be placed in a non-accrual status and related interest income may be reduced by stopping current accruals and writing off interest receivable when the collection of all or a portion of interest has become doubtful. Foreign Currency Translations The books and records of the Funds are maintained in U.S. dollars. Foreign currency amounts and transactions of the Funds are translated into U.S. dollars on the following basis: (a) Fair value of investment securities, other assets and liabilities at the closing rate of exchange on the valuation date. (b) Purchases and sales of investment securities and income at the closing rate of exchange prevailing on the respective trade dates of such transactions. Net realized gains or losses from foreign currency-related transactions arise from: sales and maturities of short-term securities; sales of foreign currencies; currency gains or losses realized between the trade and settlement dates on securities transactions; the difference between the amounts of dividends, interest, and foreign withholding taxes recorded on the Funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized gains or losses from foreign currency-related transactions arise from changes in the value of assets and liabilities, other than investments in securities, as a result of changes in the exchange rates. The Funds do not isolate that portion of the results of operations of the Funds that arises as a result of changes in exchange rates from that portion that arises from changes in market prices of investments during the year. Such fluctuations are included with the net realized and unrealized gain or loss from investments. However, for federal income tax purposes, the Funds do isolate the effects of changes in foreign exchange rates from the fluctuations arising from changes in market prices for realized gain (or loss) on debt obligations. Derivatives To the extent permitted by the investment objectives, restrictions and policies set forth in the Funds Prospectuses and Statement of Additional Information, the Funds may participate in various derivative-based transactions. Derivative securities are instruments or agreements whose value is derived from an underlying security or index. They include options, futures, swaps and forwards. These instruments offer unique characteristics and risks that facilitate the Funds investment strategies. Notes to Quarterly Report 59 Russell Investment Funds Notes to Quarterly Report, continued  March 31, 2014 (Unaudited) The Funds typically use derivatives in three ways: exposing cash to markets, hedging and return enhancement. In addition, the Non-U.S. and Global Real Estate Securities Funds may enter into foreign exchange contracts for trade settlement purposes. The Funds may pursue their strategy of being fully invested by exposing cash to the performance of appropriate markets by purchasing securities and/or derivatives. This is intended to cause the Funds to perform as though cash were actually invested in those markets. Hedging may be used by certain Funds to limit or control risks, such as adverse movements in exchange rates and interest rates. Return enhancement can be accomplished through the use of derivatives in a Fund, including using derivatives as a substitute for holding physical securities, and using them to express various macro views (e.g., interest rate movements, currency movements, and macro credit strategies). By purchasing certain instruments, the Funds may more effectively achieve the desired portfolio characteristics that assist them in meeting their investment objectives. Depending on how the derivatives are structured and utilized, the risks associated with them may vary widely. These risks include, but are not limited to, market risk, liquidity risk, counterparty risk, basis risk, reinvestment risk, political risk, prepayment risk, extension risk and credit risk. Futures, certain options and cleared swaps are traded or cleared on an exchange or central exchange clearing house. Exchange traded or cleared transactions generally present less counterparty risk to a Fund. The exchanges clearinghouse stands between the Fund and the broker to the contract and therefore, credit risk is generally limited to the failure of the clearinghouse and the clearing member. Cleared swap contracts are subject to clearing house rules, including initial and variation margin requirement, daily settlement of obligations and the clearinghouse guarantee of payments to the broker. There is, however, still counterparty risk due to the insolvency of the broker with respect to any margin held in the brokers customer accounts. While clearing members are required to segregate customer assets from their own assets, in the event of insolvency, there may be a shortfall in the amount of margin held by the broker for its clients. Collateral and margin requirements for exchange-traded or cleared derivatives are set by the broker or applicable clearinghouse. Securities pledged by a Fund for exchange-traded and cleared transactions are noted as collateral or margin requirements in the Schedule of Investments. Foreign Currency Exchange Contracts In connection with investment transactions consistent with the Funds investment objectives and strategies, certain Funds may enter into foreign currency exchange spot contracts and forward foreign currency exchange contracts (FX contracts). From time to time, certain Funds may enter into FX contracts to hedge certain foreign currency-denominated assets. FX contracts are recorded at fair value. Certain risks may arise upon entering into these FX contracts from the potential inability of counterparties to meet the terms of their FX contracts and are generally limited to the amount of unrealized gain on the FX contracts. For the period ended March 31, 2014, the following Funds entered into foreign currency exchange contracts primarily for the strategies listed below: Funds Strategies Non-U.S. Fund Exposing cash to markets and trade settlement Core Bond Fund Return enhancement and hedging Global Real Estate Securities Fund Exposing cash reserves to market and trade settlement As of March 31, 2014, the Funds had no cash collateral balances in connection with forward contracts purchased (sold). The Funds period end foreign currency exchange contracts, as presented in the tables following the Schedule of Investments, generally are indicative of the volume of their derivative activity during the period ended March 31, 2014. Options The Funds may purchase and sell (write) call and put options on securities and securities indices, provided such options are traded on a national securities exchange or in an over-the-counter market. The Funds may also purchase and sell (write) call and put options on foreign currencies. The Funds may utilize options to expose cash to markets. When a Fund writes a covered call or a put option, an amount equal to the premium received by the Fund is included in the Funds Statement of Assets and Liabilities as an asset and as an equivalent liability. The amount of the liability is subsequently marked to market to reflect the current fair value of the option written. The Fund receives a premium on the sale of a call option but gives up the opportunity to profit from any increase in the value of the underlying instrument above the exercise price of the option, and when the Fund writes a put option it is exposed to a decline in the price of the underlying instrument. Whether an option which the Fund has written expires on its stipulated expiration date or the Fund enters into a closing purchase transaction, the Fund realizes a gain (or loss, if the cost of a closing purchase transaction exceeds the premium received when the option was sold) without regard to any unrealized gain or loss on the underlying security, and the liability related to such option is 60 Notes to Quarterly Report Russell Investment Funds Notes to Quarterly Report, continued  March 31, 2014 (Unaudited) extinguished. If a call option which the Fund has written is exercised, the Fund realizes a capital gain or loss from the sale of the underlying security, and the proceeds from such sale are increased by the premium originally received. When a put option which a Fund has written is exercised, the amount of the premium originally received will reduce the cost of the security which a Fund purchases upon exercise of the option. The Funds use of written options involves, to varying degrees, elements of market risk. The face or contract amounts of these instruments reflect the extent of the Funds exposure to market risk. The risks may be caused by an imperfect correlation between movements in the price of the instrument and the price of the underlying securities and interest rates. A Fund may enter into a swaption (swap option). In a swaption, the buyer gains the right but not the obligation to enter into a specified swap agreement with the issuer on a specified future date. The writer of the contract receives the premium and bears the risk of unfavorable changes in the preset rate on the underlying interest rate swap. For the period ended March 31, 2014, the Core Bond Fund purchased/sold options primarily for return enhancement, hedging and exposing cash to markets. The Core Bond Funds period end options contracts, as presented in the tables following the Schedule of Investments, generally are indicative of the volume of their derivative activity during the period ended March 31, 2014. Futures Contracts The Funds may invest in futures contracts (i.e., interest rate, foreign currency and index futures contracts). The face or contract amounts of these instruments reflect the extent of the Funds exposure to off balance-sheet risk. The primary risks associated with the use of futures contracts are an imperfect correlation between the change in fair value of the securities held by the Funds and the prices of futures contracts and the possibility of an illiquid market. Upon entering into a futures contract, the Funds are required to deposit with a broker an amount, termed the initial margin, which typically represents 5% to 10% of the purchase price indicated in the futures contract. Payments to and from the broker, known as variation margin, are typically required to be made on a daily basis as the price of the futures contract fluctuates. Changes in initial settlement value are accounted for as unrealized appreciation (depreciation) until the contracts are terminated, at which time realized gains and losses are recognized. For the period ended March 31, 2014, the following Funds entered into futures contracts primarily for the strategies listed below: Funds Strategies Multi-Style Equity Fund Exposing cash to markets Aggressive Equity Fund Exposing cash to markets Non-U.S. Fund Hedging and exposing cash to markets Core Bond Fund Return enhancement, hedging and exposing cash to markets Global Real Estate Securities Fund Exposing cash to markets As of March 31, 2014, the Funds had cash collateral balances in connection with futures contracts purchased (sold) as follows: Cash Collateral for Futures Multi-Style Equity Fund $ Aggressive Equity Fund Non-U.S. Fund Core Bond Fund Global Real Estate Securities Fund The Funds period end futures contracts, as presented in the tables following the Schedule of Investments, generally are indicative of the volume of their derivative activity during the period ended March 31, 2014. Swap Agreements The Funds may enter into swap agreements, on either an asset-based or liability-based basis, depending on whether they are hedging their assets or their liabilities, and will usually enter into swaps on a net basis, i.e., the two payment streams are netted out, with the Funds receiving or paying, as the case may be, only the net amount of the two payments. When a Fund engages in a swap, it exchanges its obligations to pay or rights to receive payments for the obligations or rights to receive payments of another party (i.e., an exchange of floating rate payments for fixed rate payments). Certain Funds may enter into several different types of swap agreements including credit default, interest rate, index (total return) and currency swaps. Credit default swaps are a counterparty agreement which allows the transfer of third party credit risk (the Notes to Quarterly Report 61 Russell Investment Funds Notes to Quarterly Report, continued  March 31, 2014 (Unaudited) possibility that an issuer will default on its obligation by failing to pay principal or interest in a timely manner) from one party to another. The lender faces the credit risk from a third party and the counterparty in the swap agrees to insure this risk in exchange for regular periodic payments. Interest rate swaps are a counterparty agreement that can be customized to meet each partys needs, and involve the exchange of a fixed or variable payment per period for a payment that is not fixed. The Funds may enter into index swap agreements to expose cash to markets or to effect investment transactions consistent with those Funds investment objectives and strategies. Currency swaps are an agreement where two parties exchange specified amounts of different currencies which are followed by each paying the other a series of interest payments that are based on the principal cash flow. At maturity the principal amounts are returned. The Funds expect to enter into these transactions primarily to preserve a return or spread on a particular investment or portion of their portfolios or to protect against any increase in the price of securities they anticipate purchasing at a later date or for return enhancement. The net amount of the excess, if any, of the Funds obligations over their entitlements with respect to each swap will be accrued on a daily basis and an amount of cash or liquid assets having an aggregate NAV at least equal to the accrued excess will be segregated. To the extent that the Funds enter into swaps on other than a net basis, the amount earmarked on the Funds records will be the full amount of the Funds obligations, if any, with respect to such swaps, accrued on a daily basis. If there is a default by the other party to such a transaction, the Funds will have contractual remedies pursuant to the agreement related to the transaction. A Fund may not receive the expected amount under a swap agreement if the other party to the agreement defaults or becomes bankrupt. The market for swap agreements is largely unregulated. The Funds may enter into swap agreements with counterparties that meet the credit quality limitations of RIMCo. The Funds will not enter into any swap unless the counterparty has a minimum senior unsecured credit rating or long-term counterparty credit rating, including reassignments, of BBB- or better as defined by Standard & Poors or an equivalent rating from any nationally recognized statistical rating organization (using highest of split ratings) at the time of entering into such transaction. As of March 31, 2014, the Core Bond Fund had cash collateral balances in connection with swap contracts purchased (sold) as follows: Cash Collateral for Swaps Due to Broker Core Bond Fund $ $ Credit Default Swaps The Core Bond Fund may enter into credit default swaps. A credit default swap can refer to corporate or government issues, asset- backed securities or an index of assets, each known as the reference entity or underlying asset. The Fund may act as either the buyer or the seller of a credit default swap involving one party making a stream of payments to another party in exchange for the right to receive a specified return in the event of a default or other credit event. Depending upon the terms of the contract, the credit default swap may be closed via physical settlement or cash settlement. However, due to the possible or potential instability in the market, there is a risk that the Fund may be unable to deliver the underlying debt security to the other party to the agreement. Additionally, the Fund may not receive the expected amount under the swap agreement if the other party to the agreement defaults or becomes bankrupt. In an unhedged credit default swap, the Fund enters into a credit default swap without owning the underlying asset or debt issued by the reference entity. Credit default swaps allow the Fund to acquire or reduce credit exposure to a particular issuer, asset or basket of assets. As the seller of protection in a credit default swap, the Fund would be required to pay the par or other agreed-upon value (or otherwise perform according to the swap contract) of a reference debt obligation to the counterparty in the event of a default (or other specified credit event); the counterparty would be required to surrender the reference debt obligation. In return, the Fund would receive from the counterparty a periodic stream of payments over the term of the contract provided that no credit event has occurred. If no credit event occurs, the Fund would keep the stream of payments and would have no payment obligations. As a seller of protection, the Fund would effectively add leverage to its portfolio because, in addition to its total net assets, that Fund would be subject to investment exposure on the notional amount of the swap. The Fund may also purchase protection via credit default swap contracts in order to offset the risk of default of debt securities held in its portfolio or to take a short position in a debt security, in which case the Fund would function as the counterparty referenced in the preceding paragraph. If a credit event occurs and cash settlement is not elected, a variety of other obligations may be delivered in lieu of the specific referenced obligation. The ability to deliver other obligations may result in a cheapest-to-deliver option (the buyer of protections right to choose the deliverable obligation with the lowest value following a credit event). The Fund may use credit default swaps 62 Notes to Quarterly Report Russell Investment Funds Notes to Quarterly Report, continued  March 31, 2014 (Unaudited) to provide a measure of protection against defaults of the issuers (i.e., to reduce risk where the Fund owns or has exposure to the referenced obligation) or to take an active long or short position with respect to the likelihood (as measured by the credit default swaps spread) of a particular issuers default. Deliverable obligations for credit default swaps on asset-backed securities in most instances are limited to the specific referenced obligation as performance for asset-backed securities can vary across deals. Prepayments, principal paydowns, and other writedown or loss events on the underlying mortgage loans will reduce the outstanding principal balance of the referenced obligation. These reductions may be temporary or permanent as defined under the terms of the swap agreement and the notional amount for the swap agreement generally will be adjusted by corresponding amounts. The Core Bond Fund may use credit default swaps on asset-backed securities to provide a measure of protection against defaults (or other defined credit events) of the referenced obligation or to take an active long or short position with respect to the likelihood of a particular referenced obligations default (or other defined credit events). Credit default swap agreements on credit indices involve one party making a stream of payments to another party in exchange for the right to receive a specified return in the event of a write-down, principal shortfall, interest shortfall or default of all or part of the referenced entities comprising the credit index. A credit index is a basket of credit instruments or exposures designed to be representative of some part of the credit market as a whole. These indices are made up of reference credits that are judged by a poll of dealers to be the most liquid entities in the credit default swap market based on the sector of the index. Components of the indices may include, but are not limited to, investment grade securities, high yield securities, asset-backed securities, emerging markets, and/or various credit ratings within each sector. Credit indices are traded using credit default swaps with standardized terms including a fixed spread and standard maturity dates. An index credit default swap references all the names in the index, and if there is a default, the credit event is settled based on that names weight in the index. The composition of the indices changes periodically, usually every six months, and for most indices, each name has an equal weight in the index. Traders may use credit default swaps on indices to speculate on changes in credit quality. Implied credit spreads, represented in absolute terms, utilized in determining the fair value of credit default swap agreements on corporate issues as of period end are disclosed in the Schedules of Investments and generally serve as an indicator of the current status of the payment/performance risk and represent the likelihood or risk of default (or other defined credit event) for the credit derivative. The implied credit spread of a particular referenced entity reflects the cost of entering into a credit default swap and may include upfront payments required to be made to enter into the agreement. For credit default swap agreements on asset- backed securities and credit indices, the quoted market prices and resulting values serve as the indicator of the current status of the payment/performance risk. Wider credit spreads and increasing fair values, in absolute terms when compared to the notional amount of the swap, generally represent a deterioration of the referenced entitys credit soundness and a greater likelihood or risk of default or other credit event occurring as defined under the terms of the agreement. The maximum potential amount of future payments (undiscounted) that the Fund as a seller of protection could be required to make under a credit default swap agreement equals the notional amount of the agreement. Notional amounts of all credit default swap agreements outstanding as of March 31, 2014, for which the Fund is the seller of protection, are disclosed in the Schedules of Investments. These potential amounts would be partially offset by any recovery values of the respective referenced obligations, upfront payments received upon entering into the agreement, or net amounts received from the settlement of buy protection credit default swap agreements entered into by the Fund for the same referenced entity or entities. Credit default swaps could result in losses if the Fund does not correctly evaluate the creditworthiness of the company or companies on which the credit default swap is based. Credit default swap agreements may involve greater risks than if the Fund had invested in the reference obligation directly since, in addition to risks relating to the reference obligation, credit default swaps are subject to illiquidity and counterparty risk. The Fund will generally incur a greater degree of risk when it sells a credit default swap than when it purchases a credit default swap. As a buyer of a credit default swap, the Fund may lose its investment and recover nothing should a credit event fail to occur and the swap is held to its termination date. As seller of a credit default swap, if a credit event were to occur, the value of any deliverable obligation received by the Fund, coupled with the upfront or periodic payments previously received, may be less than what it pays to the buyer, resulting in a loss of value to the Fund. If the creditworthiness of the Funds swap counterparty declines, the risk that the counterparty may not perform could increase, potentially resulting in a loss to the Fund. To limit the counterparty risk involved in swap agreements, the Fund will only enter into swap agreements with counterparties that meet certain standards of creditworthiness. Although there can be no assurance that the Fund will be able to do so, the Fund may be able to reduce or eliminate its exposure under a swap agreement either by assignment or other disposition, or by entering into an offsetting swap agreement with the same party or another creditworthy party. The Fund Notes to Quarterly Report 63 Russell Investment Funds Notes to Quarterly Report, continued  March 31, 2014 (Unaudited) may have limited ability to eliminate its exposure under a credit default swap if the credit of the reference entity or underlying asset has declined. For the period ended March 31, 2014, the Core Bond Fund entered into credit default swaps primarily for return enhancement, hedging and exposing cash to markets. The Core Bond Fund's period end credit default swap contracts, as presented in the tables following the Schedule of Investments, generally are indicative of the volume of their derivative activity during the period ended March 31, 2014. Interest Rate Swaps The use of interest rate swaps is a highly specialized activity which involves investment techniques and risks different from those associated with ordinary portfolio securities transactions. If RIMCo or a money manager using this technique is incorrect in its forecast of fair values, interest rates and other applicable factors, the investment performance of a Fund might diminish compared to what it would have been if this investment technique were not used. Interest rate swaps do not involve the delivery of securities or other underlying assets or principal. Accordingly, the risk of loss with respect to interest rate swaps is limited to the net amount of interest payments that the Funds are contractually obligated to make. If the other party to an interest rate swap defaults, the Funds risk of loss consists of the net amount of interest payments that the Funds are contractually entitled to receive. Since interest rate swaps are individually negotiated, the Funds expect to achieve an acceptable degree of correlation between their rights to receive interest on their portfolio securities and their rights and obligations to receive and pay interest pursuant to interest rate swaps. For the period ended March 31, 2014, the Core Bond Fund entered into interest rate swaps primarily for return enhancement, hedging and exposing cash to markets. The Core Bond Funds period end interest rate swap contracts, as presented in the tables following the Schedule of Investments, generally are indicative of the volume of their derivative activity during the period ended March 31, 2014. Index Swaps Certain Funds may enter into index swap agreements to expose cash to markets or to effect investment transactions consistent with these Funds investment objectives and strategies. Index swap agreements are two party contracts entered into primarily by institutional investors for periods ranging from a few weeks to more than one year. In a standard index swap transaction, the two parties agree to exchange the returns (or differentials in rates of return) earned or realized on particular investments or instruments. The returns to be exchanged between the parties are calculated with respect to a notional amount (i.e. a specified dollar amount that is hypothetically invested in a basket of securities representing a particular index). For the period ended March 31, 2014, the Core Bond Fund entered into index swaps primarily for the strategy of exposing cash to markets. The Core Bond Fund's period end index swap contracts, as presented in the tables following the Schedule of Investments, generally are indicative of the volume of their derivative activity during the period ended March 31, 2014. Currency Swaps Certain Funds may enter into currency swap agreements to enhance returns or for hedging purposes. Currency swap agreements are agreements where two parties exchange specified amounts of different currencies which are followed by paying the other a series of interest payments that are based on the principal cash flow. At maturity, the principal amounts are exchanged. For the period ended March 31, 2014, none of the Funds entered into currency swaps. Master Agreements The Funds are parties to International Swaps and Derivatives Association, Inc. Master Agreements (ISDA Master Agreements) with counterparties that govern transactions in over-the-counter derivative and foreign exchange contracts entered into by the Funds and those counterparties. The ISDA Master Agreements contain provisions for general obligations, representations, agreements, collateral and events of default or termination. Events of termination include conditions that may entitle counterparties to elect to terminate early and cause settlement of all outstanding transactions under the applicable ISDA Master Agreement. Any election to terminate early could be material to the financial statements. Since different types of forward and OTC financial derivative transactions have different mechanics and are sometimes traded out of different legal entities of particular counterparty organization, each type of transaction may be covered by a different ISDA Master Agreement, resulting in the need for multiple 64 Notes to Quarterly Report Russell Investment Funds Notes to Quarterly Report, continued  March 31, 2014 (Unaudited) agreements with a single counterparty. As the ISDA Master Agreements are specific to unique operations of different asset types, they allow a Fund to net its total exposure to a counterparty in the event of a default with respect to all the transactions governed under a single agreement with a counterparty. Master Repurchase Agreements (Master Repo Agreements) govern transactions between a Fund and select counterparties. The Master Repo Agreements maintain provisions for, among other things, initiation, income payments, events of default, and maintenance of collateral for Repurchase and Reverse Repurchase Agreements. Master Securities Forward Transaction Agreements (Master Forward Agreements) govern the considerations and factors surrounding the settlement of certain forward settling transactions, such as delayed delivery or sale-buyback financing transactions by and between a Fund and select counterparties. The Master Forward Agreements maintain provisions for, among other things, initiation and confirmation, payment and transfer, events of default, termination, and maintenance of collateral. Loan Agreements The Core Bond Fund may invest in direct debt instruments which are interests in amounts owed by corporate, governmental, or other borrowers to lenders or lending syndicates. The Funds investments in loans may be in the form of participations in loans or assignments of all or a portion of loans from third parties. A loan is often administered by a bank or other financial institution (the agent) that acts as agent for all holders. The agent administers the terms of the loan, as specified in the loan agreement. When investing in a loan participation, the Fund has the right to receive payments of principal, interest and any fees to which it is entitled only from the agent selling the loan agreement and only upon receipt by the agent of payments from the borrower. The Fund generally has no right to enforce compliance with the terms of the loan agreement with the borrower. As a result, the Fund may be subject to the credit risk of both the borrower and the agent that is selling the loan agreement. When the Fund purchases assignments from agents it acquires direct rights against the borrower on the loan. As of March 31, 2014, the Core Bond Fund had no unfunded loan commitments. Certificates of Participation Certain Funds may purchase certificates of participation, also known as participation notes or participation interest notes. Certificates of participation are issued by banks or broker-dealers and are designed to replicate the performance of foreign companies or foreign securities markets and can be used by the Fund as an alternative means to access the securities market of a frontier emerging market country. The performance results of certificates of participation will not replicate exactly the performance of the foreign companies or foreign securities markets that they seek to replicate due to transaction and other expenses. Investments in certificates of participation involve certain risks in addition to those associated with a direct investment in the underlying foreign companies or foreign securities markets whose return they seek to replicate. There can be no assurance that there will be a trading market or that the trading price of certificates of participation will equal the underlying value of the foreign company or foreign securities market that it seeks to replicate. The Funds rely on the creditworthiness of the counterparty issuing the certificates of participation and have no rights against the issuer of the underlying security. The Funds minimize this risk by entering into agreements only with counterparties that RIMCo deems creditworthy. Due to liquidity and transfer restrictions, the secondary markets on which the certificates of participation are traded may be less liquid than the markets for other securities, or may be completely illiquid. Emerging Markets Securities The Funds may invest in emerging markets securities. Investing in emerging markets securities can pose some risks different from, and greater than, risks of investing in U.S. or developed markets securities. These risks include: a risk of loss due to political instability; exposure to economic structures that are generally less diverse and mature, and to political systems which may have less stability than those of more developed countries; smaller market capitalization of securities markets, which may suffer periods of relative illiquidity; significant price volatility; restrictions on foreign investment; and possible difficulties in the repatriation of investment income and capital. In addition, foreign investors may be required to register the proceeds of sales and future economic or political crises could lead to price controls, forced mergers, expropriation or confiscatory taxation, seizure, nationalization, or creation of government monopolies. The currencies of emerging market countries may experience significant declines against the U.S. dollar, and devaluation may occur subsequent to investments in these currencies by the Funds. Emerging market securities may be subject to currency transfer restrictions and may experience delays and disruptions in settlement procedures for a Funds portfolio securities. Inflation and rapid fluctuations in inflation rates have had, and may continue to have, negative effects on the economies and securities markets of certain emerging market countries. Notes to Quarterly Report 65 Russell Investment Funds Notes to Quarterly Report, continued  March 31, 2014 (Unaudited) Emerging Markets Debt The Core Bond Fund may invest in emerging markets debt. The Funds emerging markets debt securities may include obligations of governments and corporations. As with any fixed income securities, emerging markets debt securities are subject to the risk of being downgraded in credit rating and to the risk of default. In the event of a default on any investments in foreign debt obligations, it may be more difficult for the Fund to obtain or to enforce a judgment against the issuers of such securities. With respect to debt issued by emerging market governments, such issuers may be unwilling to pay interest and repay principal when due, either due to an inability to pay or submission to political pressure not to pay, and as a result may default, declare temporary suspensions of interest payments or require that the conditions for payment be renegotiated. Repurchase Agreements The Core Bond Fund may enter into repurchase agreements. A repurchase agreement is an agreement under which the Fund acquires a fixed income security from a commercial bank, broker or dealer and simultaneously agrees to resell such security to the seller at an agreed upon price and date (normally within a few days or weeks). The resale price reflects an agreed upon interest rate effective for the period the security is held by the Fund and is unrelated to the interest rate on the security. The securities acquired by the Fund constitute collateral for the repurchase obligation. In these transactions, the securities acquired by the Fund (including accrued interest earned thereon) must have a total value in excess of the value of the repurchase agreement and must be held by the custodian bank until repurchased. The Fund will not invest more than 15% of its net assets (taken at current fair value) in repurchase agreements maturing in more than seven days. Mortgage-Related and Other Asset-Backed Securities The Core Bond Fund may invest in mortgage or other asset-backed securities (ABS). These securities may include mortgage instruments issued by U.S. government agencies (agency mortgages) or those issued by private entities (non-agency mortgages). Specific types of instruments may include mortgage pass-through securities, collateralized mortgage obligations (CMOs), commercial mortgage-backed securities, mortgage dollar rolls, CMO residuals, stripped mortgage-backed securities and other securities that directly or indirectly represent a participation in, or are secured by a payable from, mortgage loans on real property. The value of the Funds mortgage-backed securities (MBS) may be affected by, among other things, changes or perceived changes in interest rates, factors concerning the interests in and structure of the issuer or the originator of the mortgage, or the quality of the underlying assets. The mortgages underlying the securities may default or decline in quality or value. Through its investments in MBS, a Fund has exposure to subprime loans, Alt-A loans and non-conforming loans as well as to the mortgage and credit markets generally. Underlying collateral related to subprime, Alt-A and non-conforming mortgage loans has become increasingly susceptible to defaults and declines in quality or value, especially in a declining residential real estate market. In addition, regulatory or tax changes may adversely affect the mortgage securities markets as a whole. Mortgage-Backed Securities MBS often have stated maturities of up to thirty years when they are issued, depending upon the length of the mortgages underlying the securities. In practice, however, unscheduled or early payments of principal and interest on the underlying mortgages may make the securities effective maturity shorter than this, and the prevailing interest rates may be higher or lower than the current yield of the Funds portfolio at the time resulting in reinvestment risk. Rising or high interest rates may result in slower than expected principal payments which may tend to extend the duration of MBS, making them more volatile and more sensitive to changes in interest rates. This is known as extension risk. MBS may have less potential for capital appreciation than comparable fixed income securities due to the likelihood of increased prepayments of mortgages resulting from foreclosures or declining interest rates. These foreclosed or refinanced mortgages are paid off at face value (par) or less, causing a loss, particularly for any investor who may have purchased the security at a premium or a price above par. In such an environment, this risk limits the potential price appreciation of these securities. Agency Mortgage-Backed Securities Certain MBS may be issued or guaranteed by the U.S. government or a government sponsored entity, such as Fannie Mae (the Federal National Mortgage Association) or Freddie Mac (the Federal Home Loan Mortgage Corporation). Although these instruments may be guaranteed by the U.S. government or a government sponsored entity, many such MBS are not backed by the full faith and credit of the United States and are still exposed to the risk of non-payment. 66 Notes to Quarterly Report Russell Investment Funds Notes to Quarterly Report, continued  March 31, 2014 (Unaudited) Privately Issued Mortgage-Backed Securities MBS held by a Fund may be issued by private issuers including commercial banks, savings associations, mortgage companies, investment banking firms, finance companies and special purpose finance entities (called special purpose vehicles or SPVs) and other entities that acquire and package mortgage loans for resale as MBS. These privately issued non-agency MBS may offer higher yields than those issued by government agencies, but also may be subject to greater price changes than governmental issues. Subprime loans refer to loans made to borrowers with weakened credit histories or with a lower capacity to make timely payments on their loans. Alt-A loans refer to loans extended to borrowers who have incomplete documentation of income, assets, or other variables that are important to the credit underwriting processes. Non-conforming mortgages are loans that do not meet the standards that allow purchase by government-sponsored enterprises. MBS with exposure to subprime loans, Alt-A loans or non- conforming loans have had in many cases higher default rates than those loans that meet government underwriting requirements. The risk of non-payment is greater for MBS that are backed by mortgage pools that contain subprime, Alt-A and non-conforming loans, but a level of risk exists for all loans. Unlike agency MBS issued or guaranteed by the U.S. government or a government-sponsored entity (e.g., Fannie Mae (the Federal National Mortgage Association) and Freddie Mac (the Federal Home Loan Mortgage Corporation)), MBS issued by private issuers do not have a government or government-sponsored entity guarantee, but may have credit enhancements provided by external entities such as banks or financial institutions or achieved through the structuring of the transaction itself. Examples of such credit support arising out of the structure of the transaction include the issue of senior and subordinated securities (e.g., the issuance of securities by an SPV in multiple classes or tranches, with one or more classes being senior to other subordinated classes as to the payment of principal and interest, with the result that defaults on the underlying mortgage loans are borne first by the holders of the subordinated class); creation of reserve funds (in which case cash or investments, sometimes funded from a portion of the payments on the underlying mortgage loans, are held in reserve against future losses); and overcollateralization (in which case the scheduled payments on, or the principal amount of, the underlying mortgage loans exceeds that required to make payment on the securities and pay any servicing or other fees). However, there can be no guarantee that credit enhancements, if any, will be sufficient to prevent losses in the event of defaults on the underlying mortgage loans. In addition, MBS that are issued by private issuers are not subject to the underwriting requirements for the underlying mortgages that are applicable to those MBS that have a government or government-sponsored entity guarantee. As a result, the mortgage loans underlying private MBS may, and frequently do, have less favorable collateral, credit risk or other underwriting characteristics than government or government-sponsored MBS and have wider variances in a number of terms including interest rate, term, size, purpose and borrower characteristics. Privately issued pools more frequently include second mortgages, high loan-to-value mortgages and manufactured housing loans. The coupon rates and maturities of the underlying mortgage loans in a private-label MBS pool may vary to a greater extent than those included in a government guaranteed pool, and the pool may include subprime mortgage loans. Privately issued MBS are not traded on an exchange and there may be a limited market for the securities, especially when there is a perceived weakness in the mortgage and real estate market sectors. Without an active trading market, MBS held in the Funds portfolio may be particularly difficult to value because of the complexities involved in assessing the value of the underlying mortgage loans. Asset-Backed Securities ABS may include MBS, loans, receivables or other assets. The value of the Funds ABS may be affected by, among other things, actual or perceived changes in interest rates, factors concerning the interests in and structure of the issuer or the originator of the receivables, the markets assessment of the quality of underlying assets or actual or perceived changes in the credit worthiness of the individual borrowers, the originator, the servicing agent or the financial institution providing the credit support. Payment of principal and interest may be largely dependent upon the cash flows generated by the assets backing the securities. Rising or high interest rates tend to extend the duration of ABS, making them more volatile and more sensitive to changes in interest rates. The underlying assets are sometimes subject to prepayments which can shorten the securitys weighted average life and may lower its return. Defaults on loans underlying ABS have become an increasing risk for ABS that are secured by home equity loans related to sub-prime, Alt-A or non-conforming mortgage loans, especially in a declining residential real estate market. ABS (other than MBS) present certain risks that are not presented by MBS. Primarily, these securities may not have the benefit of any security interest in the related assets. Credit card receivables are generally unsecured and the debtors are entitled to the protection of a number of state and federal consumer credit laws, many of which give such debtors the right to set off certain amounts owed on the credit cards, thereby reducing the balance due. There is the possibility that recoveries on repossessed collateral may not, in some cases, be available to support payments on these securities. ABS are often backed by a pool of assets representing the Notes to Quarterly Report 67 Russell Investment Funds Notes to Quarterly Report, continued  March 31, 2014 (Unaudited) obligations of a number of different parties. To lessen the effect of failures by obligors on underlying assets to make payments, the securities may contain elements of credit support which fall into two categories: (i) liquidity protection, and (ii) protection against losses resulting from ultimate default by an obligor on the underlying assets. Liquidity protection refers to the provision of advances, generally by the entity administering the pool of assets, to ensure that the receipt of payments on the underlying pool occurs in a timely fashion. Protection against losses results from payment of the insurance obligations on at least a portion of the assets in the pool. This protection may be provided through guarantees, policies or letters of credit obtained by the issuer or sponsor from third parties, through various means of structuring the transaction or through a combination of such approaches. The Fund will not pay any additional or separate fees for credit support. The degree of credit support provided for each issue is generally based on historical information respecting the level of credit risk associated with the underlying assets. Delinquency or loss in excess of that anticipated or failure of the credit support could adversely affect the return on an investment in such a security. The availability of ABS may be affected by legislative or regulatory developments. It is possible that such developments may require the Fund to dispose of any then existing holdings of such securities. Forward Commitments The Core Bond Fund may contract to purchase securities for a fixed price at a future date beyond customary settlement time consistent with the Funds investment strategies. The price of the underlying securities and the date when the securities will be delivered and paid for are fixed at the time the transaction is negotiated. The Funds may dispose of a forward commitment transaction prior to settlement if it is appropriate to do so and may realize short-term gains (or losses) upon such sale. When effecting such transactions, cash or liquid high-grade debt obligations of the Funds in a dollar amount sufficient to make payment for the portfolio securities to be purchased will be earmarked on the Funds records at the trade date and until the transaction is settled. A forward commitment transaction involves a risk of loss if the value of the security to be purchased declines prior to the settlement date or the other party to the transaction fails to complete the transaction. A to be announced (TBA) security is a forward mortgage-backed securities trade which the Core Bond Fund may invest in. The securities are purchased and sold on a forward commitment basis with an approximate principal amount and maturity date. The actual principal amount and maturity date will be determined upon settlement when the specific mortgage pools are assigned. These securities are within the parameters of industry good delivery standards. As of March 31, 2014, the Core Bond Fund had cash collateral balances in connection with TBA securities in the amount of $50,000. Inflation-Indexed Bonds The Core Bond Fund may invest in inflation-indexed securities, which are typically bonds or notes designed to provide a return higher than the rate of inflation (based on a designated index) if held to maturity. A common type of inflation-indexed security is a U.S. Treasury Inflation-Protected Security (TIPS). The principal of a TIPS increases with inflation and decreases with deflation, as measured by the Consumer Price Index. When a TIPS matures, the adjusted principal or original principal is paid, whichever is greater. TIPS pay interest twice a year, at a fixed rate. The rate is applied to the adjusted principal; so like the principal, interest payments rise with inflation and fall with deflation. Guarantees In the normal course of business, the Funds enter into contracts that contain a variety of representations which provide general indemnifications. The Funds maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Funds that have not yet occurred. However, the Funds expect the risk of loss to be remote. Market, Credit and Counterparty Risk In the normal course of business, the Funds trade financial instruments and enter into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the other party to a transaction to perform (credit risk). Similar to credit risk, the Funds may also be exposed to counterparty risk or risk that an institution or other entity with which the Funds have unsettled or open transactions will default. The potential loss could exceed the value of the relevant assets recorded in the financial statements (the Assets). The Assets consist principally of cash due from counterparties and investments. Global economies and financial markets are becoming increasingly interconnected and political and economic conditions (including recent instability and volatility) and events (including natural disasters) in one country, region or financial market may adversely impact issuers in a different country, region or financial market. As a result, issuers of securities held by a Fund may experience 68 Notes to Quarterly Report Russell Investment Funds Notes to Quarterly Report, continued  March 31, 2014 (Unaudited) significant declines in the value of their assets and even cease operations. Such conditions and/or events may not have the same impact on all types of securities and may expose a Fund to greater market and liquidity risk and potential difficulty in valuing portfolio instruments held by a Fund. This could cause a Fund to underperform other types of investments. 3. Investment Transactions Securities Lending The Investment Company has a securities lending program whereby each Fund can loan securities with a value up to 33 1/3% of each Funds total assets. The Fund receives cash (U.S. currency), U.S. Government or U.S. Government Agency obligations as collateral against the loaned securities. As of March 31, 2014, to the extent that a loan was collateralized by cash, such collateral was invested by the securities lending agent, Brown Brothers Harriman & Co. (BBH), in the Russell U.S. Cash Collateral Fund, an unregistered fund advised by RIMCo. The collateral received is recorded on a lending Funds Statement of Assets and Liabilities along with the related obligation to return the collateral. Income generated from the investment of cash collateral, less negotiated rebate fees paid to participating brokers and transaction costs, is divided between the Fund and BBH and is recorded as income for the Fund. To the extent that a loan is secured by non- cash collateral, brokers pay the Fund negotiated lenders fees, which are divided between the Fund and BBH and are recorded as securities lending income for the Fund. All collateral received will be in an amount at least equal to 102% (for loans of U.S. securities) or 105% (for loans of non-U.S. securities) of the fair value of the loaned securities at the inception of each loan. The fair value of the loaned securities is determined at the close of business of the Fund and any additional required collateral is delivered to the Fund the next day. Should the borrower of the securities fail financially, there is a risk of delay in recovery of the securities or loss of rights in the collateral. Consequently, loans are made only to borrowers which are deemed to be creditworthy by BBH and approved by RIMCo. Each Fund that participates in the securities lending program has cash collateral invested in the Russell U.S. Cash Collateral Fund. 4. Related Party Transactions, Fees and Expenses Adviser and Administrator RIMCo is the Funds adviser and RFSC, a wholly-owned subsidiary of RIMCo, is the Funds administrator and transfer agent. RIMCo is a wholly-owned subsidiary of Frank Russell Company (a subsidiary of The Northwestern Mutual Life Insurance Company). Frank Russell Company provides ongoing money manager research and trade placement services to RIF and RIMCo. The Funds are permitted to invest their cash (i.e., cash awaiting investment or cash held to meet redemption requests or to pay expenses) in the Russell U.S. Cash Management Fund, an unregistered Fund advised by RIMCo. As of March 31, 2014, the Funds had invested $206,097,878 in the Russell U.S. Cash Management Fund. In addition, a portion of the collateral received from the Investment Companys securities lending program in the amount of $41,436,154 is invested in the Russell U.S. Cash Collateral Fund, an unregistered fund advised by RIMCo. 5. Federal Income Taxes At March 31, 2014, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Multi-Style Equity Aggressive Equity Global Real Estate Fund Fund Non-U.S. Fund Core Bond Fund Securities Fund Cost of Investments $ 371,073,974 $ Unrealized Appreciation $ 99,229,825 $ Unrealized Depreciation Net Unrealized Appreciation (Depreciation) $ 96,316,348 $ 6. Restricted Securities Restricted securities are subject to contractual limitations on resale, are often issued in private placement transactions, and are not registered under the Securities Act of 1933, as amended (the Act). The most common types of restricted securities are those sold under Rule 144A of the Act and commercial paper sold under Section 4(2) of the Act. A Fund may invest a portion of its net assets not to exceed 15% in securities that are illiquid. This limitation is applied at the time of purchase. Illiquid securities are securities that may not be readily marketable, and that cannot be sold within seven days in Notes to Quarterly Report 69 Russell Investment Funds Notes to Quarterly Report, continued  March 31, 2014 (Unaudited) the ordinary course of business at the approximate amount at which the Fund has valued the securities. Restricted securities are generally considered to be illiquid. See each Funds Schedule of Investments for a list of restricted securities held by a Fund that are illiquid. 7. Pending Legal Proceedings On October 17, 2013, Fred McClure filed a derivative lawsuit against RIMCo on behalf of ten Russell Investment Company funds: the Russell Commodity Strategies Fund, Russell Emerging Markets Fund, Russell Global Equity Fund, Russell Global Infrastructure Fund, Russell Global Opportunistic Credit Fund, Russell International Developed Markets Fund, Russell Multi- Strategy Alternative Fund, Russell Strategic Bond Fund, Russell U.S. Small Cap Equity Fund and Russell Global Real Estate Securities Fund. The lawsuit, which was filed in the United States District Court for the District of Massachusetts, seeks recovery under Section 36(b) of the Investment Company Act of 1940, as amended, for the alleged payment of excessive investment management fees to RIMCo. Although this action was purportedly filed on behalf of these ten funds, none of these ten funds are themselves parties to the suit. The plaintiffs seek recovery of the amount of compensation or payments received from these ten funds and earnings that would have accrued to plaintiff had that compensation not been paid or, alternatively, rescission of the contracts and restitution of all excessive fees paid. RIMCo intends to vigorously defend the action. 8. Subsequent Events Management has evaluated the events and /or transactions that have occurred through the date this Quarterly Report was issued and noted no items requiring adjustments of this Quarterly Report or additional disclosures. 70 Notes to Quarterly Report Russell Investment Funds Shareholder Requests for Additional Information  March 31, 2014 (Unaudited) A complete unaudited schedule of investments is made available generally no later than 60 days after the end of the first and third quarters of each year. These reports are available (i) free of charge, upon request, by calling the Funds at (800) 787-7354, (ii) on the Securities and Exchange Commissions website at www.sec.gov, and (iii) at the Securities and Exchange Commissions public reference room. The Board has delegated to RIMCo, as RIFs investment adviser, the primary responsibility for monitoring, evaluating and voting proxies solicited by or with respect to issuers of securities in which assets of the Funds may be invested. RIMCo has established a proxy voting committee and has adopted written proxy voting policies and procedures (P&P) and proxy voting guidelines (Guidelines). The Funds maintain a Portfolio Holdings Disclosure Policy that governs the timing and circumstances of disclosure to shareholders and third parties of information regarding the portfolio investments held by the Funds. A description of the P&P, Guidelines, Portfolio Holdings Disclosure Policy and additional information about Fund Trustees are contained in the Funds Statement of Additional Information (SAI). The SAI and information regarding how the Funds voted proxies relating to portfolio securities during the most recent 12-month period ended June 30, 2013 are available (i) free of charge, upon request, by calling the Funds at (800) 787-7354, and (ii) on the Securities and Exchange Commissions website at www.sec.gov. If possible, depending on contract owner registration and address information, and unless you have otherwise opted out, only one copy of the RIF prospectus and each annual and semi-annual report will be sent to contract owners at the same address. If you would like to receive a separate copy of these documents, please contact your Insurance Company. If you currently receive multiple copies of the prospectus, annual report and semi-annual report and would like to request to receive a single copy of these documents in the future, please call your Insurance Company. Some Insurance Companies may offer electronic delivery of the Funds prospectuses and annual and semi-annual. Please contact your Insurance Company for further details. Shareholder Requests for Additional Information 71 Russell Investment Funds 1301 Second Avenue 800-787-7354 Seattle, Washington 98101 Fax: 206-505-3495 www.russell.com 2 Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series MARCH 31, 2014 FUND Moderate Strategy Fund Balanced Strategy Fund Growth Strategy Fund Equity Growth Strategy Fund Russell Investment Funds Russell Investment Funds is a series investment company with nine different investment portfolios referred to as Funds. This Quarterly Report reports on four of these Funds. Russell Investment Funds LifePoints ® Funds Variable Target Portfolio Series Quarterly Report March 31, 2014 (Unaudited) Table of Contents Page Moderate Strategy Fund 5 Balanced Strategy Fund 6 Growth Strategy Fund 7 Equity Growth Strategy Fund 8 Notes to Quarterly Report 9 Shareholder Requests for Additional Information 12 Russell Investment Funds - LifePoints ® Funds Variable Target Portfolio Series. Copyright © Russell Investments 2014. All rights reserved. Russell Investments is a Washington, USA corporation, which operates through subsidiaries worldwide and is a subsidiary of The Northwestern Mutual Life Insurance Company. Fund objectives, risks, charges and expenses should be carefully considered before investing. A prospectus containing this and other important information must precede or accompany this material. Please read the prospectus carefully before investing. Securities products and services offered through Russell Financial Services, Inc., member FINRA and part of Russell Investments. Russell Investment Funds Moderate Strategy Fund Schedule of Investments  March 31, 2014 (Unaudited) Amounts in thousands (except share amounts) Fair Value Shares $ Investments 100.0% Russell Investment Company ("RIC") and other Russell Investment Funds ("RIF") Series Mutual Funds Alternative - 12.6% RIC Russell Commodity Strategies Fund Class Y RIC Russell Global Infrastructure Fund Class Y RIC Russell Multi-Strategy Alternative Fund Class Y RIF Global Real Estate Securities Fund Domestic Equities - 14.5% RIC Russell U.S. Defensive Equity Fund Class Y RIC Russell U.S. Dynamic Equity Fund Class Y RIF Aggressive Equity Fund RIF Multi-Style Equity Fund Fixed Income - 54.7% RIC Russell Global Opportunistic Credit Fund Class Y RIC Russell Investment Grade Bond Fund Class Y RIF Core Bond Fund 3,332,231 International Equities - 18.2% RIC Russell Emerging Markets Fund Class Y RIC Russell Global Equity Fund Class Y RIF Non-U.S. Fund Total Investments 100.0% (identified cost $94,819) Other Assets and Liabilities, Net - (0.0%) Net Assets - 100.0% See accompanying notes which are an integral part of this quarterly report. Moderate Strategy Fund 5 Russell Investment Funds Balanced Strategy Fund Schedule of Investments — March 31, 2014 (Unaudited) Amounts in thousands (except share amounts) Fair Value Shares $ Investments 100.0% Russell Investment Company ("RIC") and other Russell Investment Funds ("RIF") Series Mutual Funds Alternative - 12.0% RIC Russell Commodity Strategies Fund Class Y 696,385 6,142 RIC Russell Global Infrastructure Fund Class Y 1,239,865 15,598 RIC Russell Multi-Strategy Alternative Fund Class Y 904,092 9,168 RIF Global Real Estate Securities Fund 407,700 6,217 37,125 Domestic Equities - 26.5% RIC Russell U.S. Defensive Equity Fund Class Y 575,555 24,674 RIC Russell U.S. Dynamic Equity Fund Class Y 1,554,292 18,480 RIF Aggressive Equity Fund 852,223 13,891 RIF Multi-Style Equity Fund 1,315,877 24,673 81,718 Fixed Income - 31.7% RIC Russell Global Opportunistic Credit Fund Class Y 1,215,231 12,274 RIF Core Bond Fund 8,074,530 85,428 97,702 International Equities - 29.8% RIC Russell Emerging Markets Fund Class Y 1,063,591 19,028 RIC Russell Global Equity Fund Class Y 2,959,300 33,973 RIF Non-U.S. Fund 3,177,096 38,792 91,793 Total Investments 100.0% (identified cost $258,346) 308,338 Other Assets and Liabilities, Net - (0.0%) (60) Net Assets - 100.0% 308,278 See accompanying notes which are an integral part of this quarterly report. 6 Balanced Strategy Fund Russell Investment Funds Growth Strategy Fund Schedule of Investments — March 31, 2014 (Unaudited) Amounts in thousands (except share amounts) Fair Value Shares $ Investments 100.0% Russell Investment Company ("RIC") and other Russell Investment Funds ("RIF") Series Mutual Funds Alternative - 16.5% RIC Russell Commodity Strategies Fund Class Y 831,678 7,335 RIC Russell Global Infrastructure Fund Class Y 946,658 11,909 RIC Russell Multi-Strategy Alternative Fund Class Y 765,963 7,767 RIF Global Real Estate Securities Fund 355,441 5,420 32,431 Domestic Equities - 30.9% RIC Russell U.S. Defensive Equity Fund Class Y 389,415 16,694 RIC Russell U.S. Dynamic Equity Fund Class Y 1,147,083 13,639 RIF Aggressive Equity Fund 786,569 12,821 RIF Multi-Style Equity Fund 943,403 17,689 60,843 Fixed Income - 15.9% RIC Russell Global Opportunistic Credit Fund Class Y 1,163,498 11,751 RIF Core Bond Fund 1,837,754 19,444 31,195 International Equities - 36.7% RIC Russell Emerging Markets Fund Class Y 841,813 15,060 RIC Russell Global Equity Fund Class Y 2,478,995 28,459 RIF Non-U.S. Fund 2,348,144 28,671 72,190 Total Investments 100.0% (identified cost $162,445) 196,659 Other Assets and Liabilities, Net - (0.0%) (39) Net Assets - 100.0% 196,620 See accompanying notes which are an integral part of this quarterly report. Growth Strategy Fund 7 Russell Investment Funds Equity Growth Strategy Fund Schedule of Investments  March 31, 2014 (Unaudited) Amounts in thousands (except share amounts) Fair Value Shares $ Investments 100.0% Russell Investment Company ("RIC") and other Russell Investment Funds ("RIF") Series Mutual Funds Alternative - 16.0% RIC Russell Commodity Strategies Fund Class Y RIC Russell Global Infrastructure Fund Class Y RIC Russell Multi-Strategy Alternative Fund Class Y RIF Global Real Estate Securities Fund Domestic Equities - 34.3% RIC Russell U.S. Defensive Equity Fund Class Y RIC Russell U.S. Dynamic Equity Fund Class Y RIF Aggressive Equity Fund RIF Multi-Style Equity Fund Fixed Income - 8.0% RIC Russell Global Opportunistic Credit Fund Class Y International Equities - 41.7% RIC Russell Emerging Markets Fund Class Y RIC Russell Global Equity Fund Class Y RIF Non-U.S. Fund Total Investments 100.0% (identified cost $40,232) Other Assets and Liabilities, Net - (0.0%) Net Assets - 100.0% See accompanying notes which are an integral part of this quarterly report. 8 Equity Growth Strategy Fund Russell Investment Funds LifePoints® Funds Variable Target Portfolio Series Notes to Quarterly Report  March 31, 2014 (Unaudited) 1. Organization Russell Investment Funds (the Investment Company or RIF) is a series investment company with 9 different investment portfolios referred to as Funds. This Quarterly Report reports on four of these Funds (each a Fund and collectively the Funds). The Investment Company provides the investment base for one or more variable insurance products issued by one or more insurance companies. These Funds are offered at net asset value to qualified insurance company separate accounts offering variable insurance products. The Investment Company is registered under the Investment Company Act of 1940, as amended, as an open- end management investment company. It is organized and operates as a Massachusetts business trust under an Amended and Restated Master Trust Agreement dated October 1, 2008, as amended (Master Trust Agreement). The Investment Companys Master Trust Agreement permits the Board of Trustees (the Board) to issue an unlimited number of shares of beneficial interest. Each of the Funds is a fund of funds and diversifies its assets by investing, at present, in Shares of several other Russell Investment Company (RIC) Funds and other of the Investment Companys Funds (together, the Underlying Funds). Each Fund seeks to achieve its specific investment objective by investing in different combinations of the Underlying Funds. Each Fund currently intends to invest only in the Underlying Funds. Each Fund intends its strategy of investing in combinations of equity, fixed income and alternative Underlying Funds to result in investment diversification that an investor could otherwise achieve only by holding numerous individual investments. Russell Investment Management Company (RIMCo), the Funds investment adviser, may modify the target asset allocation for any Fund including changes to the Underlying Funds in which a Fund invests from time to time based on capital markets research or on factors such as RIMCos outlook for the economy, financial markets generally and/ or relative market valuation of the asset classes represented by each Underlying Fund. Modifications in the allocations to the Underlying Funds are typically based on strategic, long-term allocation decisions. A Funds actual allocation may vary from the target strategic asset allocation at any point in time (1) due to market movements, (2) by up to +/- 3% at the equity, fixed income or alternative category level based on RIMCos assessment of relative market valuation of the asset classes represented by each Underlying Fund, and/or (3) due to the implementation over a period of time of a change to the target strategic asset allocation including the addition of a new Underlying Fund. There may be no changes in the asset allocation or to the Underlying Funds in a given year or such changes may be made one or more times in a year. In the future, the Funds may also invest in other Underlying Funds that pursue investment strategies not pursued by the current Underlying Funds or represent asset classes which are not currently represented by the Underlying Funds. The following table shows the Underlying Funds in which each Fund invests and the target strategic asset allocation effective January 13, 2014 to each Underlying Fund. Asset Allocation Targets as of January 13, 2014* Moderate Balanced Growth Equity Growth Underlying Funds Strategy Fund Strategy Fund Strategy Fund Strategy Fund Alternative Funds** RIC Russell Commodity Strategies Fund 0-8% 0-8% 0-10% 0-9% RIC Russell Global Infrastructure Fund 0-10 0-10 1-11 1-11 RIC Russell Multi-Strategy Alternative Fund 0-8 0-8 0-9 0-10 RIF Global Real Estate Securities Fund 0-8 0-8 0-9 0-9 Domestic Equity Funds RIC Russell U.S. Defensive Equity Fund 0-9 1-11 1-11 0-10 RIC Russell U.S. Dynamic Equity Fund 0-7 1-11 2-12 4-14 RIF Aggressive Equity Fund 0-9 2-12 4-14 5-15 RIF Multi-Style Equity Fund 0-10 3-13 4-14 5-15 Fixed Income Funds RIC Russell Global Opportunistic Credit Fund 0-9 0-9 1-11 3-13 RIC Russell Investment Grade Bond Fund 13-23 0 0 0 RIF Core Bond Fund 28-38 23-33 5-15 0 International Equity Funds RIC Russell Emerging Markets Fund 0-9 2-12 4-14 5-15 RIC Russell Global Equity Fund 0-11 5-15 8-18 9-19 RIF Non-U.S. Fund 0-11 5-15 7-17 10-20 * Prospectus dated May 1, 2013, as supplemented through November 12, 2013. Actual allocation may vary. ** Alternative Funds pursue investment strategies that differ from those of traditional broad market equity or fixed income funds or seek returns with a low correlation to global equity markets. Notes to Quarterly Report 9 Russell Investment Funds LifePoints® Funds Variable Target Portfolio Series Notes to Quarterly Report, continued  March 31, 2014 (Unaudited) 2. Significant Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Funds in the preparation of this Quarterly Report. These policies are in conformity with U.S. generally accepted accounting principles (U.S. GAAP) for investment companies. The presentation of these schedules of investments in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the Quarterly Report. Actual results could differ from those estimates. Security Valuation The Funds value their portfolio securities, the shares of the Underlying Funds, at the current net asset value per share of each Underlying Fund. Fair value of securities is defined as the price that the Funds would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market for the investment. To increase consistency and comparability in fair value measurement, the fair value hierarchy was established to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk (e.g., the risk inherent in a particular valuation technique, such as a pricing model or the risks inherent in the inputs to a particular valuation technique). Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entitys own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The fair value hierarchy of inputs is summarized in the three broad levels listed below.  Level 1  Quoted prices (unadjusted) in active markets or exchanges for identical assets and liabilities.  Level 2  Inputs other than quoted prices included within Level 1 that are observable, which may include, but are not limited to, quoted prices for similar assets or liabilities in markets that are active, quoted prices for identical or similar assets or liabilities in markets that are not active, inputs such as interest rates, yield curves, implied volatilities, credit spreads or other market corroborated inputs.  Level 3  Significant unobservable inputs based on the best information available in the circumstances, to the extent observable inputs are not available, which may include assumptions made by Russell Fund Services Company, acting at the discretion of the Board, that are used in determining the fair value of investments. The levels associated with valuing the Funds investments for the period ended March 31, 2014 were Level 1 for all Funds. Investment Transactions Investment transactions are reflected as of the trade date for financial reporting purposes. This may cause the net asset value stated in the financial statements to be different from the net asset value at which shareholders may transact. Realized gains and losses from securities transactions, if applicable, are recorded on the basis of specific identified cost. Investment Income Distributions of income and capital gains from the Underlying Funds are recorded on the ex-dividend date. Guarantees In the normal course of business, the Funds enter into contracts that contain a variety of representations which provide general indemnifications. The Funds maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Funds that have not yet occurred. However, the Funds expect the risk of loss to be remote. Market, Credit and Counterparty Risk In the normal course of business, the Underlying Funds trade financial instruments and enter into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the other party to a transaction to perform (credit risk). Similar to credit risk, the Underlying Funds may also be exposed to counterparty risk or the risk that an institution or other entity with which the Underlying Funds have unsettled or open transactions will default. The potential loss could exceed the value of the 10 Notes to Quarterly Report Russell Investment Funds LifePoints® Funds Variable Target Portfolio Series Notes to Quarterly Report, continued  March 31, 2014 (Unaudited) relevant assets recorded in the Underlying Funds financial statements (the Assets). The Assets consist principally of cash due from counterparties and investments. Global economies and financial markets are becoming increasingly interconnected and political and economic conditions (including recent instability and volatility) and events (including natural disasters) in one country, region or financial market may adversely impact issuers in a different country, region or financial market. As a result, issuers of securities held by an Underlying Fund may experience significant declines in the value of their assets and even cease operations. Such conditions and/or events may not have the same impact on all types of securities and may expose an Underlying Fund to greater market and liquidity risk and potential difficulty in valuing portfolio instruments held by an Underlying Fund. This could cause an Underlying Fund to underperform other types of investments. 3. Federal Income Taxes At March 31, 2014, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Moderate Strategy Fund Balanced Strategy Fund Cost of Investments $ $ Unrealized Appreciation $ $ Unrealized Depreciation Net Unrealized Appreciation (Depreciation) $ $ Growth Strategy Fund Equity Growth Strategy Fund Cost of Investments $ $ Unrealized Appreciation $ $ Unrealized Depreciation Net Unrealized Appreciation (Depreciation) $ $ 4. Pending Legal Proceedings On October 17, 2013, Fred McClure filed a derivative lawsuit against Russell Investment Management Company (RIMCo) on behalf of ten RIC funds, some of which are Underlying Funds in which the Funds invest: the Russell Commodity Strategies Fund, Russell Emerging Markets Fund, Russell Global Equity Fund, Russell Global Infrastructure Fund, Russell Global Opportunistic Credit Fund, Russell International Developed Markets Fund, Russell Multi-Strategy Alternative Fund, Russell Strategic Bond Fund, Russell U.S. Small Cap Equity Fund and Russell Global Real Estate Securities Fund. The lawsuit, which was filed in the United States District Court for the District of Massachusetts, seeks recovery under Section 36(b) of the Investment Company Act of 1940, as amended, for the alleged payment of excessive investment management fees to RIMCo. Although this action was purportedly filed on behalf of these ten funds, none of these ten funds are themselves parties to the suit. The plaintiffs seek recovery of the amount of compensation or payments received from these ten funds and earnings that would have accrued to plaintiff had that compensation not been paid or, alternatively, rescission of the contracts and restitution of all excessive fees paid. RIMCo intends to vigorously defend the action. 5. Subsequent Events Management has evaluated the events and /or transactions that have occurred through the date this Quarterly Report was issued and noted no items requiring adjustments of this Quarterly Report or additional disclosures other than the following: Effective May 1, 2014, the amount by which a Fund's actual allocation may vary from the target strategic allocation at the equity, fixed income or alternative category level based upon RIMCo's capital markets research increased from 3% to 5%. Notes to Quarterly Report 11 Russell Investment Funds LifePoints® Funds Variable Target Portfolio Series Shareholder Requests for Additional Information  March 31, 2014 (Unaudited) A complete unaudited schedule of investments is made available generally no later than 60 days after the end of the first and third quarters of each year. These reports are available (i) free of charge, upon request, by calling the Funds at (800) 787-7354, (ii) on the Securities and Exchange Commissions website at www.sec.gov, and (iii) at the Securities and Exchange Commissions public reference room. The Board has delegated to RIMCo, as RIFs investment adviser, the primary responsibility for monitoring, evaluating and voting proxies solicited by or with respect to issuers of securities in which assets of the Underlying Funds may be invested. RIMCo has established a proxy voting committee and has adopted written proxy voting policies and procedures (P&P) and proxy voting guidelines (Guidelines). The Funds maintain a Portfolio Holdings Disclosure Policy that governs the timing and circumstances of disclosure to shareholders and third parties of information regarding the portfolio investments held by the Funds. A description of the P&P, Guidelines, Portfolio Holdings Disclosure Policy and additional information about Fund Trustees are contained in the Funds Statement of Additional Information (SAI). The SAI and information regarding how the Underlying Funds voted proxies relating to portfolio securities during the most recent 12-month period ended June 30, 2013 are available (i) free of charge, upon request, by calling the Funds at (800) 787-7354, and (ii) on the Securities and Exchange Commissions website at www.sec.gov. If possible, depending on contract owner registration and address information, and unless you have otherwise opted out, only one copy of the RIF prospectus and each annual and semi-annual report will be sent to contract owners at the same address. If you would like to receive a separate copy of these documents, please contact your Insurance Company. If you currently receive multiple copies of the prospectus, annual report and semi-annual report and would like to request to receive a single copy of these documents in the future, please call your Insurance Company. Some Insurance Companies may offer electronic delivery of the Funds prospectuses and annual and semi-annual. Please contact your Insurance Company for further details. Financial statements of the Underlying Funds can be obtained at no charge by calling the Funds at (800) 787-7354. 12 Shareholder Requests for Additional Information Russell Investment Funds 1301 Second Avenue 800-787-7354 Seattle, Washington 98101 Fax: 206-505-3495 www.russell.com Item 2. Controls and Procedures (a) Registrant's principal executive officer and principal financial officer have concluded that Registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the Act)) are effective, based on their evaluation of these controls and procedures required by Rule 30a-3(b) under the Act and Rule 13a- 15(b) or 15d-15(b) under the Exchange Act as of a date within 90 days of the date this report is filed with the Securities and Exchange Commission. (b) There were no material changes in Registrant's internal controls over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the Registrants last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrants internal control over financial reporting. Item 3. Exhibits (a) Certification for principal executive officer of Registrant as required by Rule 30a-2(a) under the Act and certification for principal financial officer of Registrant as required by Rule 30a-2(a) under the Act. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Russell Investment Funds By: /s/ Sandra Cavanaugh Sandra Cavanaugh Principal Executive Officer and Chief Executive Officer Date: May 21, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Sandra Cavanaugh Sandra Cavanaugh Principal Executive Officer and Chief Executive Officer Date: May 21, 2014 By: /s/ Mark E. Swanson Mark E. Swanson Principal Financial Officer, Principal Accounting Officer and Treasurer Date: May 21, 2014
